EXHIBIT 10.1




UNIT PURCHASE AND SUPPORT AGREEMENT
BY AND AMONG
HORSEHEAD HOLDING CORP.
AND
THE PLAN SPONSORS PARTY HERETO
Dated as of July 11, 2016



--------------------------------------------------------------------------------







1 111892388 v7

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS.........................................................................................................2
Section 1.1
Definitions.............................................................................................2

Section 1.2
Construction.........................................................................................17

Section 1.3
Cross References to Other Defined
Terms...........................................18

ARTICLE II UNIT
PURCHASE................................................................................................21
Section 2.1
Additional Capital
Commitment..........................................................21

Section 2.2
Emergence Equity
Purchase.................................................................23

Section 2.3
Plan Sponsor
Default............................................................................23

Section 2.4
Subscription Escrow Account
Funding................................................24

Section 2.5
Closing..................................................................................................25

Section 2.6
Designation and Assignment
Rights.....................................................25

ARTICLE III EXPENSE
REIMBURSEMENT..........................................................................27
Section 3.1
Expense
Reimbursement......................................................................27

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY...................27
Section 4.1
Organization and
Qualification............................................................28

Section 4.2
Corporate Power and
Authority............................................................28

Section 4.3
Execution and Delivery;
Enforceability...............................................29

Section 4.4
Authorized and Issued
Units................................................................29

Section 4.5
Issuance................................................................................................30

Section 4.6
No
Conflict...........................................................................................30

Section 4.7
Consents and
Approvals.......................................................................31

Section 4.8
Arm’s-Length.......................................................................................31

Section 4.9
Financial
Statements............................................................................31

Section 4.10
Company SEC Documents and Disclosure Statement........................32

Section 4.11
Absence of Certain
Changes...............................................................32

Section 4.12
No Violation; Compliance with
Laws.................................................32

Section 4.13
Legal
Proceedings...............................................................................33

Section 4.14    Labor
Relations...................................................................................33
Section 4.15
Intellectual
Property............................................................................34



i

--------------------------------------------------------------------------------

 


Section 4.16
Title to Real and Personal
Property.......................................................34

Section 4.17
No Undisclosed
Relationships...............................................................35

Section 4.18
Licenses and
Permits.............................................................................35

Section 4.19
Environmental.......................................................................................35

Section 4.20
Tax Returns and Payments;
Withholding..............................................36

Section 4.21
Compliance with
ERISA.......................................................................37

Section 4.22
Disclosure Controls and
Procedures.....................................................38

Section 4.23
Material
Contracts.................................................................................38

Section 4.24
No Unlawful
Payments.........................................................................38

Section 4.25
Compliance with Money Laundering
Laws..........................................38

Section 4.26
Compliance with Sanctions
Laws.........................................................39

Section 4.27
No Broker’s
Fees...................................................................................39

Section 4.28
Takeover
Statutes..................................................................................39

Section 4.29
Investment Company
Act......................................................................39

Section 4.30
Insurance...............................................................................................39

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PLAN SPONSORS........40
Section 5.1
Incorporation 40

Section 5.2
Corporate Power and Authority 40

Section 5.3
Execution and Delivery 40

Section 5.4
No Conflict 40

Section 5.5
Consents and Approvals 41

Section 5.6
Legal Proceedings 41

Section 5.7
No Registration 41

Section 5.8
Purchasing Intent 41

Section 5.9
Sophistication; Investigation 41

Section 5.10
No Broker’s Fees 42

Section 5.11
Arm’s-Length 42

Section 5.12
Financial Capability 42

Section 5.13
Votable Claims and Additional Claims 42

ARTICLE VI ADDITIONAL COVENANTS 43
Section 6.1
Restructuring Support Obligations . 43



ii

--------------------------------------------------------------------------------

 


Section 6.2
Reasonable Best
Efforts......................................................................47

Section 6.3
Conduct of
Business............................................................................48

Section 6.4
Access to Information;
Confidentiality...............................................51

Section 6.5
Transfers and Acquisitions of
Claims.................................................51

Section 6.6
New Board of
Directors......................................................................52

Section 6.7
Reorganized Holdings Corporate Documents.....................................52

Section 6.8
Form D and Blue
Sky..........................................................................52

Section 6.9
No Integration; No General
Solicitation..............................................53

Section 6.10
DTC
Eligibility....................................................................................53

Section 6.11
Use of
Proceeds...................................................................................53

Section 6.12
Unit
Legend.........................................................................................53

Section 6.13
Alternative Transactions; Fiduciary
Duties.........................................54

Section 6.14
Administrative Claims, Priority Tax Claims, Other Priority Claims, and Other
Secured
Claims..........................................................................56

ARTICLE VII CONDITIONS TO THE
CLOSING...................................................................56
Section 7.1
Conditions to the Obligation of the Plan
Sponsors..............................56

Section 7.2
Waiver of Conditions to Obligation of Plan Sponsors.........................58

Section 7.3
Conditions to the Obligation of the
Company.....................................58

Section 7.4
Frustration of Closing
Conditions........................................................60

Section 7.5
Waiver of
Conditions..........................................................................
.60

ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION 60
Section 8.1
Indemnification Obligations 60

Section 8.2
Indemnification Procedure 61

Section 8.3
Settlement of Indemnified Claims 61

Section 8.4
Contribution 62

Section 8.5
Treatment of Indemnification Payments 62

Section 8.6
No Survival 62

ARTICLE IX TERMINATION 63
Section 9.1
Termination Rights 63

Section 9.2
Effect of Termination. 66

ARTICLE X GENERAL PROVISIONS 68


iii

--------------------------------------------------------------------------------

 


Section 10.1
No Zochem Liability 68

Section 10.2
No Survival 68

Section 10.3
No Outside Reliance 68

Section 10.4
Notices 68

Section 10.5
Assignment; Third Party Beneficiaries 69

Section 10.6
Prior Negotiations; Entire Agreement. 69

Section 10.7
Governing Law; Venue 69

Section 10.8
Waiver of Jury Trial 70

Section 10.9
Counterparts 70

Section 10.10
Waivers and Amendments; Rights Cumulative; Consent 70

Section 10.11
Headings 71

Section 10.12
Specific Performance 71

Section 10.13
Damages 72

Section 10.14
No Reliance 72

Section 10.15
Publicity 72

Section 10.16
Settlement Discussions 73

Section 10.17
Reservation of Rights 73

Section 10.18
Further Assurances 74

Section 10.19
Severability 74

Section 10.20
Representation by Counsel 74

Section 10.21
No Fiduciary Duties; No Commitment To Finance 74

Section 10.22
No Solicitation 74

Section 10.23
UPA Approval Order 74







SCHEDULES AND EXHIBITS
Schedule 1
Plan Sponsors

Schedule 2
Purchase Percentages and Emergence Equity Units

Schedule 3-A
Votable Claims

Schedule 3-B
Additional Claims

Schedule 4
Consents



iv

--------------------------------------------------------------------------------

 


Schedule 5
Notice Addresses for Plan Sponsors

Company Disclosure Schedules
Exhibit A
Debtors’ Joint Plan of Reorganization

Exhibit B
Disclosure Statement

Exhibit C
Form of Joinder Agreement

Exhibit D
Form of New Limited Liability Company Agreement





v

--------------------------------------------------------------------------------


 


UNIT PURCHASE AND SUPPORT AGREEMENT
THIS UNIT PURCHASE AND SUPPORT AGREEMENT (this “Agreement”), dated as of July
11, 2016, is made by and among Horsehead Holding Corp. (as a debtor in
possession and a reorganized debtor, as applicable, the “Company”), on behalf of
itself and, subject to Section 10.1, each of the other Debtors, on the one hand,
and the parties listed as “Plan Sponsors” on Schedule 1 hereto and as otherwise
provided by this Agreement (each referred to herein, individually, as a “Plan
Sponsor” and, collectively, as the “Plan Sponsors”), on the other hand. The
Company and each Plan Sponsor is referred to herein, individually, as a “Party”
and, collectively, as the “Parties”.
RECITALS
WHEREAS, as of the date hereof, the Plan Sponsors or their Affiliates
collectively hold or control, in the aggregate, in excess of ninety-five percent
(95.00%) of the aggregate outstanding principal amount of those certain 10.50%
Senior Secured Notes due June 2017 (the “Prepetition Senior Secured Notes” and
the holders of such Prepetition Senior Secured Notes, the “Prepetition Senior
Secured Noteholders”) issued by the Company pursuant to that certain Indenture
for the 10.50% Senior Secured Notes due June 2017, dated as of July 26, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Prepetition Senior Secured Notes Indenture”), by and among the Company, the
subsidiary guarantors from time to time party thereto, and U.S. Bank National
Association, as trustee (the “Prepetition Senior Secured Notes Indenture
Trustee”) and as collateral agent (claims of the Prepetition Senior Secured
Noteholders under the Prepetition Senior Secured Notes Indenture, the “Votable
Claims”);
WHEREAS, the Plan Sponsors further beneficially hold or control certain
additional Unsecured Notes Claims and Convertible Notes Claims (each as defined
in the Plan) and other Claims, in each case, as required to be disclosed by Rule
2019 of the Federal Rules of Bankruptcy Procedure, against the Debtors as set
forth on Schedule 3-B attached hereto (the “Additional Claims”).
WHEREAS, (a) on February 2, 2016, the Company and certain of its debtor
affiliates (each, individually, a “Debtor” and, collectively, the “Debtors”)
commenced jointly administered proceedings (the “Chapter 11 Proceedings”),
styled In re Horsehead Holding Corp. et al., Case No. 16-10287 (CSS) (the date
on which the Chapter 11 Proceedings commenced, the “Petition Date”) by filing
voluntary petitions for relief under chapter 11 of title 11 of the United States
Code (11 U.S.C. §§ 101 et seq., as amended, the “Bankruptcy Code”) with the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) and (b) on February 5, 2016, the Ontario Superior Court of Justice
(Commercial List) (the “Canadian Court”) recognized the Chapter 11 Proceedings
as foreign main proceedings (the “Recognition Proceedings”) in proceedings
commenced under Part IV of the Companies’ Creditors Arrangement Act (the
“CCAA”);
WHEREAS, on March 3, 2016, the Bankruptcy Court entered the Final Order (as
defined in the DIP Loan Debt Documents) and, on March 3, 2016, the Canadian
Court entered the Final DIP Recognition Order (as defined in the DIP Loan Debt
Documents);


1

--------------------------------------------------------------------------------

 


WHEREAS, prior to the date hereof and in connection with the Chapter 11
Proceedings, the Debtors have engaged in good faith negotiations with certain
parties in interest regarding the terms of a comprehensive restructuring (such
restructuring as set forth in the Plan and as further agreed to by the Parties
pursuant to the terms of this Agreement, the “Restructuring”) of the Debtors’
outstanding obligations, including those under each of the Prepetition Debt
Documents and the DIP Loan Debt Documents, and the Parties now desire to
implement the Restructuring in accordance with and subject to the terms and
conditions set forth in this Agreement and the Plan;
WHEREAS, the Debtors intend to seek entry of one or more orders of the
Bankruptcy Court and the Canadian Court, as applicable, in each case, which
shall be in form and substance mutually satisfactory to the Requisite Plan
Sponsors and the Company, (a) confirming the Plan pursuant to Section 1129 of
the Bankruptcy Code (the “Confirmation Order”), (b) authorizing the consummation
of the transactions contemplated hereby, which order may take the form of, and
be incorporated into, the Confirmation Order (the “UPA Consummation Approval
Order”), and (c) recognizing and enforcing in Canada the Confirmation Order and
UPA Consummation Approval Order;
WHEREAS, subject to the terms and conditions contained in this Agreement and the
Plan, (a) Reorganized Holdings will issue the Emergence Equity Units in the
Emergence Equity Amount to the Plan Sponsors set forth on Schedule 2 and (b) the
Eligible Holders will have the right to elect to commit to purchase Additional
Capital Commitment Units; and
WHEREAS, pursuant to the Plan and subject to the terms and conditions contained
in this Agreement, each Plan Sponsor set forth on Schedule 2 has agreed to
purchase (on a several and neither joint nor joint and several basis), such Plan
Sponsor’s respective Purchase Percentage of the Emergence Equity Units as set
forth next to such Plan Sponsor’s name on Schedule 2.
NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the Parties
hereby agrees as follows:
ARTICLE I

DEFINITIONS
Section 1.1 Definitions. Except as otherwise expressly provided in this
Agreement, whenever used in this Agreement (including any Exhibits and Schedules
hereto), the following terms shall have the respective meanings specified
therefor below:
“ACC Purchase Percentage” means, with respect to each Plan Sponsor, a percentage
equal to such Plan Sponsor’s respective total Votable Claims, as of the
Expiration Time, divided by all Votable Claims of the Plan Sponsors as of the
Expiration Time; provided, however, that for purposes of this definition, each
Plan Sponsor shall be deemed to hold the Votable Claims held by such Plan
Sponsor’s Related Purchasers.
“Additional Capital Commitment” means the agreement and commitment pursuant to
which Eligible Holders have elected to commit to purchase the Additional Capital
Commitment Units, in each case, pursuant to and subject to the terms and
conditions hereof.  


2

--------------------------------------------------------------------------------

 


“Additional Capital Commitment Amount” means cash in an aggregate amount equal
to the lesser of (i) $100,000,000 and (ii) the aggregate amount committed by all
of the Additional Capital Commitment Participants.
“Additional Capital Commitment Units” means the units of New Common Equity
committed to be purchased in the Additional Capital Commitment pursuant to and
subject to the terms and conditions hereof.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (including any Affiliated Funds of
such Person); provided, however, that for purposes of this Agreement, no Plan
Sponsor shall be deemed an Affiliate of the Company or any of its Subsidiaries.
For purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management policies of such
Person, whether through the ownership of voting securities, by Contract or
otherwise.
“Alternative Transaction” means any chapter 11 plan or restructuring transaction
(including, for the avoidance of doubt, a transaction premised on one or more
asset sales under Section 363 of the Bankruptcy Code or pursuant to a plan)
other than the Restructuring, including (a) any chapter 11 plan, reorganization,
restructuring, liquidation, or alternative proceeding under the Bankruptcy Code,
CCAA or BIA involving the Company or any of the other Debtors, (b) the issuance,
sale, or other disposition, in each case, by the Company or any of the other
Debtors, of any Equity Interests, debt interests, or any material assets of the
Company or any of the other Debtors, or (c) a merger, sale, consolidation,
business combination, recapitalization, refinancing, share exchange, rights
offering, debt offering, equity investment, or similar transaction involving all
or a significant portion of the assets, business or equity of the Debtors
whether through one or more transactions) involving the Company or any of the
other Debtors.
“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other Governmental
Entity having jurisdiction pursuant to the Antitrust Laws.
“Antitrust Laws” mean the Sherman Act, the Clayton Act, the HSR Act, the Federal
Trade Commission Act, and any other Law governing agreements in restraint of
trade, monopolization, pre-merger notification, the lessening of competition
through merger or acquisition or anti-competitive conduct.
“Applicable Privacy Laws” means (a) any Laws that regulate the collection, use
and disclosure of information about an identifiable individual and all policies
and guidelines of any federal, state or provincial privacy commissioner, that
are applicable to the Company and its Subsidiaries; and (b) any Laws governing
spam or electronic communications that are applicable to the Company and its
Subsidiaries, including “CASL”, an act to promote the efficiency and
adaptability of the Canadian economy by regulating certain activities that
discourage reliance on electronic means of carrying out commercial activities,
and to amend the Canadian Radio-television and Telecommunications Commission
Act, the Competition Act, the


3

--------------------------------------------------------------------------------

 


Personal Information Protection and Electronic Documents Act and the
Telecommunications Act (Canada) (S.C. 2010, c.23) and the regulations made
thereunder.
“Available Units” means any Emergence Equity Units that any Plan Sponsor fails
to purchase as a result of a Plan Sponsor Default by such Plan Sponsor.
“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the local
rules and general orders of the Bankruptcy Court, as in effect on the Petition
Date, together with all amendments and modifications thereto subsequently made
applicable to the Chapter 11 Proceedings.
“Banco Bilbao Note” means that certain unsecured note payable by Reorganized
Holdings to Banco Bilbao Vizcaya Argentaria, S.A. (“BBVA”) on the Effective Date
in accordance with the Plan, at an interest rate of LIBOR plus 1.50% per annum
and maturing on the seven (7) year anniversary of the Closing Date.
“BBVA Note Documents” means Banco Bilbao Note, together with all agreements and
all other documentation executed in connection with such unsecured note, each as
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms thereof.
“BIA” means the Bankruptcy and Insolvency Act (Canada).
“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).
“Canadian Pension Plans” means the Zochem Inc. Hourly Employees Retirement
Income Plan and the Zochem Inc. Salaried Employees Retirement Income Plan.
“Certificate of Conversion” means the certificate of conversion of Horsehead
Holding Corp. into a limited liability company as of the Closing Date, which
shall be consistent with the terms set forth in the Plan and otherwise in form
and substance satisfactory to the Requisite Plan Sponsors.
“Claim” shall have the meaning given that term in Section 101(5) of the
Bankruptcy Code.
“Code” means the Internal Revenue Code of 1986.
“Collective Bargaining Agreements” means any and all written Contracts, letters,
side letters and contractual obligations of any kind, nature and description,
that have been entered into between, or that involve or apply to, any employer
and any Employee Representative.
“Company Disclosure Schedule” means the disclosure schedules delivered by the
Company to the Plan Sponsors on the date hereof.
“Company Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA, which is maintained or contributed to by (or to which there is an
obligation to contribute of) the Company


4

--------------------------------------------------------------------------------

 


or any Subsidiary of the Company, and each such plan for which any such entity
has any Liability, other than any plan sponsored, maintained or required by a
Governmental Entity.
“Company SEC Documents” means all of the reports and forms (including exhibits,
schedules and information incorporated therein) filed with the SEC by the
Company.
“Confirmation Hearing” means the hearing held by the Bankruptcy Court pursuant
to Section 1128 of the Bankruptcy Code to consider confirmation of the Plan, as
such hearing may be adjourned or continued from time to time, in each case, in
consultation with the Requisite Plan Sponsors.  
“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments or modifications thereto
or restatements thereof, whether written or oral, but excluding the Plan.
“Defaulting Plan Sponsor” means, at any time, any Plan Sponsor that caused a
Plan Sponsor Default that is continuing at such time.
“DIP Agent” means Cantor Fitzgerald Securities, as administrative agent under
the DIP Loan.
“DIP Loan” means that certain Senior Secured Superpriority Debtor-In-Possession
Credit, Security and Guaranty Agreement, dated as of February 8, 2016, by and
among the Debtors party thereto, the lenders from time to time party thereto
(such lenders, the “DIP Lenders”), and the DIP Agent (as amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
thereof).
“DIP Loan Claims” means any and all Claims of the DIP Lenders under the DIP Loan
Debt Documents.
“DIP Loan Debt Documents” means the DIP Loan, together with all security,
pledge, mortgage, and guaranty agreements and all other documentation executed
in connection with the DIP Loan, each as amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms thereof.
“DIP Loan Event of Default” means an “Event of Default” under, and as defined
in, the DIP Loan.
“Disclosure Statement” means the Disclosure Statement for the Plan approved
pursuant to the Plan Solicitation Order (including all exhibits and schedules
thereto) and the corresponding Recognition Order, which Disclosure Statement
shall be substantially in the form attached hereto as Exhibit  B and otherwise
mutually satisfactory to the Requisite Plan Sponsors and the Company and as may
be further amended, supplemented or otherwise modified from time to time
pursuant to the terms of this Agreement.
“Effective Date” means the effective date under and as defined in the Plan.


5

--------------------------------------------------------------------------------

 


“Eligible Holder” means each Plan Sponsor that is a holder of a Votable Claim
that is an “accredited investor” as such term is defined by Rule 501 of
Regulation D, promulgated under the Securities Act of 1933 as determined by the
Company pursuant to the terms hereof.
“Emergence Equity Amount” means cash in an aggregate amount equal to
$160,000,000.
“Emergence Equity Units” means the New Common Equity to be issued pursuant to
Section 2.2 in an amount equal to sixty-two and seven hundred sixty-two
thousandths percent (62.762%) of the Total Outstanding Units as of the Effective
Date, subject to dilution by any units of New Common Equity to be issued (a)
pursuant to the Warrants, (b) pursuant to the terms of the MEIP, or (c) on
account of the Additional Capital Commitment Units at any time on or after the
Closing Date.
“Employee Representatives” means any of the Company’s or any of its
Subsidiaries’ respective employees or such employees’ labor organization, works
council, workers’ committee, union representatives or any other type of
employees’ representatives for collective bargaining purposes.
“Environmental Claims” means any and all Legal Proceedings relating in any way
to any Environmental Law or any Permit issued, or any approval given, under any
such Environmental Law, including (a) any and all Legal Proceedings by any
Governmental Entity for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and (b)
any and all Legal Proceedings by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief in connection
with alleged injury or threat of injury to health, safety or the environment due
to the presence or release of, or exposure to, any Hazardous Materials.
“Environmental Law” means any applicable international, regional, federal,
state, provincial, foreign or local Law, treaties, directives, protocols, codes,
binding and enforceable guidelines or standards, binding and enforceable written
policy, and rule of common law, in each case having the force and effect of Law
and as amended and in effect as of, prior to or through the Closing Date, and
any judicial or administrative interpretation thereof, including any Order, to
the extent binding on the Company or any of its Subsidiaries, relating to the
environment (including ambient air, surface water, ground water, navigable
waters, waters of the contiguous zone, coastal water, ocean waters and
international waters), worker or public health and safety (to the extent related
to exposure to Hazardous Materials), and/or Hazardous Materials (including the
emission, discharge, release or threatened release of any Hazardous Materials
into ambient air, surface water, ground water, navigable waters, waters of the
contiguous zone, coastal water, ocean waters, international waters or lands or
otherwise and the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials), including the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
42 U.S.C. §§ 9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C.
§ 9601 et seq. (“RCRA”); the Federal Water Pollution Control Act, 33 U.S.C.
§§ 1251 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. §§ 1801 et
seq.; the Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq. (to the
extent it regulates occupational exposure to Hazardous Materials); the Toxic
Substances Control Act, 15 U.S.C. §§ 2601 et seq.; Regulation (EC) No 1907/2006
of the European Parliament and of the Council of 18 December 2006 concerning the
Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH);
and any applicable federal, state, provincial, local or foreign counterparts or
equivalents, in each case, as amended from time to time.


6

--------------------------------------------------------------------------------

 


“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) which
together with the Company or a Subsidiary of the Company would be deemed to be a
“single employer” within the meaning of Section 414(b), (c), (m) or (o) of the
Code.
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any ERISA Plan
(excluding those for which the provision for thirty (30) days’ notice to the
PBGC has been waived by regulation); (b) the failure of any ERISA Plan to meet
the minimum funding standard of Section 412 or Section 430 of the Code or
Section 302 or 303 of ERISA, in each case, whether or not waived, or the failure
to make by its due date a required installment under Section 430(j) of the Code
with respect to any ERISA Plan or the failure of the Company or any of its ERISA
Affiliates to make any required contribution to a Multiemployer Plan; (c) the
provision by the administrator of any ERISA Plan pursuant to Section 4041(a)(2)
of ERISA of a notice of intent to terminate such plan in a distress termination
described in Section 4041(c) of ERISA; (d) the withdrawal by the Company or any
of its ERISA Affiliates from any Multiemployer Plan or the termination of any
such Multiemployer Plan resulting in liability to the Company pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any ERISA Plan, or the occurrence of any event or condition which
would reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any ERISA Plan;
(f) the imposition of liability on the Company pursuant to Section 4062 or 4069
of ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
withdrawal of the Company or any of its ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential withdrawal liability imposed on
the Company therefor, or the receipt by the Company of notice from any
Multiemployer Plan that it is insolvent pursuant to Section 4245 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (h) the occurrence of an act or omission which would reasonably be
expected to give rise to the imposition on the Company of fines, penalties,
taxes or related charges under Chapter 43 of the Code or under Sections 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Company Plan; (i) the
assertion of a material claim (other than routine claims for benefits) against
any Company Plan other than a Multiemployer Plan or the assets thereof, or
against the Company or any of its respective ERISA Affiliates in connection with
any Company Plan, that, in each case, would reasonably be expected to result in
a liability to the Company; (j) the imposition of a Lien on the assets of the
Company pursuant to Section 430(k) of the Code or pursuant to Section 303(k) of
ERISA with respect to any ERISA Plan; (k) a determination that any ERISA Plan
is, or is expected to be, in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); or (l) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” “endangered” status
under Section 432 of the Code or Section 305 of ERISA.
“ERISA Plan” means any pension plan as defined in Section 3(2) of ERISA subject
to Title IV of ERISA (other than a Multiemployer Plan), which is maintained or
contributed to by (or to which there is an obligation to contribute of) the
Company or a Subsidiary of the Company, and each such plan for which any such
entity has any Liability (including on account of an ERISA Affiliate).


7

--------------------------------------------------------------------------------

 


“Event” means any event, development, occurrence, circumstance, effect,
condition, result, state of facts or change.
“Exchange Act” means the Securities Exchange Act of 1934.
“Exclusivity Order” means that certain Order (I) Extending the Debtors’
Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof
Pursuant to Section 1121 of the Bankruptcy Code and (II) Granting Related
Relief, to be entered by the Bankruptcy Court on or about July 11, 2016.
“Expiration Time” means 5:00 pm prevailing Eastern time on July 29, 2016.
“Final Order” means an order or judgment, the operation or effect of which has
not been reversed, stayed, modified, or amended, is in full force and effect,
and as to which order or judgment (or any reversal, stay, modification, or
amendment thereof) (a) the time to appeal, seek leave to appeal, seek
certiorari, or request reargument or further review or rehearing has expired and
no appeal, motion for leave to appeal or petition for certiorari, or request for
reargument or further review or rehearing has been timely filed, or (b) any
appeal that has been or may be taken, motion for leave to appeal, or any
petition for certiorari or request for reargument or further review or rehearing
that has been or may be filed has been resolved by the highest court to which
the order or judgment was appealed, from which leave was sought or from which
certiorari was sought, or to which the request was made, and no further appeal
or petition for certiorari or request for reargument or further review or
rehearing has been or can be taken or granted; provided, however, that the
possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure,
or any analogous rule under the Bankruptcy Rules, the Local Bankruptcy Rules of
the Bankruptcy Court or any analogous rules under the CCAA or Ontario Rules of
Civil Procedure may be filed relating to such order shall not prevent such order
from being a Final Order.
“Foreign Company Plan” means any employee benefit, savings or retirement plans,
of any nature or kind whatsoever, including any Foreign Pension Plans and any:
(a) compensation, bonus, deferred compensation, profit sharing and incentive
compensation plans; (b) share purchase, share appreciation and share option
plans; (c) severance or termination pay and vacation pay plans;
(d) hospitalization or other medical, dental, eye care or other health and
welfare benefit plans; (e) life or other insurance plans; (f) disability, salary
continuation, supplemental unemployment benefit plans; (g) mortgage assistance,
employee loan, employee discount, employee assistance or counseling plans;
(h) supplemental, multi-employer, defined benefit or defined contribution
pension plans, group registered retirement savings plans and deferred profit
sharing plans; or (i) other similar employee benefit plans, arrangements or
agreements, whether oral or written, formal or informal, funded or unfunded
(including all policies with respect to holidays, sick leave, long-term
disability, vacations, expense reimbursements and automobile allowances and
rights to company-provided automobiles) that are administered or maintained for
employees or former employees of any Debtor or any of its Subsidiaries residing
outside the United States, contributed to or required to be contributed to by
any Debtor or any of its Subsidiaries or for which any Debtor or any of its
Subsidiaries has any obligations, rights or liabilities, contingent or otherwise
(except for any statutory plans with which such Debtor or any of its
Subsidiaries is required to comply, including the Canada/Quebec Pension Plan,
and plans administered pursuant to applicable governmental health tax, workers’
compensation and workers’ safety and employment insurance legislation).


8

--------------------------------------------------------------------------------

 


“Foreign Pension Plan” means any plan or other similar program established or
maintained outside the United States by any Debtor or any of its Subsidiaries
primarily for the benefit of employees of any Debtor or any of its Subsidiaries
residing outside the United States, which provides for defined benefit pension
benefits, and which plan is not subject to ERISA or the Code, which, for the
avoidance of doubt includes any Canadian Pension Plans.  
“Governmental Entity” means any U.S., Canadian or other non-U.S. international,
regional, federal, state, provincial, municipal or local governmental, judicial,
administrative, legislative or regulatory authority, entity, instrumentality,
agency, department, commission, court, or tribunal of competent jurisdiction
(including any branch, department or official thereof).
“Hazardous Materials” means: (a) any flammable explosives, petroleum or
petroleum products, methane, radioactive materials, asbestos in any form that is
friable, urea formaldehyde foam insulation, polychlorinated biphenyls, D4, D5,
and radon gas; (b) any chemicals, materials or substances defined as or included
in the definition of, or judicially interpreted as included in the definition
of, “hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants,” or “pollutants,” or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Governmental Entity under Environmental Laws due to its dangerous or deleterious
properties or characteristics.  
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
“Indebtedness” of any Person means, without duplication, (a) the principal,
accrued and unpaid interest, prepayment and redemption premiums or penalties (if
any), unpaid fees or expenses and other monetary obligations in respect of
(i) indebtedness of such Person for money borrowed and (ii) indebtedness
evidenced by notes, debentures, bonds or other similar instruments for the
payment of which such Person is responsible or liable; (b) all vendor financing
arrangements; (c) all obligations of such Person issued or assumed as the
deferred purchase price of property, all conditional sale obligations of such
Person and all obligations of such Person under any title retention agreement;
(d) all obligations of such Person under leases required to be capitalized in
accordance with GAAP; (e) all obligations of such Person for the reimbursement
of any obligor on any letter of credit, banker’s acceptance, surety bond,
performance bond or similar credit transaction; (f) all obligations of such
Person under interest rate or currency swap transactions or commodity hedges
(valued at the termination value thereof); (g) the liquidation value, accrued
and unpaid dividends, prepayment or redemption premiums and penalties (if any),
unpaid fees or expenses and other monetary obligations in respect of any
redeemable preferred stock (or other equity) of such Person; (h) all obligations
of the type referred to in clauses (a) through (g) of any Persons for the
payment of which such Person is responsible or liable, directly or indirectly,
as obligor, guarantor, surety or otherwise, including guarantees of such
obligations; and (i) all obligations of the type referred to in clauses (a)
through (h) of other Persons secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on any property or asset of such Person (whether or not such obligation
is assumed by such Person).


9

--------------------------------------------------------------------------------

 


“Intellectual Property” means all U.S. or foreign intellectual or industrial
property or proprietary rights, including any: (a) trademarks, service marks,
trade dress, domain names, social media identifiers, corporate and trade names,
logos and all other indicia of source or origin, together with all associated
goodwill, (b) patents, inventions, invention disclosures, technology, know-how,
processes and methods, (c) copyrights and copyrighted works, (including
software, applications, source and object code, databases and compilations,
online, advertising and promotional materials, mobile and social media content
and documentation), (d) trade secrets and confidential or proprietary
information or content, and (e) all registrations, applications, renewals,
re-issues, continuations, continuations-in-part, divisions, extensions, re-
examinations and foreign counterparts of any of the foregoing.
“IRS” means the United States Internal Revenue Service.
“ITA” means the Income Tax Act (Canada), as amended from time to time, and any
successor statute and all rules and regulations promulgated thereunder.
“Knowledge of the Company” means the actual knowledge, after a reasonable
inquiry, of James M. Hensler, Robert D. Scherich, Gary R. Whitaker, Ali Alavi,
Bruce Morgan, and Joshua Belezyk.
“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.
“Liability” means any debt, loss, damage, adverse claim, fine, penalty,
liability or obligation (whether direct or indirect, known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, matured or
unmatured, determined or determinable, disputed or undisputed, liquidated or
unliquidated, or due or to become due, and whether in contract, tort, strict
liability or otherwise), and including all costs and expenses relating thereto
(including all fees, disbursements and expenses of legal counsel, experts,
engineers and consultants and costs of investigation).
“Lien” means any lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement,
encumbrance, restriction on transfer, conditional sale or other title retention
agreement, defect in title, lien or judicial lien as defined in Sections 101(36)
and (37) of the Bankruptcy Code or other restrictions of a similar kind.
“Material Adverse Effect” means any Event, which, individually or together with
all other Events, has had or would reasonably be expected to have a material and
adverse effect on (a) the business, assets, liabilities, finances, properties,
results of operations or condition (financial or otherwise) of the Company and
its Subsidiaries (or Reorganized Holdings and its Subsidiaries), taken as a
whole, or (b) the ability of the Company and the Debtors to perform their
respective obligations under, or to consummate the transactions contemplated by,
this Agreement and the Transaction Agreements, including the Additional Capital
Commitment, the Emergence Equity Purchase, and the issuance and sale of the
Emergence Equity Units and the Additional Capital Commitment Units; provided,
however, that, in each case, none of the following, either alone or taken
together with other Events, shall constitute or be taken into account in
determining whether there has been a Material Adverse Effect: (i) any changes
after the date hereof in global, national or regional political conditions
(including acts of terrorism or acts or escalations of war) or in the


10

--------------------------------------------------------------------------------

 


general business, market and economic conditions generally affecting the
industries and regions in which the Company and its Subsidiaries operate;
(ii) any changes after the date hereof in financial, banking, commodities or
securities markets, (iii) any changes after the date hereof in applicable Law or
GAAP; (iv) the execution, announcement or performance of, or compliance with,
this Agreement or the transactions contemplated hereby; (v) changes in the
market price or trading volume of the Claims or securities of the Company (but
not the underlying facts giving rise to such changes); (vi) the departure of
officers or directors of the Company after the date hereof (but not the
underlying facts giving rise to such departure); (vii)(A) the filing of the
Chapter 11 Proceedings or the Recognition Proceedings and any adversary
proceedings or contested motions commenced in connection therewith, (B) any
objection to the Restructuring (or the transactions contemplated hereby), the
Plan (or the transactions contemplated thereby), any disclosure statement
related thereto or the DIP Loan Debt Documents and the financing contemplated
thereby (C) any objections to the assumption or rejection of any Contract or
(D) any Order of the Bankruptcy Court or any actions or omissions of the Debtors
in compliance therewith; or (viii) any action taken by the Debtors at the
request of, or with the consent of, the Requisite Plan Sponsors; provided,
further, however, that the exceptions set forth in clauses (i) and (ii) shall
not apply to the extent that such Event is disproportionately adverse to the
Company and any of its Subsidiaries, taken as a whole, as compared to other
companies in the industries in which the Company and its Subsidiaries operate.
“MEIP” means that certain management equity incentive plan of Reorganized
Holdings, which shall be in form and substance mutually satisfactory to the
Requisite Plan Sponsors and approved by the board of directors of Reorganized
Holdings, adopted as of the Effective Date and reserving a number of units of
New Common Equity equal to ten percent (10%) of the number of Total Outstanding
Units for distribution thereunder calculated as of the Effective Date.
“Multiemployer Plan” means a plan subject to Title IV of ERISA which is defined
in Section 3(37) of ERISA and which is contributed to by (or to which there is
an obligation to contribute of) the Company or a Subsidiary of the Company, and
each such plan for which any such entity has liability (including on account of
an ERISA Affiliate).
“New Certificate of Formation” means the certificate of formation of Reorganized
Holdings as of the Closing Date, which shall be consistent with the terms set
forth in the Plan and otherwise in form and substance satisfactory to the
Requisite Plan Sponsors.
“New Common Equity” means the limited liability company interests of Reorganized
Holdings.
“New Limited Liability Company Agreement” means the limited liability company
agreement of Reorganized Holdings as of the Closing Date, which shall be in the
form attached hereto as Exhibit D subject to confirmation and completion of
bracketed items and schedules in accordance with the terms of this Agreement.
“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.


11

--------------------------------------------------------------------------------

 


“Owned Real Property” means all real property and interests in real property
owned, in whole or in part, directly or indirectly by the Company and its
Subsidiaries, together with all buildings, fixtures and improvements now or
subsequently located thereon, and all appurtenances thereto.
“PBA” means the Pension Benefits Act (Ontario) as amended from time to time, and
any successor statute and all rules and regulations promulgated thereunder, or
any similar law of another province in Canada governing the Canadian Pension
Plans.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
“Permitted Liens” means (a) Liens for Taxes that (i) are not yet due and payable
or (ii) are being contested in good faith by appropriate proceedings and for
which adequate reserves have been made with respect thereto; (b) mechanics or
construction Liens and similar Liens for labor, materials or supplies provided
with respect to any Owned Real Property or personal property of the Company or
any of its Subsidiaries incurred in the ordinary course of business consistent
with past practice and for amounts that do not materially detract from the value
of, or materially impair the use of, any of the Owned Real Property or personal
property of the Company or any of its Subsidiaries; (c) zoning, building codes
and other land use Laws regulating the use or occupancy of any Owned Real
Property or the activities conducted thereon that are imposed by any
Governmental Entity having jurisdiction over such real property and that do not
prohibit the current or currently proposed use or occupancy of such Owned Real
Property; (d) easements, covenants, conditions, restrictions and other similar
matters affecting title to any Owned Real Property and other title defects that
do not or would not reasonably be expected to materially impair the use or
occupancy of such real property in the current or currently proposed operation
of the Company’s or any of its Subsidiaries’ business; and (e) Liens that,
pursuant to the Confirmation Order or corresponding Recognition Order, will not
survive beyond the Effective Date.
“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, associate,
trust, Governmental Entity or other entity or organization.
“Plan” means the Debtors’ First Amended Joint Plan of Reorganization
substantially in the form attached hereto as Exhibit A and otherwise mutually
satisfactory Requisite Plan Sponsors and the Company, as may be amended,
supplemented or otherwise modified from time to time pursuant to the terms of
this Agreement.
“Plan Solicitation Motion” means the Debtors’ Motion for an Order, which may be
the UPA Approval Order, in form and substance mutually satisfactory to the
Requisite Plan Sponsors and the Company and among other things, (a) approving
the Disclosure Statement (including approving the Disclosure Statement as
containing “adequate information” (as that term is used by Section 1125 of the
Bankruptcy Code)); (b) establishing a voting record date for the Plan;
(c) approving solicitation packages and procedures for the distribution thereof;
(d) approving the forms of ballots; (e) establishing procedures for voting on
the Plan; (f) establishing notice and objection procedures for the confirmation
of the Plan; and (g) establishing


12

--------------------------------------------------------------------------------

 


procedures for the assumption and/or assignment of executory Contracts and
unexpired leases under the Plan, to be filed with the Bankruptcy Court on or
about the date hereof.
“Plan Solicitation Order” means an Order entered by the Bankruptcy Court, which
may be the UPA Approval Order, substantially in the form attached to the Plan
Solicitation Motion, which Order (a) shall, among other things, approve the
relief sought in the Plan Solicitation Motion, including (i) the Disclosure
Statement; and (ii) the commencement of a solicitation of votes to accept or
reject the Plan, and (b) shall be in form and substance mutually satisfactory to
the Requisite Plan Sponsors and the Company.
“Plan Sponsor Default” means, with respect to any Plan Sponsor, the failure by
such Plan Sponsor to purchase such Plan Sponsor’s Emergence Equity Units
pursuant to and in accordance with the Plan and this Agreement.
“Prepetition BBVA Debt Documents” means the Prepetition BBVA Facility together
with all security, pledge, mortgage, and guaranty agreements and all other
documentation executed in connection with the Prepetition BBVA Facility, each as
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms thereof.
“Prepetition BBVA Facility” means that certain Credit Agreement, dated as of
August 28, 2012, by and between the Company, Horsehead Corporation, and BBVA as
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms thereof.
“Prepetition BBVA Debt Facility Claims” means any and all Claims of BBVA under
the Prepetition BBVA Debt Documents.
“Prepetition Convertible Senior Notes Indenture” means that certain Indenture
for the 3.80% Convertible Senior Notes due July 2017, dated as of July 27, 2011,
by and among the Company and U.S. Bank National Association, as trustee, as
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms thereof, pursuant to which the Company issued those
certain 3.80% Convertible Senior Notes due July 2017 to the holders thereof
(such notes, the “Prepetition Convertible Senior Notes”, the holders thereof,
the “Prepetition Convertible Senior Noteholders” and, such claims of the
Prepetition Convertible Senior Noteholders under the Prepetition Convertible
Senior Notes Indenture, the “Prepetition Convertible Senior Note Claims”).
“Prepetition Debt Documents” means the Prepetition Macquarie Debt Documents, the
Prepetition Convertible Senior Notes Indenture, the Prepetition Senior Secured
Notes Indenture, the Prepetition Senior Unsecured Notes Indenture, and the
Prepetition BBVA Debt Documents.
“Prepetition Macquarie Debt Documents” means the Prepetition Macquarie Facility
together with all security, pledge, mortgage, and guaranty agreements and all
other documentation executed in connection with the Prepetition Macquarie
Facility, each as amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms thereof.


13

--------------------------------------------------------------------------------

 


“Prepetition Macquarie Facility” means that certain Credit Agreement, dated as
of June 30, 2015, by and among Horsehead Corporation, a Debtor and Subsidiary of
the Company, the borrowers and guarantors from time to time party thereto, the
lenders from time to time party thereto (the “Prepetition Macquarie Lenders”),
and Macquarie Bank Limited, as administrative agent, as amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
thereof.
“Prepetition Macquarie Facility Claims” means any and all Claims of the
Prepetition Macquarie Lenders under the Prepetition Macquarie Debt Documents.
“Prepetition Senior Unsecured Notes Indenture” means that certain Indenture for
the 9.00% Senior Notes due 2017, dated as of July 29, 2014, by and among the
Company, the subsidiary guarantors from time to time party thereto, and U.S.
Bank National Association, as trustee, as amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms thereof,
pursuant to which the Company issued those certain 9.00% Senior Unsecured Notes
due June 2017 to the holders thereof (such notes, the “Prepetition Senior
Unsecured Notes”, the holders thereof, the “Prepetition Senior Unsecured
Noteholders”, and, such claims of the Prepetition Senior Unsecured Noteholders
under the Prepetition Senior Unsecured Notes Indenture, the “Prepetition Senior
Unsecured Note Claims”).
“Prepetition Senior Unsecured Notes Emergence Equity Units” means the New Common
Equity to be issued pursuant to the Plan in an amount equal to two and one-half
percent (2.5%) of the Total Outstanding Units as of the Effective Date, subject
to dilution by any units of New Common Equity to be issued (a) pursuant to the
Warrants, (b) pursuant to the terms of the MEIP, or (c) on account of the
Additional Capital Commitment Units at any time on or after the Closing Date
“Purchase Percentage” means, with respect to a Plan Sponsor, such Plan Sponsor’s
percentage of the Emergence Equity Units as set forth opposite such Plan
Sponsor’s name under the column titled “Purchase Percentage” on Schedule 2 (as
it may be amended, supplemented or otherwise modified from time to time in
accordance with this Agreement).
“Purchase Price” means a price per Emergence Equity Unit equal to (a)
$160,000,000, divided by (b) 627,620.00.
“Real Property Leases” means those leases, subleases, licenses, concessions and
other Contracts, as amended, modified or restated, pursuant to which the Company
or one of its Subsidiaries holds a leasehold or subleasehold estate in, or is
granted the right to use or occupy, any land, buildings, structures,
improvements, fixtures or other interest in real property used in the Company’s
or its Subsidiaries’ business.
“Recognition Order” means, as applicable, an Order of the Canadian Court, in
form and substance mutually satisfactory to the Requisite Plan Sponsors and the
Company, recognizing and enforcing in Canada the Confirmation Order, UPA
Approval Order, UPA Consummation Approval Order, Plan Solicitation Order, or any
other Order of the Bankruptcy Court.
“Related Party” means, with respect to any Person, (a) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person


14

--------------------------------------------------------------------------------

 


and (b) any former, current or future director, officer, agent, Affiliate,
employee, general or limited partner, member, manager or stockholder of any of
the foregoing.
“Reorganized Holdings” means Horsehead Holding LLC, as converted to a Delaware
limited liability company and otherwise reorganized pursuant to the Plan.
“Reorganized Holdings Corporate Documents” means the New Limited Liability
Company Agreement, the New Certificate of Formation and the Certificate of
Conversion.
“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.
“Requisite Plan Sponsors” means Plan Sponsors holding at least a majority of the
aggregate Votable Claims of all Plan Sponsors as of the date on which the
consent or approval of such Plan Sponsors is solicited; provided, however, that
for purposes of this definition, each Plan Sponsor shall be deemed to hold the
Votable Claims held by such Plan Sponsor’s Related Purchasers.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933.
“Subscription Agent” means Epiq Bankruptcy Solutions, LLC.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other Subsidiary), (a) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (b) has the power to elect a majority of the board of directors or
similar governing body or (c) has the power to direct the business and policies.
“Superior Proposal” means a bona fide written proposal to consummate an
Alternative Transaction made by a third party on terms which the Board of
Directors of the Company determines in good faith by a vote of a majority of the
entire board of directors (after consultation with the Debtors’ legal and
financial advisors), taking into account all legal, financial, regulatory and
other aspects of the proposal and the party making such proposal, that such
proposal (A) (i) would, if consummated in accordance with its terms, be more
favorable, from a financial point of view, to the relevant stakeholders of the
Debtors than the transactions contemplated by the Plan, (ii) contains conditions
which are all reasonably capable of being satisfied in a timely manner and (iii)
is not subject to any “diligence outs”, “financing outs”, “financing
contingencies” or similar contingencies and, to the extent financing for such
proposal is required, that such financing is then committed; and (B) provides
(i) that all allowed Claims be treated no less favorably than as provided by the
Plan and this Agreement on the Effective Date, (ii) a recovery to holders of
Prepetition Senior Secured Notes Claims at least as favorable as the recovery
set forth in the Plan and this Agreement and, in any event, resulting in the
indefeasible repayment of all Prepetition Senior Secured Notes Claims and DIP
Loan Claims, in cash, on the effective date (or consummation of) of such
Superior Proposal and


15

--------------------------------------------------------------------------------

 


(iii) a higher and better recovery for the other creditors of the Debtors,
taking into account all aspects of such proposal and the Alternative Transaction
contemplated thereby.
“Takeover Statute” means any restrictions contained in any “fair price,”
“moratorium,” “control share acquisition”, “business combination” or other
similar anti-takeover statute or regulation.
“Taxes” means all taxes, assessments, duties, levies or other mandatory
governmental charges paid to a Governmental Entity, including all federal,
provincial, state, local, foreign and other income, franchise, profits, gross
receipts, capital gains, capital stock, transfer, property, sales, use,
value-added, occupation, excise, severance, windfall profits, stamp, payroll,
social security, withholding, goods and services and harmonized sales and other
taxes, assessments, duties, levies or other mandatory governmental charges of
any kind whatsoever paid to a Governmental Entity (whether payable directly or
by withholding and whether or not requiring the filing of a Return), all
estimated taxes, deficiency assessments, additions to tax, penalties and
interest thereon and shall include any Liability for such amounts as a result of
being a member of a combined, consolidated, unitary or affiliated group.
“Total Outstanding Units” means the total number of units of New Common Equity
issued and outstanding as of the Closing Date and as provided in the Plan,
including the Emergence Equity Units and the Prepetition Senior Unsecured Notes
Emergence Equity Units and excluding any units of New Common Equity to be issued
(a) pursuant to the Warrants, (b) pursuant to the terms of the MEIP, or (c) on
account of the Additional Capital Commitment at any time on or after the Closing
Date.
“Transfer” means sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of, directly or indirectly.
“Unfunded Current Liability” means, with respect to any ERISA Plan, the amount,
if any, by which the value of the accumulated plan benefits under the ERISA Plan
determined in accordance with actuarial assumptions used in the most recent
actuarial report for such ERISA Plan, exceeds the fair market value of all plan
assets.
“UPA Approval Obligations” means the obligations of the Company under this
Agreement, including the obligations with respect to and the terms of the
Expense Reimbursement, and any and all other fees and expenses to be paid
pursuant to this Agreement.
“UPA Approval Order” means an Order entered by the Bankruptcy Court authorizing
the Debtors’ performance of the UPA Approval Obligations, in the form mutually
satisfactory to the Requisite Plan Sponsors and the Company.
“Warrant Agreement” has the meaning set forth in the Plan.
“Warrants” means those certain warrants to acquire 70,213 units of the New
Common Equity (which will be equal to six percent (6%) of the outstanding and
reserved units of New Common Equity as of the Effective Date), which warrants
(a) shall be exercisable, as of the Effective Date, at a price per unit equal to
$737,500,000.00 divided by 1,170,213, (b) shall expire on the six (6) year
anniversary of


16

--------------------------------------------------------------------------------

 


the Closing Date, (c) shall otherwise be in form and substance mutually
satisfactory to the Requisite Plan Sponsors and the Company and negotiated in
good faith with the Creditors’ Committee (as defined in the Plan), and (d) shall
be subject to dilution by any units of New Common Equity to be issued on account
of the Additional Capital Commitment Units at any time on or after the Closing
Date.
Section 1.2 Construction. In this Agreement, unless the context otherwise
requires:
(a) references to Articles, Sections, Exhibits and Schedules are references to
the articles and sections or subsections of, and the exhibits and schedules
attached to, this Agreement;
(b) the descriptive headings of the Articles and Sections of this Agreement are
inserted for convenience only, do not constitute a part of this Agreement and
shall not affect in any way the meaning or interpretation of this Agreement;
(c) references in this Agreement to “writing” or comparable expressions include
a reference to a written document transmitted by means of electronic mail in
portable document format (pdf), facsimile transmission or comparable means of
communication;
(d) words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;
(e) the words “hereof”, “herein”, “hereto” and “hereunder”, and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
including all Exhibits and Schedules attached to this Agreement, and not to any
provision of this Agreement;
(f) the term this “Agreement” shall be construed as a reference to this
Agreement, including the Exhibits and Schedules hereto, as the same may have
been, or may from time to time be, amended, modified, varied, novated or
supplemented in accordance with its terms;
(g) “include”, “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words;
(h) references to “day” or “days” are to calendar days;
(i) time is of the essence in the performance of the obligations of each of the
Parties;
(j) references to “the date hereof” means as of the date of this Agreement;
(k) unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
rules or regulations promulgated thereunder; provided, however, that, for the
purposes of the representations and warranties set forth herein, with respect to
any violation of or non-compliance with, or alleged violation of or
non-compliance with, any Law, the reference to such Law means such Law as in
effect at the time of such violation or non-compliance or alleged violation or
non-compliance;


17

--------------------------------------------------------------------------------

 


(l) any disclosure made by a party in any Schedule with reference to any Section
or Schedule of this Agreement shall be deemed to be a disclosure with respect to
any other Section or Schedule to which such disclosure may apply to the extent
the applicability of such additional disclosure is reasonably apparent on its
face and any disclosure in the Disclosure Statement will be deemed to qualify a
representation or warranty to the extent that the relevance of such disclosure
to such representation or warranty reasonably apparent on its face. The
information contained in this Agreement, in the Schedule and Exhibits hereto is
disclosed solely for purposes of this Agreement, and no information contained
herein or therein will be deemed to be an admission by any Party to any Person
of any matter whatsoever, including any violation of Law or breach of Contract;
(m) all references to votes or voting in this Agreement include votes or voting
on a plan of reorganization under the Bankruptcy Code, including with respect to
the Plan; and
(n) references to “U.S. dollars”, “dollars” or “$” are to the legal currency of
the United States of America, in United States dollars.

    

Section 1.3 Cross References to Other Defined Terms. Each capitalized term
listed below is defined on the corresponding page of this Agreement:


Term    Page No.
ACC Call Notice    22
ACC Closing Date    22
ACC Pro Rata Share    22
Additional Capital Commitment Participant    22
Additional Claims    1
Affiliated Fund    26
Agreement    1
Alternative Transaction Agreement    65
Alternative Transaction Proposal    54
Bankruptcy Code    1
Bankruptcy Court    1
BBVA    4
Canadian Court    1


18

--------------------------------------------------------------------------------

 


CCAA    1
Chapter 11 Proceedings    1
Closing    25
Closing Date    25
Company    1
Company Board    54
Company Intellectual Property    34
Confirmation Order    2
Debtors    1
DIP Lenders    5
Emergence Equity Purchase    23
Equity Interests    49
Estimate of Allowed Specified Claims    56
Expense Reimbursement    27
Financial Statements    31
Funding Notice    24
GAAP    31
Governance Documents    43
Indemnified Claim    61
Indemnified Person    60
Indemnifying Party    60
Infringed    34
Joinder Agreement    26
Latest Balance Sheet Date    31
Legal Proceedings    33
Legend    53


19

--------------------------------------------------------------------------------

 


List of Assumed Contracts    43
Losses    52
Material Contract    38
Money Laundering Laws    39
Outside Date    65
Party    1
Permits    35
Petition Date    1
Plan Sponsor Replacement    23
Plan Sponsor Replacement Period    23
Plan Sponsors    1
Plan-Related Documents    43
Pre-Closing Period    43
Prepetition Convertible Senior Note Claims    13
Prepetition Convertible Senior Noteholders    13
Prepetition Convertible Senior Notes    13
Prepetition Macquarie Lenders    14
Prepetition Senior Secured Noteholders    1
Prepetition Senior Secured Notes    1
Prepetition Senior Secured Notes Indenture    1
Prepetition Senior Secured Notes Indenture Trustee    1
Prepetition Senior Unsecured Note Claims    14
Prepetition Senior Unsecured Noteholders    14
Prepetition Senior Unsecured Notes    14
RCRA    6
Recognition Proceedings    1


20

--------------------------------------------------------------------------------

 


Related Purchaser    26
Replacing Plan Sponsors    23
Restructuring    2
Returns    36
Solicitation    43
Subscription Escrow Account    24
Subscription Escrow Agreement    25
Subscription Escrow Funding Date    24
Termination Date    66
Termination Fee    67
Transaction Agreements    28
Transferee Plan Sponsor    51
Transferring Plan Sponsor    51
Ultimate Purchaser    26
Unlegended Units    53
UPA Consummation Approval Order    2
Votable Claims    1
willful or intentional breach    66






ARTICLE II
    
UNIT PURCHASE
Section 2.1 Additional Capital Commitment.
(o) On and subject to the terms and conditions hereof, including entry of the
UPA Approval Order by the Bankruptcy Court and corresponding Recognition Order
of the Canadian Court, each Eligible Holder shall have the right to elect to
commit, by providing written notice to the parties hereto pursuant to Section
10.4, on or prior to the Expiration Time, to purchase its respective ACC
Purchase Percentage (and not less than or more than its ACC Purchase Percentage)
of the Additional Capital Commitment Units (each


21

--------------------------------------------------------------------------------

 


Eligible Holder who duly commits to purchase its ACC Purchase Percentage of
Additional Capital Commitment Units in accordance with the terms hereof, an
“Additional Capital Commitment Participant”).
(p) Pursuant to and subject to the terms and conditions hereof, from and after
the Closing until the six (6) month anniversary of the Closing (but only so long
as each of the conditions set forth in Section 2.1(d) shall have been satisfied
or waived in accordance with this Agreement), Reorganized Holdings may elect to
call, on a pro rata basis (as calculated by each Additional Capital Commitment
Participant’s share of the Additional Capital Commitment Amount, such Additional
Capital Commitment Participant’s “ACC Pro Rata Share”), all or any portion of
the Additional Capital Commitment of the Additional Capital Commitment
Participants by providing written notice to each Additional Capital Commitment
Participant (the “ACC Call Notice”), which ACC Call Notice shall (i) be
distributed to each Additional Commitment Participant, (ii) specify the
applicable purchase price and ACC Pro Rata Share of Additional Capital
Commitment Units to be purchased by such Additional Capital Commitment
Participant pursuant to such ACC Call Notice, (iii) provide instructions for the
payment of the applicable purchase price, including Reorganized Holdings’ wire
instructions, for the Additional Capital Commitment Units to be purchased, and
(iv) specify the date on which the purchase and issuance of the Additional
Capital Commitment Units shall take place (which date shall be at least thirty
(30) days following the date of such ACC Call Notice (any such applicable date,
an “ACC Closing Date”).
(q) On any ACC Closing Date and in each case, pursuant to and subject to the
terms and conditions hereof, each Additional Capital Commitment Participant
agrees, severally and neither jointly nor jointly and severally, to purchase,
and the Company agrees to issue, on such applicable ACC Closing Date, for the
applicable purchase price per Additional Capital Commitment Unit, such
Additional Capital Commitment Participant’s ACC Pro Rata Share of the aggregate
number of Additional Capital Commitment Units, rounded among the Additional
Capital Commitment Participants solely to avoid fractional units as the
Requisite Plan Sponsors may determine in their sole discretion. Each Additional
Capital Commitment Participant will be irrevocably committing, severally and
neither jointly nor jointly and severally, to purchase its respective ACC Pro
Rata Share of the Additional Capital Commitment Units when and as called by
Reorganized Horsehead pursuant to and subject to the terms and conditions
hereof, including this Section 2.1. On the ACC Closing Date, each Additional
Capital Commitment Participant shall enter into a customary and reasonable
subscription agreement evidencing their purchase and providing the same
representations and warranties such Additional Capital Commitment Participant
set forth in Sections 5.1 through 5.12 (inclusive).
(r) Each Additional Capital Commitment Participant will have, severally and
neither jointly nor jointly and severally, the obligation to purchase such
Additional Capital Commitment Participant’s ACC Pro Rata Share of the aggregate
number of Additional Capital Commitment Units when and as called by Reorganized
Holdings after the Closing on the ACC Closing Date, subject to the terms hereof
and the satisfaction of each of the following conditions:
(i) the approval of three quarters (3/4) of all directors of Reorganized
Holdings;


22

--------------------------------------------------------------------------------

 


(ii) the Additional Capital Commitment Units will be issued (if at all) at a
price per unit equal to the lower of (x) a value per unit implied by a total
equity value of Reorganized Holdings and its Subsidiaries equal to $235,450,000;
and (y) if, and only if, the spot price of zinc listed on the London Metals
Exchange (“LME”) has been below $0.80/lb for ten (10) consecutive Business Days
prior to the date of issuance of the applicable ACC Call Notice, the fair market
value of such units at the time of issuance (as determined by a nationally
recognized independent valuation firm selected in good faith by the board of
directors of Reorganized Holdings); provided, however, that such fair market
value shall in no event be less than seventy-five percent (75%) of $277,000,000;
and
(iii) Reorganized Holdings shall not have spent, or committed to spend, any
money on operating or improving its Mooresboro facility unless and until it has
first called all of the Additional Capital Commitment Units for such purpose,
and the Additional Capital Commitment Units shall only be called and shall be
used exclusively for such purpose.
Section 2.2 Emergence Equity Purchase. On and subject to the terms and
conditions hereof, including entry of the UPA Approval Order by the Bankruptcy
Court and corresponding Recognition Orders of the Canadian Court, each Plan
Sponsor agrees, severally and neither jointly nor jointly and severally, to
purchase, and the Company agrees to issue, on the Closing Date, for the Purchase
Price per Emergence Equity Unit, such Plan Sponsor’s Purchase Percentage of the
aggregate number of Emergence Equity Units, rounded among the Plan Sponsors
solely to avoid fractional units as the Requisite Plan Sponsors may determine in
their sole discretion (such obligation to purchase such Emergence Equity Units,
the “Emergence Equity Purchase”). Schedule 2 sets forth (i) each Plan Sponsor
participating in the Emergence Equity Purchase and (ii) such Plan Sponsor’s
respective Purchase Percentage and Emergence Equity Units, in each case, as of
the date hereof and prior to any amendments, restatements, or allocations as
contemplated and permitted hereby.
Section 2.3 Plan Sponsor Default.
(a) Upon the occurrence of a Plan Sponsor Default, each Plan Sponsor (together,
but, in each case, excluding any Defaulting Plan Sponsor, the “Replacing Plan
Sponsors”) shall have the right, but not the obligation, within five
(5) Business Days after receipt of written notice from the Company to such
Replacing Plan Sponsors of such Plan Sponsor Default, which notice shall be
given promptly following the occurrence of such Plan Sponsor Default and to all
Replacing Plan Sponsors at the same time (such five (5) Business Day period, the
“Plan Sponsor Replacement Period”), to make arrangements for one or more of the
Replacing Plan Sponsors to purchase all or any portion of the Available Units
(such purchase, a “Plan Sponsor Replacement”) on the terms and subject to the
conditions set forth in this Agreement and in such amounts based upon the
applicable Purchase Percentage of any such Replacing Plan Sponsors as compared
to all Replacing Plan Sponsors or as may otherwise be agreed upon by each of the
Replacing Plan Sponsors electing to commit to purchase all or any portion of the
Available Units and notified in writing to the Company prior to the expiration
of the Plan Sponsor Replacement Period. Any such Available Units purchased by a
Replacing Plan Sponsor shall be included, among other things, in the
determination of (i) the Emergence Equity Units of such Replacing Plan Sponsor
for all purposes hereunder and (ii) the Emergence Equity


23

--------------------------------------------------------------------------------

 


Purchase of such Replacing Plan Sponsors for purposes of the definition of
Requisite Plan Sponsors. If a Plan Sponsor Default occurs, the Outside Date
shall be delayed only to the extent necessary to allow for the Plan Sponsor
Replacement to be completed within the Plan Sponsor Replacement Period.
(b) Notwithstanding anything to the contrary in this Agreement, (i) nothing in
this Agreement shall be deemed to require a Plan Sponsor to (A) purchase more
than its respective Purchase Percentage of Emergence Equity Units set forth on
Schedule 2 or otherwise be liable in any way for any other Plan Sponsor’s
Purchase Percentage of the Emergence Equity Units, or (B) purchase any
Additional Capital Commitment Units or otherwise be liable in any way for any
other Plan Sponsor’s purchase of the Additional Capital Commitment Units; (ii)
the representations, warranties, agreements, and obligations of each Plan
Sponsor under this Agreement are, in all respects, several and neither joint nor
joint and several, and (iii) except as contemplated by the provisions of
Section 2.6 or Section 6.5 with respect to a Transfer in accordance with such
Section(s), in no event shall a Plan Sponsor have any liability for any
representation, warranty, agreement or obligation of any other Party. For the
avoidance of doubt, notwithstanding anything to the contrary set forth in
Section 9.2, but subject to Section 10.13, no provision of this Agreement shall
relieve any Defaulting Plan Sponsor from liability hereunder, or limit the
availability of the remedies set forth in Section 10.12, in connection with such
Defaulting Plan Sponsor’s Plan Sponsor Default.
Section 2.4 Subscription Escrow Account Funding.
(a) Funding Notice. No later than the fifth (5th) Business Day following the
Expiration Time and at least five (5) Business Days prior to the anticipated
Closing Date, the Company shall deliver to each Plan Sponsor set forth on
Schedule 2 a written notice (the “Funding Notice”) of (i) an amended and
restated Schedule 2 to reflect any revisions for a Plan Sponsor Default, as
contemplated by and pursuant to Section 2.3; (ii) the aggregate number of
Emergence Equity Units, and the aggregate Purchase Price implied thereby;
(iii) the account to which such Plan Sponsor shall deliver and pay the aggregate
Purchase Price for such Plan Sponsor’s Purchase Percentage of the Emergence
Equity Units (the “Subscription Escrow Account”) pursuant to Section 2.2 (in
each case, as may be adjusted pursuant to Section 2.3); and (iv) the number of
Additional Capital Commitment Units which the Plan Sponsors have subscribed for
and committed to purchase. The Company shall promptly provide any written
backup, information and documentation relating to the information contained in
the applicable Funding Notice as any Plan Sponsor may reasonably request.
(b) Subscription Escrow Account Funding. No later than the second (2nd) Business
Day following receipt of the Funding Notice (such date, the “Subscription Escrow
Funding Date”), each Plan Sponsor shall deliver and pay an amount equal to
(i) the Purchase Price, multiplied by (ii) such Plan Sponsor’s Purchase
Percentage of the Emergence Equity Units as set forth on Schedule 2 (as amended
and restated to reflect any revisions for a Plan Sponsor Default, in each case,
as contemplated by and pursuant to Section 2.3), by wire transfer in immediately
available funds in U.S. dollars into the Subscription Escrow Account in
satisfaction of such Plan Sponsor’s Emergence Equity Purchase; provided,
however, that each Plan Sponsor may elect, in its sole and absolute discretion
and by written notice to the DIP Agent and the Company, and the Subscription
Agent, to fund any portion of its respective Emergence Equity Purchase by
agreeing to cause the DIP Agent, and directing the DIP Agent, to pay any amounts
to be paid to such Plan Sponsor under


24

--------------------------------------------------------------------------------

 


the terms of the DIP Loan to Subscription Escrow Account and, upon such
direction, any such amounts shall be deemed paid by such Plan Sponsor to the
Subscription Escrow Account and shall be held pursuant to the terms hereof and
the Subscription Escrow Agreement. The Subscription Escrow Account shall be
established with the Subscription Agent, pursuant to an escrow agreement in form
and substance mutually satisfactory to the Requisite Plan Sponsors and the
Company (the “Subscription Escrow Agreement”). The funds held in the
Subscription Escrow Account shall be released, and each Plan Sponsor shall
receive from the Subscription Escrow Account the cash amount actually funded to
the Subscription Escrow Account by such Plan Sponsor, plus any interest accrued
thereon, promptly following the earlier to occur of (i) the termination of this
Agreement in accordance with its terms and (ii) the Outside Date if, by such
date, the Closing has not occurred.
Section 2.5 Closing.
(a) Subject to ARTICLE VIII, unless otherwise mutually agreed in writing between
the Company and the Requisite Plan Sponsors, the closing of the Emergence Equity
Purchase (the “Closing”) shall take place by electronic exchange of documents
(or, if the parties agree to hold a physical closing, at the offices of Akin
Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, New York 10036-6745,
at 10:00 a.m., prevailing Eastern time, on the date on which all of the
conditions set forth in Sections 7.1 and 7.3 shall have been satisfied or waived
in accordance with this Agreement (other than conditions that by their terms are
to be satisfied at the Closing, but subject to the satisfaction or waiver of
such conditions at the Closing). The date on which the Closing actually occurs
shall be referred to herein as the “Closing Date”.
(b) At the Closing, the funds held in the Subscription Escrow Account shall be
released and utilized as set forth in, and in accordance with, the Plan and the
Subscription Escrow Agreement.
(c) At the Closing, Reorganized Holdings shall issue the Emergence Equity Units,
in each case, free and clear of any and all Liens, to each Plan Sponsor (or to
its designee in accordance with Section 2.6(a)) against payment of the aggregate
Purchase Price for the Emergence Equity Units by such Plan Sponsor pursuant to
the terms of Sections 2.2 and 2.4(b). Unless a Plan Sponsor requests delivery of
a physical unit certificate, the entry of any Emergence Equity Units to be
delivered pursuant to this Section 2.5(c) into the account of a Plan Sponsor
pursuant to Reorganized Holdings’ book entry procedures and delivery to such
Plan Sponsor of an account statement reflecting the book entry of such Emergence
Equity Units shall be deemed delivery of such Emergence Equity Units for
purposes of this Agreement. Notwithstanding anything to the contrary in this
Agreement, all Emergence Equity Units will be delivered with all issue, stamp,
transfer, sales and use, or similar transfer Taxes or duties that are due and
payable (if any) in connection with such delivery duly paid by Reorganized
Holdings.
Section 2.6 Designation and Assignment Rights.
(a) Each Plan Sponsor shall have the right to designate by written notice to the
Company no later than two (2) Business Days prior to the Closing Date that some
or all of its Emergence Equity Units be issued in the name of, and delivered to,
one or more of its Affiliates or Affiliated Funds (other than any


25

--------------------------------------------------------------------------------

 


portfolio company of such Plan Sponsor or its Affiliates) (each a “Related
Purchaser”) upon receipt by the Company of payment therefor in accordance with
the terms hereof, which notice of designation shall (i) be addressed to the
Company and signed by such Plan Sponsor and each such Related Purchaser,
(ii) specify the number of Emergence Equity Units, as applicable, to be
delivered to or issued in the name of such Related Purchaser and (iii) contain a
confirmation by each such Related Purchaser of the accuracy of the
representations set forth in Section 5.1 through Section 5.10 as applied to such
Related Purchaser; provided, however, that no such designation pursuant to this
Section 2.6(a) shall relieve such Plan Sponsor from its obligations under this
Agreement.
(b) Each Plan Sponsor shall have the right to designate by written notice to the
Company no later than two (2) Business Days prior to the closing of the
Additional Capital Commitment that some or all of its Additional Capital
Commitment Units be issued in the name of, and delivered to, a Related Purchaser
upon receipt by the Company of payment therefor in accordance with the terms
hereof, which notice of designation shall (i) be addressed to the Company and
signed by such Plan Sponsor and each such Related Purchaser, (ii) specify the
number of Additional Capital Commitment Units to be delivered to or issued in
the name of such Related Purchaser and (iii) contain a confirmation by each such
Related Purchaser of the accuracy of the representations set forth in
Section 5.1 through Section 5.10 as applied to such Related Purchaser; provided,
however, that no such designation pursuant to this Section 2.6(b) shall relieve
such Plan Sponsor from its obligations under this Agreement.
(c) No Plan Sponsor shall have the right to Transfer all or any portion of its
Emergence Equity Purchase rights hereunder other than to (i) another Plan
Sponsor, (ii) any party that signs a joinder hereto (“Joinder Agreement”), in
the form of Exhibit C, pursuant to which such party agrees to be bound by the
terms, conditions and obligations of such transferring Plan Sponsor in the same
manner and subject to the same terms, conditions and obligations as such
transferring Plan Sponsor was bound hereunder, (iii) any investment fund (A) the
primary investment advisor to which is such Plan Sponsor or an Affiliate thereof
or (B) that is a bona fide holder of the majority of the limited partnership or
similar interests of a Plan Sponsor (collectively, an “Affiliated Fund”) or (iv)
any special purpose vehicle that is, and only for so long as it continues to be,
wholly-owned by such Plan Sponsor or its Affiliated Funds, created for the
purpose of holding such Emergence Equity Units, or holding debt or equity of the
Debtors, and with respect to which such Plan Sponsor either (A) has provided an
adequate equity support letter or a guarantee of such special purpose vehicle’s
Emergence Equity Units, in either case, that is reasonably satisfactory to the
Company or (B) otherwise remains obligated to fund the Emergence Equity Units,
to be Transferred until the Closing (each such Person, an “Ultimate Purchaser”),
and that, in each case, agrees in a writing addressed to the Company (x) to
purchase such portion of such Plan Sponsor’s Emergence Equity Units, and (y) to
be fully bound by, and subject to, this Agreement as, and with the rights and
obligations of, a Plan Sponsor hereto; provided, however, that no sale or
Transfer pursuant to this Section 2.6(c) shall relieve such Plan Sponsor from
its obligations under this Agreement. Any Transferee of Emergence Equity
Purchase rights in accordance with this Section 2.6(c) shall be deemed to be a
Plan Sponsor, and shall have the rights and obligations of a Plan Sponsor, to
the extent of the interests so Transferred thereto. Any purported Transfer of
all or any portion of any Emergence Equity Units not in accordance with this
Section 2.6(c) will be void ab initio.


26

--------------------------------------------------------------------------------

 


(d) Each Plan Sponsor, severally and neither jointly nor jointly and severally,
agrees that it will not Transfer, at any time during the Pre-Closing Period, any
of its rights and obligations under this Agreement to any Person other than in
accordance with Sections 2.3, 2.6 or 6.5. After the Closing Date, nothing in
this Agreement shall limit or restrict in any way any Plan Sponsor’s ability to
Transfer any of its Emergence Equity Units or any interest therein; provided,
however, that any such Transfer shall be made pursuant to (i) an effective
registration statement under the Securities Act or an exemption from the
registration requirements thereunder and pursuant to applicable securities Laws
and (ii) the terms of any applicable Reorganized Holdings Corporate Documents.
ARTICLE III
    
EXPENSE REIMBURSEMENT
Section 3.1 Expense Reimbursement.
(a) Until the earlier to occur of (i) the Closing and (ii) the Termination Date,
the Debtors agree to pay in accordance with Section 3.1(b) the reasonable and
documented fees and expenses of counsel, financial advisors, consultants, and
other professionals (including any personnel search firms used by the Plan
Sponsors in connection with a search for the directors or managers contemplated
by the Reorganized Holdings Corporate Documents) for specialized areas of
expertise as circumstances warrant retained by the Plan Sponsors, including such
fees and expenses of Akin Gump Strauss Hauer & Feld LLP, Cassels Brock &
Blackwell LLP, Ashby & Geddes, Dechert LLP, Tenova Bateman Sub-Saharan Africa,
Womble Carlyle Sandridge & Rice, LLP, Ropes & Gray LLP, and Moelis & Company, in
each case, that have been and are incurred in connection with (x) the
negotiation, preparation and implementation of this Agreement (including the
Emergence Equity Purchase), the Plan, the Transaction Agreements and the other
agreements and transactions contemplated hereby and thereby or (y) the
Restructuring, the Chapter 11 Proceedings and the Recognition Proceedings (such
payment obligations, collectively, the “Expense Reimbursement”).
(b) The Expense Reimbursement accrued through the date on which the UPA Approval
Order is entered shall be paid within one (1) Business Day of such date. The
Expense Reimbursement shall thereafter be payable by the Debtors promptly after
receipt of monthly invoices therefor; provided, however, that the Debtors’ shall
pay any and all then outstanding Expense Reimbursements simultaneously with the
Closing or simultaneous with the termination of this Agreement in accordance
with applicable provisions of ARTICLE IX. The Plan Sponsors shall promptly
provide copies of such invoices (redacted to protect privileges) to the Debtors
and to the Office of the United States Trustee for the District of Delaware.
ARTICLE IV
    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as set forth in the corresponding section of the Company Disclosure
Schedule (subject to Section 1.2(l)), the Company hereby represents and warrants
to the Plan Sponsors (unless otherwise set forth herein, as of the date hereof
and as of the Closing Date) as set forth below.


27

--------------------------------------------------------------------------------

 


Section 4.1 Organization and Qualification. The Company and each of its
Subsidiaries (a) is a duly organized and validly existing corporation, limited
liability company or limited partnership, as the case may be, in good standing
(or equivalent thereof) under the Laws of the jurisdiction of its incorporation
or formation, (b) has the corporate or other applicable power and authority to
own its properties and assets and to transact the business in which it is
currently engaged and presently proposes to engage and (c) is duly qualified and
is authorized to do business and is in good standing in each jurisdiction where
the conduct of its business as currently conducted requires such qualifications,
except, in the case of this clause (c), where the failure to be so qualified or
authorized would not reasonably be expected to have a Material Adverse Effect.
Section 4.2 Corporate Power and Authority.
(a) The Company has the requisite corporate power and authority (i) subject to
entry of the UPA Approval Order and, with respect to property in Canada, the
corresponding Recognition Order, to enter into, execute and deliver this
Agreement and to perform the UPA Approval Obligations and (ii) subject to entry
of the UPA Consummation Approval Order, the Confirmation Order, and the
corresponding Recognition Orders, to consummate the transactions contemplated
herein and in the Plan, to perform each of its other obligations hereunder, to
enter into, execute and deliver each Plan-Related Document, each Rights Offering
Document, each Reorganized Holdings Corporate Document and all other documents,
agreements, certificates, supplements, and instruments referred to or
contemplated herein or therein or hereunder or thereunder to which it will be a
party as contemplated by this Agreement and the Plan (this Agreement, the Plan,
the Disclosure Statement, the Plan-Related Documents, the Reorganized Holdings
Corporate Documents, and such other documents, agreements, certificates,
supplements, and instruments referred to or contemplated herein or therein or
hereunder or thereunder, collectively, the “Transaction Agreements”) and to
perform its obligations under each of the Transaction Agreements (other than
this Agreement). Subject to the receipt of the foregoing Orders, as applicable,
the execution and delivery of this Agreement and each of the other Transaction
Agreements and the consummation of the transactions contemplated hereby and
thereby have been or will be duly authorized by all requisite corporate action
on behalf of the Company, and no other corporate proceedings on the part of the
Company are or will be necessary to authorize this Agreement or any of the other
Transaction Agreements or to consummate the transactions contemplated hereby or
thereby.
(b) Subject to entry of the UPA Consummation Approval Order, the Confirmation
Order, and, with respect to property in Canada, the corresponding Recognition
Orders, each of the other Debtors has the requisite power and authority
(corporate or otherwise) to enter into, execute and deliver each Transaction
Agreement to which such other Debtor is a party and to perform its obligations
thereunder. Subject to entry of the UPA Consummation Approval Order, the
Confirmation Order, and the corresponding Recognition Orders, the execution and
delivery of this Agreement and each of the other Transaction Agreements to which
such other Debtor is a party and the consummation of the transactions
contemplated hereby and thereby have been or will be duly authorized by all
requisite action (corporate or otherwise) on behalf of each other Debtor party
thereto, and no other proceedings on the part of any other Debtor party thereto
are or will be necessary to authorize this Agreement or any of the other
Transaction Agreements or to consummate the transactions contemplated hereby or
thereby.


28

--------------------------------------------------------------------------------

 


(c) Subject to entry of the UPA Consummation Approval Order, the Confirmation
Order, and, with respect to property in Canada, the corresponding Recognition
Orders, each of the Company and the other Debtors has the requisite corporate
power and authority to perform its obligations under the Plan, and has taken all
necessary corporate actions required for the due consummation of the Plan in
accordance with its terms.
Section 4.3 Execution and Delivery; Enforceability.
(a) Subject to entry of the UPA Consummation Approval Order, and, with respect
to property in Canada, the corresponding Recognition Order, this Agreement will
have been, and subject to the entry of the UPA Consummation Approval Order, the
Confirmation Order, and the corresponding Recognition Orders, each other
Transaction Agreement will be, duly executed and delivered by the Company and
each of the other Debtors party thereto.
(b) Upon entry of the UPA Approval Order and, with respect to property in
Canada, the corresponding Recognition Order, and assuming due and valid
execution and delivery hereof by the Plan Sponsors, the UPA Approval Obligations
will constitute the valid and legally binding obligations of the Company and, to
the extent applicable, the other Debtors, enforceable against the Company and,
to the extent applicable, the other Debtors, in accordance with their respective
terms.
(c) Upon entry of the UPA Consummation Approval Order and, with respect to
property in Canada, the corresponding Recognition Order, and assuming due and
valid execution and delivery of this Agreement and the other Transaction
Agreements by the Plan Sponsors, each of the obligations hereunder (with respect
to the Debtors only, and other than the UPA Approval Obligations, which are the
subject of Section 4.3(b)) and thereunder will constitute the valid and legally
binding obligations of the Company and, to the extent the other Debtors are
party to the other Transaction Agreements, the other Debtors, enforceable
against the Company and, to the extent the other Debtors are party to the other
Transaction Agreements, the other Debtors, in accordance with their respective
terms.
Section 4.4 Authorized and Issued Units.
(a) Subject to entry of the Confirmation Order and the corresponding Recognition
Order and assuming satisfaction of the conditions to Closing set forth in
ARTICLE VII, as of the Closing, (i) the membership interests of Reorganized
Holdings will consist of one class of New Common Equity, (ii) the outstanding
membership interests of Reorganized Holdings as of Closing will consist of
1,000,000 issued and outstanding units of New Common Equity, (iii) no units of
New Common Equity will be held by Reorganized Holdings in its treasury,
(iv) 100,000 units of New Common Equity will be reserved for issuance upon
exercise of options and other rights to purchase or acquire units of New Common
Equity granted in connection with the MEIP, (v) 70,213 units of New Common
Equity will be reserved for issuance upon exercise of, and subject to adjustment
pursuant to the terms of, the Warrants as provided under the Plan and (vi) no
warrants to purchase units of New Common Equity will be issued and outstanding
other than the Warrants as provided under the Plan.


29

--------------------------------------------------------------------------------

 


(b) Neither the Company nor any of its Subsidiaries owns or holds the right to
acquire any stock, partnership interest or joint venture interest or other
equity ownership interest in any other Person.
(c) Subject to entry of the Confirmation Order and the corresponding Recognition
Order and assuming satisfaction of the conditions to Closing set forth in
ARTICLE VII, except as set forth in this Section 4.4, as of the Closing, no
units of membership interests or other equity securities or voting interest in
Reorganized Holdings will have been issued, reserved for issuance or
outstanding.
(d) Subject to entry of the Confirmation Order and the corresponding Recognition
Order and assuming satisfaction of the conditions to Closing set forth in
ARTICLE VII, except as described in this Section 4.4 and except as set forth in
the Reorganized Holdings Corporate Documents, as of the Closing, neither
Reorganized Holdings nor any of its Subsidiaries will be party to or otherwise
bound by or subject to any outstanding option, warrant, call, right, security,
commitment, Contract, arrangement or undertaking (including any preemptive
right) that (i) obligates Reorganized Holdings or any of its Subsidiaries to
issue, deliver, sell or transfer, or repurchase, redeem or otherwise acquire, or
cause to be issued, delivered, sold or transferred, or repurchased, redeemed or
otherwise acquired, any units of the membership interests of, or other equity or
voting interests in, Reorganized Holdings or any of its Subsidiaries or any
security convertible or exercisable for or exchangeable into any membership
interests of, or other equity or voting interest in, Reorganized Holdings or any
of its Subsidiaries, (ii) obligates Reorganized Holdings or any of its
Subsidiaries to issue, grant, extend or enter into any such option, warrant,
call, right, security, commitment, Contract, arrangement or undertaking,
(iii) restricts the Transfer of any units of membership interests of Reorganized
Holdings or any of its Subsidiaries or (iv) relates to the voting of any units
of membership interests of Reorganized Holdings.
Section 4.5 Issuance. The units of New Common Equity to be issued pursuant to
the Plan, including the units of New Common Equity to be issued pursuant to the
terms of this Agreement and pursuant to the Additional Capital Commitment, will,
when issued and delivered on the Closing Date with respect to the Emergence
Equity Units and on the closing date of the Additional Capital Commitment in
accordance with and against delivery of the consideration therefor pursuant to
the Plan and this Agreement and the other Transaction Agreements, be duly and
validly authorized, issued and delivered and shall be fully paid, and free and
clear of any and all Taxes, Liens (other than Transfer restrictions imposed
hereunder or under the Reorganized Holdings Corporate Documents or by applicable
Law), preemptive rights, subscription and similar rights, other than any rights
set forth in the Reorganized Holdings Corporate Documents.
Section 4.6 No Conflict. Assuming the consents described in clauses (a)
through (e) of Section 4.7 are obtained, the execution and delivery by the
Company and, if applicable, its Subsidiaries of this Agreement, the Plan and the
other Transaction Agreements, the compliance by the Company and, if applicable,
its Subsidiaries with all of the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein will not (a)
materially conflict with, or result in a material breach, modification or
violation of, any of the terms or provisions of, or constitute a material
default under (with or without notice or lapse of time, or both), or result,
except to the extent specified in the Plan, in the acceleration of, or the
creation of any Lien under, or cause any material payment or consent to be
required under any Contract to which the Company or any of its Subsidiaries will
be bound as of the Closing Date


30

--------------------------------------------------------------------------------

 


after giving effect to the Plan or to which any of the property or assets of the
Company or any of its Subsidiaries will be subject as of the Closing Date after
giving effect to the Plan, (b) result in any violation of the provisions of the
Reorganized Holdings Corporate Documents or any of the organization documents of
any of the Company’s Subsidiaries or (c) result in any violation of any Law or
Order applicable to the Company or any of its Subsidiaries or any of their
properties, except, in each of the cases described in clauses (a) or (c), for
any conflict, breach, violation, default, acceleration or Lien which would not
reasonably be expected, individually or in the aggregate, to prohibit,
materially delay or materially and adversely impact the Company’s performance of
its obligations under this Agreement.
Section 4.7 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties is required for the execution and delivery by the Company and, to the
extent relevant, its Subsidiaries of this Agreement, the Plan and the other
Transaction Agreements, the compliance by the Company and, to the extent
relevant, its Subsidiaries with all of the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein, except for
(a) the entry of the UPA Approval Order authorizing the Company to execute and
deliver this Agreement and perform the UPA Approval Obligations, (b) the entry
of the UPA Consummation Approval Order authorizing the Company to perform each
of its other obligations hereunder, (c) the entry of the Confirmation Order, (d)
the entry of the applicable Recognition Orders with respect to the Orders
described in the foregoing clauses (a), (b) and (c) of this Section 4.7, and (e)
such consents, approvals, authorizations, registrations or qualifications as may
be required under state securities or “Blue Sky” Laws or Antitrust Laws in
connection with the issuance of the Emergence Equity Units and the Additional
Capital Commitment Units pursuant to the exercise of the Subscription Rights,
except any consent, approval, authorization, order, registration or
qualification which, if not made or obtained, would not reasonably be expected,
individually or in the aggregate, to prohibit, materially delay or materially
and adversely impact the Company’s performance of its obligations under this
Agreement or any Debtor’s operation of the business or current or currently
proposed use, occupancy or operation of any Debtor’s assets or properties.
Section 4.8 Arm’s-Length. The Company acknowledges and agrees that (a) each of
the Plan Sponsors is acting solely in the capacity of an arm’s-length
contractual counterparty to the Company with respect to the transactions
contemplated hereby and not as a financial advisor or a fiduciary to, or an
agent of, the Company or any of its Subsidiaries and (b) no Plan Sponsor is
advising the Company or any of its Subsidiaries as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.
Section 4.9 Financial Statements. The audited consolidated balance sheets of the
Company as at December 31, 2015 (the “Latest Balance Sheet Date”) and the
related consolidated statements of operations and of cash flows for the fiscal
year ended on such dates, reported on by and accompanied by an unqualified
report from BDO USA LLP, (collectively, the “Financial Statements”), present
fairly, in all material respects, the consolidated financial condition of the
Company as at such dates, and the consolidated results of its operations and its
consolidated cash flows for the respective fiscal period or quarter, as the case
may be, then ended. All such Financial Statements, including the related
schedules and notes thereto, have been prepared in accordance with U.S.
generally accepted accounting principles (“GAAP”) applied consistently
throughout the periods involved (except as disclosed therein and, in the case of
unaudited


31

--------------------------------------------------------------------------------

 


Financial Statements, except for the absence of footnote disclosures and
year-end adjustments). The Company and its Subsidiaries do not have any material
Liabilities required to be disclosed in a balance sheet prepared in accordance
with GAAP that are unimpaired pursuant to the Plan, except (a) those that are
reflected or reserved against in the Financial Statements as of the Latest
Balance Sheet Date, (b) those that have been incurred in the ordinary course of
business consistent with past practice since the Latest Balance Sheet Date or
pursuant to the DIP Loan or under the Prepetition Debt Documents or (c) those
that are set forth in the Debtors schedules of assets and liabilities and
statements of financial affairs filed with the Bankruptcy Court.
Section 4.10 Company SEC Documents and Disclosure Statement. Except as set forth
in the Company SEC Documents filed since December 31, 2014 but prior to the date
hereof, from December 31, 2014 to the Petition Date, the Company has filed all
reports, schedules, forms and statements required to be filed with the SEC under
the Securities Act or the Exchange Act. As of their respective dates, and giving
effect to any amendments or supplements thereto filed since December 31, 2014
and prior to the Petition Date, each of the Company SEC Documents complied in
all material respects with the requirements of the Securities Act or the
Exchange Act applicable to such Company SEC Documents. From December 31, 2014 to
the Petition Date, the Company has filed with the SEC (or incorporated by
reference to an earlier filing) all “material contracts” (as such term is
defined in Item 601(b)(10) of Regulation S-K under the Exchange Act) that were
required to be filed as exhibits to the Company SEC Documents during such
period. No Company SEC Document filed since December 31, 2014 and prior to the
Petition Date, as of their respective dates and after giving effect to any
amendments or supplements thereto and to any subsequently filed Company SEC
Documents, contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The representation in the preceding sentence does not apply to
any projections, forecasts, estimates and forward looking information included
in the Company SEC Documents. Disclosure Statement as approved by the Bankruptcy
Court will conform in all material respects with Section 1125 of the Bankruptcy
Code.
Section 4.11 Absence of Certain Changes. Since the date of the Latest Balance
Sheet, (a) there has been no Material Adverse Effect and (b) neither the Company
nor any of its Subsidiaries have undertaken any of the actions that would
require the consent of the Requisite Plan Sponsors pursuant to Section 6.3(b) of
this Agreement if undertaken after the date hereof, except to the extent such
actions are disclosed in items 1.01, 1.02, 2.03, 2.04, 4.01 or 5.02 of the Forms
8-K filed by the Company since the date of the Latest Balance Sheet but prior to
the date hereof.
Section 4.12 No Violation; Compliance with Laws. (i) The Company is not in
violation of its articles of incorporation or bylaws, and (ii) no Subsidiary of
the Company is in violation of its respective articles of incorporation or
bylaws or similar organizational document in any material respect. Neither the
Company nor any of its Subsidiaries is or has been at any time since December
31, 2014 in violation of any Law or Order, except as would not reasonably be
expected to be material, or result in material liability, to the Company and its
Subsidiaries taken as a whole. There is and since December 31, 2014 has been no
failure on the part of the Company to comply in all material respects with the
Sarbanes-Oxley Act of 2002.


32

--------------------------------------------------------------------------------

 


Section 4.13 Legal Proceedings. Other than the Chapter 11 Proceedings, the
Recognition Proceedings and any adversary proceedings or contested motions
commenced in connection therewith, there are no material legal, governmental,
administrative, judicial or regulatory investigations, audits, actions, suits,
claims, arbitrations, demands, demand letters, claims, notices of noncompliance
or violations, or proceedings (“Legal Proceedings”) pending or threatened to
which the Company or any of its Subsidiaries is a party or to which any property
of the Company or any of its Subsidiaries is the subject which in any manner
draws into question the validity or enforceability of this Agreement, the Plan
or the Transaction Agreements.
Section 4.14 Labor Relations.
(a) Neither the Company nor any of its Subsidiaries is engaged in any unfair
labor practice and there is (i) no unfair labor practice complaint pending
against the Company or any of its Subsidiaries or, to the Knowledge of the
Company, threatened against the Company or any of its Subsidiaries before any
Governmental Entity (ii) no grievance or arbitration proceeding pending against
the Company or any of its Subsidiaries or, to the Knowledge of the Company,
threatened against the Company or any of its Subsidiaries and (iii) no strike,
labor dispute, slowdown or stoppage pending against the Company or any of its
Subsidiaries or, to the Knowledge of the Company, threatened against the Company
or any of its Subsidiaries which, in the case of clauses (i), (ii) and (iii)
above, individually or in the aggregate, would reasonably be expected to result
in material liability to the Company or any of its Subsidiaries.
(b) Section 4.14(b)(i) of the Company Disclosure Schedule lists all Collective
Bargaining Agreements the Company or any of its Subsidiaries is party to or
subject to as of the date hereof and the status of any related negotiations, in
each case, as of the date hereof. Section 4.14(b)(ii) of the Company Disclosure
Schedule lists any jurisdiction in which the employees of the Company or any of
its Subsidiaries are represented by an Employee Representative. To the Knowledge
of the Company, no organizing activity, or Employee Representatives’
certification, petition or election is pending or, to the Knowledge of the
Company, threatened with respect to employees of the Company or any of its
Subsidiaries. Except as set forth in Section 4.14(b)(iii) of the Company
Disclosure Schedule, neither the Company nor any of its Subsidiaries is subject
to any obligation (whether pursuant to Law or Contract) to notify, inform and/or
consult with, or obtain consent from, any Employee Representative regarding the
transactions contemplated by this Agreement prior to entering into this
Agreement.
(c) The Company and its Subsidiaries are in compliance, in all material
respects, with all Laws respecting employment and employment practices, terms
and conditions of employment, collective bargaining, disability, immigration,
background checks, health and safety, wages, classification of employees, hours
and benefits, non-discrimination and harassment in employment, workers’
compensation and the collection and payment of withholding and/or payroll Taxes
and similar Taxes. Since December 31, 2014, the Company and each of its
Subsidiaries has complied in all material respects with its payment obligations
to all employees of the Company and any of its Subsidiaries in respect of all
wages, salaries, fees, commissions, bonuses, overtime pay, holiday pay, sick
pay, benefits and all other compensation, remuneration and emoluments due and
payable to such employees under any Company Plan or any applicable Collective


33

--------------------------------------------------------------------------------

 


Bargaining Agreement or Law, except, for the avoidance of doubt, for any
payments that are not permitted by the Bankruptcy Court, the Bankruptcy Code,
the Canadian Court or the CCAA, as applicable.
Section 4.15 Intellectual Property. (a) The Company and its Subsidiaries
exclusively own, free and clear of all Liens (except for  Permitted Liens), all
of their (A) patents and registered Intellectual Property (and all applications
therefor) and (B) proprietary unregistered Intellectual Property, in each case,
that is material to the businesses of the Company and its Subsidiaries (“Company
Intellectual Property”), and all of the Company Intellectual Property is
subsisting, unexpired, valid and enforceable; (b) the Company and its
Subsidiaries own, or have valid rights to use, all of the Intellectual Property
used or held for use in, or necessary for the conduct of, the businesses of the
Company and its Subsidiaries as currently conducted; (c) no material
Intellectual Property owned by the Company or its Subsidiaries is being
infringed, misappropriated or violated (“Infringed”) by any other Person;
(d) the conduct of the businesses of the Company and its Subsidiaries as
presently conducted does not Infringe any Intellectual Property of any other
Person and during the three (3) years prior to the date hereof, no Person has
alleged same in writing, except for allegations that have since been resolved or
in connection with the Chapter 11 Proceedings, the Recognition Proceedings and
any adversary proceedings or contested motions commenced in connection
therewith; (e) the Company and its Subsidiaries take commercially reasonable
actions to maintain and protect (1) the confidentiality of their trade secrets
and confidential information and (2) the security and substantially continuous
operation of their material software, systems, websites and networks (and all
data therein) and (f) the Company and its Subsidiaries are in compliance with
all Applicable Privacy Laws, except in the case of clauses (b) through (f), as
would not reasonably be expected to result in material liability to the Company
or any of its Subsidiaries taken as a whole.
Section 4.16 Title to Real and Personal Property.
(a) Real Property. The Company or one of its Subsidiaries, as the case may be,
has good and valid title in fee simple to each material Owned Real Property,
free and clear of all Liens, except for (i) Liens that are described in (A) the
Company SEC Documents filed since December 31, 2014 but prior to the date
hereof, (B) the Plan or (C) the Disclosure Statement, or (ii) Permitted Liens.
(b) Leased Real Property. Subject to entry of the Confirmation Order and the
corresponding Recognition Order and assumption of the same by the applicable
Debtor in accordance with applicable Law (including satisfaction of any
applicable cure amounts), all material Real Property Leases necessary for the
operation of the business are valid, binding and enforceable by and against the
Company or its relevant Subsidiary, and, to the Knowledge of the Company, the
other parties thereto, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity whether
applied in a court of law or a court of equity, and no written notice to
terminate, in whole or part, any of such leases has been delivered to the
Company or any of its Subsidiaries (nor, to the Knowledge of the Company, has
there been any indication that any such notice of termination will be served),
except for any motions, notice or objections, to the assumption or rejection of
any Real Property Lease or otherwise, in the Chapter 11 Proceedings. Other than
as a result of the filing of the Chapter 11 Proceedings or the Recognition
Proceedings, neither the Company nor any of its Subsidiaries nor, to the
Knowledge of the Company, any other party to any material Real


34

--------------------------------------------------------------------------------

 


Property Lease necessary for the operation of the business is in material
default or breach under the terms thereof.
(c) Personal Property. The Company or one of its Subsidiaries has good title or,
in the case of leased assets, a valid leasehold interest, to all of the material
tangible personal property and assets reflected on the balance sheet included in
the Financial Statements as of the Latest Balance Sheet Date, free and clear of
all Liens, except for (i) Liens that are described in (A) the Company SEC
Documents filed since December 31, 2014 but prior to the date hereof, (B) the
Plan or (C) the Disclosure Statement or (ii) Permitted Liens.
Section 4.17 No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its Subsidiaries, on the one hand,
and any Related Party, customers or suppliers of the Company or any of its
Subsidiaries, on the other hand, that is required by the Exchange Act to be
described in the Company SEC Documents and that are not so described in the
Company SEC Documents filed since December 31, 2014 but prior to the date
hereof, except for the transactions contemplated by this Agreement, the Plan or
the other Transaction Agreements.
Section 4.18 Licenses and Permits. The Company and its Subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate Governmental Entities
that are necessary for or material to the ownership or lease of their respective
properties and the conduct of the business, in each case, except as would not
reasonably be expected to be material to the Company or its Subsidiaries,
individually or taken as a whole. Neither the Company nor any of its
Subsidiaries (i) has received notice of any revocation or modification of any
such license, certificate, permit or authorization or (ii) has any reason to
believe that any such license, certificate, permit or authorization will not be
renewed in the ordinary course, except as would not reasonably be expected to be
material to the Company or its Subsidiaries, individually or taken as a whole.
Section 4.19 Environmental.
(a) (i) Each of the Company and its Subsidiaries, and each of their facilities,
businesses, assets, properties and leaseholds is, and at all times during the
past five (5) years has been, in compliance with all applicable Environmental
Laws, and (ii) none of the Company, its Subsidiaries, or any of their
facilities, businesses, assets, properties or leaseholds, (A) is, or at any time
during the past five (5) years has been, liable for any penalties, fines, or
forfeitures for failure to comply with any applicable Environmental Laws or
(B) is subject to any outstanding citations, notices or Orders of non-compliance
with respect to any applicable Environmental Laws, in each case of (i) and (ii),
except as would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
(b) (i) All licenses, filings, permits, registrations or approvals of
Governmental Entities required for the business of the Company and each of its
Subsidiaries under any Environmental Law (collectively, “Permits”) (A) have been
secured and are in the possession of the Company and each of its Subsidiaries,
as applicable, and (B) are currently in full force and effect, and (ii) each of
the Company and each of its Subsidiaries is in compliance therewith, in each
case of (i) and (ii), except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.


35

--------------------------------------------------------------------------------

 


(c) The Company and each of its Subsidiaries have obtained all financial
assurances required for the business of the Company and each of its Subsidiaries
in the amounts and forms required pursuant to applicable Environmental Law or by
a Governmental Entity, except as would not reasonably be expected, individually
or in the aggregate, to materially and adversely impact any Debtor’s operation
of the business or current or currently proposed use, occupancy or operation of
any Debtor’s assets or properties.
(d) There has been no generation, manufacture, use, storage, treatment or
release of Hazardous Materials by the Company or any of its Subsidiaries or on
any property currently or, to the Knowledge of the Company, formerly owned or
leased by the Company or any of its Subsidiaries, except such generation,
manufacturing, use, storage, treatment or release that would not be reasonably
expected to give rise to or result in any material liability to the Company or
any of its Subsidiaries.
(e) (i) There are no visible signs of releases, spills, discharges, leaks or
disposals of Hazardous Materials at, upon, or within any Owned Real Property or
any premises leased by the Company or any of its Subsidiaries; (ii) neither the
Owned Real Property nor any premises leased by the Company or any of its
Subsidiaries, has ever been used by the Company, any of its Subsidiaries, or, to
the Knowledge of the Company, any other Person as a RCRA Subpart C treatment or
disposal facility of any Hazardous Waste; and (iii) no Hazardous Wastes are
present on the Owned Real Property or any premises lease by the Company or any
of its Subsidiaries, in each case of (i), (ii) and (iii), except as would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
(f) There are no Environmental Claims pending or, to the Knowledge of the
Company, threatened against, or that have been brought by, the Company or any of
its Subsidiaries, and within the past five (5) years there have not been any
such Environmental Claims, in each case, except as would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. There are no facts, circumstances, conditions or occurrences on any
asset, property, business, leasehold or facility currently or formerly owned or
operated by the Company or any of its Subsidiaries that is reasonably likely (i)
to form the basis of an Environmental Claim against the Company, any of its
Subsidiaries or any asset, property, business, leasehold or facility owned or
operated by the Company or any of its Subsidiaries, or (ii) to cause such
assets, properties, businesses, leaseholds or facilities to be subject to any
restrictions on its ownership, occupancy, use or transferability under any
Environmental Law, in each case of (i) and (ii), except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.
Section 4.20 Tax Returns and Payments; Withholding. Each of the Company and each
of its Subsidiaries has timely filed all returns, statements, forms and reports
for or relating to Taxes with respect to the income, or material Taxes with
respect to properties or operations, in each case, of the Company and/or any of
its Subsidiaries (the “Returns”). The Returns accurately reflect in all material
respects all liability for Taxes of the Company and its Subsidiaries for the
periods covered thereby. The Company and each of its Subsidiaries have at all
times paid, all material Taxes payable by them. There is no Legal Proceeding now
pending or, to the Knowledge of the Company, threatened by any authority
regarding any Taxes relating to the Company or any of its Subsidiaries. Neither
the Company nor any of its Subsidiaries has entered into a Contract or waiver or
been requested to enter into a Contract or waiver extending any statute of
limitations


36

--------------------------------------------------------------------------------

 


relating to the payment or collection of Taxes of the Company or any of its
Subsidiaries, or is aware of any circumstances that would cause the taxable
years or other taxable periods of the Company or any of its Subsidiaries not to
be subject to the normally applicable statute of limitations. During the past
seven (7) years, the Company and each of its Subsidiaries has complied in all
material respects with all applicable Laws relating to the payment and
withholding of Taxes (including withholding and reporting requirements under
Code Sections 1441 through 1464, 3401 through 3406, 6041 and 6049 and similar
provisions under any other Laws) and each has, within the time and in the manner
prescribed by law, paid over to the proper Governmental Entities all required
amounts with respect to Taxes, except, for the avoidance of doubt, for any
payments that are not permitted by the Bankruptcy Court, the Bankruptcy Code,
the Canadian Court or the CCAA, as applicable. Neither the Company nor any
Subsidiary of the Company is a United States real property holding corporation
or “USRPHC” for U.S. federal income tax purposes, including within the meaning
of Section 897(c)(2) of the Code during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code.
Section 4.21 Compliance with ERISA.
(a) Section 4.21(a) of the Company Disclosure Schedule sets forth each material
Company Plan. Each Company Plan, other than any Multiemployer Plan (and each
related trust, insurance Contract or fund), is in material compliance with its
terms and with all applicable Laws, including ERISA and the Code. Each Company
Plan, other than any Multiemployer Plan (and each related trust, if any), which
is intended to be qualified under Section 401(a) of the Code has received a
determination letter from the IRS to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code; no ERISA Event has occurred or is
reasonably expected to occur; no ERISA Plan has an Unfunded Current Liability in
an amount that exceeds $1,000,000 with respect to any single ERISA Plan and that
exceeds $1,500,000 with respect to all ERISA Plans in the aggregate; all
contributions required to be made with respect to a Company Plan have been or
will be timely made (except as disclosed on Section 4.21(a) of the Company
Disclosure Schedule); using actuarial assumptions and computation methods
consistent with Part 1 of subtitle E of Title IV of ERISA, the Company and its
Subsidiaries and ERISA Affiliates would have no material liabilities to any
Multiemployer Plans in the event of a complete withdrawal therefrom; each group
health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the
Code) that covers or has covered employees or former employees of the Company,
any of its Subsidiaries, or any ERISA Affiliate has at all times during the past
three years been operated in material compliance with the provisions of Part 6
of subtitle B of Title I of ERISA and Section 4980B of the Code. The Company and
its Subsidiaries do not maintain or have any Liability with respect to any
employee welfare plan (as defined in Section 3(1) of ERISA) which provides
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA).
(b) Each Foreign Company Plan (and each related trust, insurance Contract or
fund), if any, is, and has been maintained and funded, in material compliance
with its terms and with the requirements of any and all applicable Laws and
Orders, including the PBA and the ITA, and has been maintained, where required,
in good standing with applicable Governmental Entities. All material
contributions required to be made with respect to a Foreign Pension Plan have
been or will be timely made. Neither the Company nor any of its Subsidiaries has
incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Pension Plan. Neither the Company nor any of its
Subsidiaries maintains or contributes


37

--------------------------------------------------------------------------------

 


to any Foreign Pension Plan the obligations with respect to which would in the
aggregate reasonably be expected to have a Material Adverse Effect.  
Section 4.22 Disclosure Controls and Procedures. Based upon the most recent
evaluation by the Chief Executive Officer and Chief Financial Officer of the
Company of the Company’s internal control over financial reporting, there are no
(a) significant deficiencies or material weaknesses in the design or operation
of the Company’s internal control over financial reporting which are reasonably
likely to adversely affect its ability to record, process, summarize and report
financial data or (b) fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal control
over financial reporting.
Section 4.23 Material Contracts. Section 4.23 of the Company Disclosure Schedule
sets forth Material Contracts to which the Company or any of its Subsidiaries is
a party as of the date hereof. Subject to entry of the Confirmation Order and
the corresponding Recognition Order and assumption of the same by the applicable
Debtor in accordance with applicable Law (including satisfaction of any
applicable cure amounts), all Material Contracts are valid, binding and
enforceable by and against the Company or its relevant Subsidiary, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity whether applied in a court of law or a court
of equity, and no written notice to terminate, in whole or part, any Material
Contract has been delivered to the Company or any of its Subsidiaries, except
for any motions, notices or objections in connection with the Chapter 11
Proceedings. Other than as a result of the filing of the Chapter 11 Proceedings
or the Recognition Proceedings, neither the Company nor any of its Subsidiaries
nor, to the Knowledge of the Company, any other party to any Material Contract,
is in material default or breach under the terms thereof. The Company has
provided or made available to the Plan Sponsors true, correct and complete
copies of each Material Contract as of the date hereof. For purposes of this
Agreement, “Material Contract” means any Contract to which the Company or any of
its Subsidiaries is a party that is material to the conduct and operations of
the business of the Company and its Subsidiaries, taken as a whole.
Section 4.24 No Unlawful Payments. Neither the Company nor any of its
Subsidiaries nor any of their respective directors, officers or employees nor,
to the Knowledge of the Company, any other Representative acting on behalf of
the Company or any of its Subsidiaries, has in any material respect: (a) used
any funds of the Company or any of its Subsidiaries for any unlawful
contribution, gift, entertainment or other unlawful expense, in each case,
relating to political activity; (b) made any direct or indirect unlawful payment
to any foreign or domestic government official or employee from corporate funds;
(c) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or (d) made any bribe, rebate, payoff, influence payment,
kickback or other similar unlawful payment.
Section 4.25 Compliance with Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been at all times conducted in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the U.S. Currency and Foreign Transactions Reporting
Act of 1970, the money laundering statutes of all jurisdictions (and the rules
and regulations promulgated thereunder) to which the Debtors are subject and any
related or similar applicable Laws


38

--------------------------------------------------------------------------------

 


(collectively, the “Money Laundering Laws”) and no material Legal Proceeding by
or before any Governmental Entity or any arbitrator involving the Company or any
of its Subsidiaries with respect to Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.
Section 4.26 Compliance with Sanctions Laws. Neither the Company nor any of its
Subsidiaries nor any of their respective directors, officers or employees nor,
to the Knowledge of the Company, any agent or other Person acting on behalf of
the Company or any of its Subsidiaries, is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the
United States Treasury Department. The Company will not directly or indirectly
use the proceeds from this Agreement (including the Emergence Equity Purchase,
the Additional Capital Commitment or the sale of the Additional Capital
Commitment Units), or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other Person, for the purpose of
financing the activities of any Person that, to the Knowledge of the Company, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the United States Treasury Department.
Section 4.27 No Broker’s Fees. Neither the Company nor any of its Subsidiaries
is a party to any Contract with any Person (other than this Agreement) that
would give rise to a valid claim against the Plan Sponsors for a brokerage
commission, finder’s fee or like payment in connection with the Emergence Equity
Purchase, the Additional Capital Commitment or the sale of the Emergence Equity
Units or the Additional Capital Commitment Units or the transactions
contemplated hereby or thereby.
Section 4.28 Takeover Statutes. Subject to entry of the UPA Consummation
Approval Order, the Confirmation Order, and the corresponding Recognition
Orders, no Takeover Statute is applicable to this Agreement, the Emergence
Equity Purchase and the other transactions contemplated by this Agreement.
Section 4.29 Investment Company Act. None of the Company or any of its
Subsidiaries is an “investment company” or, to the Knowledge of the Company, an
“affiliated person” of, or a “promoter” or “principal underwriter” for or a
company “controlled” by an “investment company” required to be registered as
such under the Investment Company Act of 1940 and neither the entry into of this
Agreement, the Plan or the Transaction Agreements, nor the application of the
proceeds nor the consummation of the other transactions contemplated hereby or
thereby, will violate any provision of such act or any rule, regulation or order
of the SEC thereunder.
Section 4.30 Insurance. The Company and its Subsidiaries have insured their
properties and assets against such risks and in such amounts as are customary
for companies engaged in similar businesses. All premiums due and payable in
respect of material insurance policies maintained by the Company and its
Subsidiaries have been paid. The Company reasonably believes that the insurance
maintained by or on behalf of the Company and its Subsidiaries is adequate in
all material respects. As of the date hereof, to the Knowledge of the Company,
neither the Company nor any of its Subsidiaries has received notice from any
insurer or agent of such insurer with respect to any material insurance policies
of the Company and its Subsidiaries of cancellation or termination of such
policies, other than such notices


39

--------------------------------------------------------------------------------

 


which are received in the ordinary course of business or for policies that have
expired in accordance with their terms.
ARTICLE V
    
REPRESENTATIONS AND WARRANTIES OF THE PLAN SPONSORS
Each Plan Sponsor represents and warrants as to itself only and not any other
Plan Sponsor (unless otherwise set forth herein, as of the date hereof and as of
the Closing Date) as set forth below.
Section 5.1 Incorporation. Such Plan Sponsor is a legal entity duly organized,
validly existing and, if applicable, in good standing (or the equivalent
thereof) under the Laws of its jurisdiction of incorporation or formation.
Section 5.2 Corporate Power and Authority. Such Plan Sponsor has the requisite
power and authority (corporate or otherwise) to enter into, execute and deliver
this Agreement and each other Transaction Agreement to which such Plan Sponsor
is a party and to perform its obligations hereunder and thereunder and has taken
all necessary action (corporate or otherwise) required for the due
authorization, execution, delivery and performance by it of this Agreement and
the other Transaction Agreements to which such Plan Sponsor is a party and the
consummation of the transactions contemplated hereby and thereby.
Section 5.3 Execution and Delivery. This Agreement and each other Transaction
Agreement to which such Plan Sponsor is a party (a) has been, or prior to its
execution and delivery will be, duly and validly executed and delivered by such
Plan Sponsor and (b) assuming due and valid execution and delivery hereof and
thereof by the Company and the other Debtors (as applicable), does, or upon its
execution by such Plan Sponsor will, constitute valid and legally binding
obligations of such Plan Sponsor, enforceable against such Plan Sponsor in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity whether applied in a court of law or a court of equity.
Section 5.4 No Conflict. The execution and delivery by such Plan Sponsor of this
Agreement and, to the extent applicable, the other Transaction Agreements, the
compliance by such Plan Sponsor with all of the provisions hereof and thereof
and the consummation of the transactions contemplated herein and therein
(a) will not conflict with, or result in a breach or violation of, any of the
terms or provisions of, or constitute a default under (with or without notice or
lapse of time, or both), or result in the acceleration of, or the creation of
any Lien under, or cause any payment or consent to be required under, any
Contract to which such Plan Sponsor is a party or by which such Plan Sponsor is
bound or to which any of the properties or assets of such Plan Sponsor are
subject, (b) will not result in any violation of the provisions of the
certificate of incorporation or bylaws (or comparable constituent documents) of
such Plan Sponsor and (c) will not result in any material violation of any Law
or Order applicable to such Plan Sponsor or any of its properties, except, in
each of the cases described in clauses (a) or (c), for any conflict, breach,
violation, default, acceleration or Lien which would not reasonably be expected,
individually or in the aggregate, to prohibit,


40

--------------------------------------------------------------------------------

 


materially delay or materially and adversely impact such Plan Sponsor’s
performance of its obligations under this Agreement.
Section 5.5 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having
jurisdiction over such Plan Sponsor or any of its properties is required for the
execution and delivery by such Plan Sponsor of this Agreement and, to the extent
applicable, the Transaction Agreements, the compliance by such Plan Sponsor with
all of the provisions hereof and thereof and the consummation of the
transactions (including the purchase by each Plan Sponsor of its Emergence
Equity Units, if any) contemplated herein and therein, except any consent,
approval, authorization, order, registration or qualification which, if not made
or obtained, would not reasonably be expected, individually or in the aggregate,
to prohibit, materially delay or materially and adversely impact such Plan
Sponsor’s performance of its obligations under this Agreement.
Section 5.6 Legal Proceedings. There is no pending, outstanding or, to the
knowledge of such Plan Sponsor, threatened Legal Proceedings against such Plan
Sponsor that challenge any of the transactions contemplated by the Transaction
Agreements or that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to prohibit, materially delay or materially
and adversely impact such Plan Sponsor’s performance of its obligations under
this Agreement
Section 5.7 No Registration. Such Plan Sponsor acknowledges that the Emergence
Equity Units and the Additional Capital Commitment Units have not been
registered and will not be registered pursuant to the Securities Act and cannot
be sold unless subsequently registered under the Securities Act or an exemption
from registration is available. Such Plan Sponsor understands that the Emergence
Equity Units and the Additional Capital Commitment Units are being offered and
sold in reliance upon a specific exemption from the registration provisions of
the Securities Act, the availability of which depends on, among other things,
the bona fide nature of the investment intent and the accuracy of such Plan
Sponsor’s representations as expressed herein or otherwise made pursuant hereto.
Section 5.8 Purchasing Intent. Such Plan Sponsor is acquiring the Emergence
Equity Units and the Additional Capital Commitment Units for its own account,
not as a nominee or agent, and not with the view to, or for resale in connection
with, any distribution thereof not in compliance with applicable securities
Laws, and such Plan Sponsor has no present intention of selling, granting any
participation in, or otherwise distributing the same, except in compliance with
applicable securities Laws.
Section 5.9 Sophistication; Investigation. Such Plan Sponsor has such knowledge
and experience in financial and business matters such that it is capable of
evaluating the merits and risks of its investment in the Emergence Equity Units
and the Additional Capital Commitment Units being acquired hereunder. Such Plan
Sponsor is an “accredited investor” within the meaning of Rule 501(a) of the
Securities Act and a “qualified institutional buyer” within the meaning of
Rule 144A of the Securities Act. Such Plan Sponsor understands and is able to
bear any economic risks associated with such investment (including the necessity
of holding the Emergence Equity Units and the Additional Capital Commitment
Units for an indefinite period of time). Such Plan Sponsor has conducted and
relied on its own independent investigation of, and judgment with respect to,
the Company and its Subsidiaries and the advice of its own legal, tax,


41

--------------------------------------------------------------------------------

 


economic, and other advisors. Such Plan Sponsor has considered the suitability
of the Emergence Equity Units and the Additional Capital Commitment Units as an
investment in light of its own circumstances and financial condition. Such Plan
Sponsor agrees to furnish any additional information reasonably requested by the
Company or any of its Affiliates, to the extent necessary to assure compliance
with applicable securities Laws in connection with such Plan Sponsor’s purchase
of the Emergence Equity Units and the Additional Capital Commitment Units
hereunder.
Section 5.10 No Broker’s Fees. Such Plan Sponsor is not a party to any Contract
with any Person (other than this Agreement) that would give rise to a valid
claim against the Company, for a brokerage commission, finder’s fee or like
payment in connection with the Emergence Equity Units or the Additional Capital
Commitment Units, or the Plan or any other transaction contemplated by the
Transaction Agreements.
Section 5.11 Arm’s-Length. Such Plan Sponsor acknowledges and agrees that
(a) each of the Debtors is acting solely in the capacity of an arm’s-length
contractual counterparty to the Plan Sponsors with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Emergence Equity Purchase and the Additional Capital Commitment) and not as a
financial advisor or a fiduciary to, or an agent of, such Plan Sponsor or any of
its Affiliates and (b) the Company is not advising such Plan Sponsor or any of
its Affiliates as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction.
Section 5.12 Financial Capability. Such Plan Sponsor will have at the Closing,
sufficient immediately available funds to pay the aggregate Purchase Price for
all Emergence Equity Units to be purchased by such Plan Sponsor hereunder and to
make all other payments required to be made by such Plan Sponsor under this
Agreement and the transactions contemplated hereby and to otherwise consummate
the transactions contemplated hereby in accordance with the terms hereof.
Section 5.13 Votable Claims and Additional Claims.
(a) As of the date hereof, such Plan Sponsor is the beneficial owner of, or the
investment advisor or manager for the beneficial owner of, the aggregate
principal amount of (i) Votable Claims as set forth opposite such Plan Sponsor’s
name under the column titled “Votable Claims” on Schedule 3-A attached hereto
and (ii) Additional Claims as set forth opposite such Plan Sponsor’s name on
Schedule 3-B attached hereto.
(b) As of the date hereof, such Plan Sponsor (together with its applicable
Affiliates) has the full power to vote, dispose of and compromise the aggregate
principal amount of such Votable Claims and such Additional Claims.
(c) Other than this Agreement, such Plan Sponsor has not entered into any other
agreement to Transfer, in whole or in part, any portion of its right, title or
interest in such Votable Claims or such Additional Claims, in each case, where
such Transfer, if consummated, would result in such Plan Sponsor not complying
with the terms of this Agreement.


42

--------------------------------------------------------------------------------

 


ARTICLE VI
    
ADDITIONAL COVENANTS
Section 6.1 Restructuring Support Obligations.
(a) From the date hereof until the earlier of the Termination Date and the
Closing Date (the “Pre-Closing Period”), each of the Debtors shall negotiate in
good faith with the Plan Sponsors any and all documents, agreements,
certificates and instruments to be executed, filed, or entered into in
connection with or pursuant to this Agreement, the Plan, the Disclosure
Statement, the Chapter 11 Proceedings or the Recognition Proceedings (the
“Plan-Related Documents”), including:
(i) the materials related to the solicitation of votes for the Plan pursuant to
sections 1125, 1126 and 1145 of the Bankruptcy Code (the “Solicitation”);
(ii) the UPA Approval Order, Plan Solicitation Order, Confirmation Order, UPA
Consummation Approval Order, any corresponding Recognition Order and any other
Orders in connection with or pursuant to this Agreement, the Plan, the
Disclosure Statement, the Chapter 11 Proceedings or the Recognition Proceedings;
(iii) any briefs, pleadings, motions, appendices, amendments, modifications,
supplements, exhibits and schedules relating to this Agreement, the Plan, the
Disclosure Statement, the Chapter 11 Proceedings or the Recognition Proceedings;
(iv) the BBVA Note Documents and their respective terms;
(v) any settlement agreement with respect to the holders of allowed General
Unsecured Claims, excluding any Zochem General Unsecured Claims, and its
respective terms, including any and all documentation with respect thereto;
(vi) the Reorganized Holdings Corporate Documents and any other organizational
and governance documents for the reorganized Debtors, including certificates of
incorporation, certificate of formation or certificates of limited partnership
(or equivalent organizational documents), bylaws, limited liability company
agreements or limited partnership agreements (or equivalent governing
documents), identity of proposed members of Reorganized Holdings’ and any other
Debtor’s boards of directors, boards of managers, and general partners and
registration rights agreements (collectively, the “Governance Documents”);
(vii) the Warrant Agreements, the Warrants, and their respective terms;
(viii) a list of Contracts (the “List of Assumed Contracts”) to be assumed
pursuant to Section 365 of the Bankruptcy Code, including the amount necessary
to cure any monetary default required to be cured under Section 365(b)(1) of the
Bankruptcy Code with respect to such Contracts; and


43

--------------------------------------------------------------------------------

 


(ix) such other definitive documentation relating to a recapitalization of the
Debtors as is reasonably necessary to consummate the Restructuring;
provided, however, that each of the Plan-Related Documents (A) shall contain the
same terms as, and be otherwise consistent with, this Agreement and the Plan, in
all respects (in each case, as this Agreement and the Plan may be amended from
time to time in accordance with the terms hereof), and (B) to the extent the
terms of such Plan-Related Document are not set forth in this Agreement or the
Plan, shall be in form and substance mutually satisfactory to the Requisite Plan
Sponsors and the Company; provided, further, however, that (1) the List of
Assumed Contracts shall be in form and substance satisfactory solely to the
Requisite Plan Sponsors, in their sole and absolute discretion and (2) the
Governance Documents shall be in form and substance satisfactory solely to the
Requisite Plan Sponsors, in their sole and absolute discretion, to the extent
the terms of such Governance Documents are not set forth in this Agreement or
the Plan.
(b) During the Pre-Closing Period, the Company shall provide to Akin Gump
Strauss Hauer & Feld LLP, on behalf of the Plan Sponsors, a copy of any
Plan-Related Document (together with copies of any briefs, pleadings and motions
related thereto) and a reasonable opportunity to review and comment on such
Plan-Related Document (together with copies of any briefs, pleadings and motions
related thereto) prior to such Plan-Related Documents, briefs, pleadings and
motions being filed with the Bankruptcy Court or the Canadian Court (as
applicable), including copies of the proposed motion seeking entry of the UPA
Approval Order, Plan Solicitation Order, Confirmation Order and UPA Consummation
Approval Order and a copy of the proposed Plan Solicitation Order or motion
materials seeking any Recognition Orders by the Canadian Court, and a reasonable
opportunity to review and comment on such motions and such Orders prior to such
motions and such Orders being filed with the Bankruptcy Court or the Canadian
Court, as applicable, and such motions and such Orders must be in form and
substance consistent with the terms of this Agreement and the Plan and otherwise
mutually satisfactory to the Requisite Plan Sponsors and the Company; provided,
however, that neither the Company nor the Plan Sponsors are required to provide
for review in advance declarations or other evidence submitted in connection
with any filing with the Bankruptcy Court. Any amendments, modifications,
changes or supplements to, any Plan-Related Documents, including any of the UPA
Approval Order, Plan Solicitation Order, Confirmation Order, UPA Consummation
Approval Order and any corresponding Recognition Orders, and any of the motions
seeking entry of such Orders, shall, in each case, be in form and substance
mutually satisfactory to the Requisite Plan Sponsors and the Company.
(c) During the Pre-Closing Period, the Debtors jointly and severally (subject to
Section 10.1) each agree to take any and all necessary and appropriate actions,
in each case, in accordance with this Agreement and the Plan, to support and
further the Restructuring, including taking any and all necessary and
appropriate actions to and using its respective reasonable best efforts to:
(i) obtain the entry of the Plan Solicitation Order on or prior to July 11, 2016
and cause the Plan Solicitation Order to become a Final Order (and request that
such Order be effective immediately upon entry by the Bankruptcy Court pursuant
to a waiver of Rules 3020 and 6004(h)


44

--------------------------------------------------------------------------------

 


of the Bankruptcy Rules, as applicable), in each case, as soon as reasonably
practicable following the filing of the motion seeking entry of such Order;
(ii) obtain a Recognition Order with respect to the Plan Solicitation Order on
or prior to July 12, 2016;
(iii) as promptly as practicable following obtaining the Bankruptcy Court’s
approval described in Section 6.1(c)(i) and the Canadian Court’s recognition
described in Section 6.1(c)(ii), solicit votes from each holder of Votable
Claims, Prepetition BBVA Debt Facility Claims, Prepetition Senior Unsecured Note
Claims, Prepetition Convertible Senior Note Claims, and Prepetition BBVA Debt
Facility Claims, in conjunction with the distribution of the Disclosure
Statement, to accept the Plan;
(iv) obtain the entry of the UPA Approval Order on or prior to August 31, 2016
and cause the UPA Approval Order to become a Final Order (and request that such
Order be effective immediately upon entry by the Bankruptcy Court pursuant to a
waiver of Rules 3020 and 6004(h) of the Bankruptcy Rules, as applicable), as
soon as reasonably practicable following the filing of the motion seeking entry
of such Order;
(v) obtain a Recognition Order with respect to the UPA Approval Order Order on
or prior to September 2, 2016;
(vi) obtain the entry of the Confirmation Order and UPA Consummation Approval
Order on or prior to August 31, 2016 and cause the Confirmation Order and UPA
Consummation Approval Order to each become a Final Order (and request that such
Orders be effective immediately upon entry by the Bankruptcy Court pursuant to a
waiver of Rules 3020 and 6004(h) of the Bankruptcy Rules, as applicable), in
each case, as soon as reasonably practicable following the filing of the motion
seeking entry of such Orders (for the avoidance of doubt, entry of the UPA
Consummation Approval Order will be sought at the Confirmation Hearing);
(vii) obtain Recognition Orders with respect to the Confirmation Order and the
UPA Consummation Approval Order on or prior to September 2, 2016;
(viii) obtain any and all required regulatory approvals and third-party
approvals for the Restructuring, except where the failure to obtain such
approval would not reasonably be expected to materially and adversely impair the
consummation of the Restructuring or any Debtor’s operation of the business or
current or currently proposed use, occupying or operation of any Debtor’s assets
or properties;
(ix) subject to Section 6.13(a), not, directly or indirectly, propose, support,
solicit, encourage, or participate in the formulation of any plan of
reorganization or liquidation in the Chapter 11 Proceedings or otherwise other
than in accordance with and in furtherance of the Plan;


45

--------------------------------------------------------------------------------

 


(x) subject to Section 6.13(a), not file or amend any Plan-Related Documents or
other Transaction Agreements, in each case, except as permitted in the forms
pursuant to Section 6.1; and
(xi) consummate and cause the Effective Date to occur on or prior to September
19, 2016 in accordance with the terms of this Agreement and the Plan.
(d) Subject to the terms and conditions of this Agreement and the Plan and
except as the Requisite Plan Sponsors may expressly release the Company in
writing from any of the following obligations (which release may be withheld,
conditioned or delayed at each such Requisite Plan Sponsor’s sole and absolute
discretion) during the Pre-Closing Period, each of the Debtors:
(i) agrees to timely file a formal objection to any motion filed with the
Bankruptcy Court by any Person seeking the entry of an order (A) directing the
appointment of an examiner or a trustee, (B) converting any Chapter 11
Proceedings to a case under chapter 7 of the Bankruptcy Code or (C) dismissing
any of the Chapter 11 Proceedings; and
(ii) agrees to timely file a formal objection to any motion filed with the
Canadian Court by any Person seeking to lift the stay in the Recognition
Proceedings or to convert the Recognition Proceedings to other proceedings under
the CCAA or the BIA.
(e) During the Pre-Closing Period, each of the Debtors shall not, directly or
indirectly, do, or permit on their behalf, the following without the consent of
the Requisite Plan Sponsors:
(i) any (A) amendment, supplement, modification or waiver of any term, condition
or provision under the Plan or any of the other Plan-Related Documents, in whole
or in part; (B) public announcement of its intention not to pursue the
Restructuring; (C) suspension or revocation of the Restructuring; or (D)
execution, filing, or agreement to file any Plan-Related Document (including any
modifications or amendments thereof) that, in whole or in part, is not
consistent in any respect with this Agreement and the Plan;
(ii) any motion for an order from the Bankruptcy Court or Canadian Court
authorizing or directing the assumption or rejection of an executory contract
(including, without limitation, any Material Contract, any employment agreement
or any employee benefit plan) or unexpired lease, other than in accordance with
this Agreement and the Plan;
(iii) any commencement of an avoidance action or other legal proceeding that
challenges the validity, enforceability or priority of the DIP Loan Debt
Documents or the Prepetition Senior Secured Notes Indenture or the Prepetition
Senior Secured Notes, or any Votable Claims or any other Claims held by the Plan
Sponsors, except, in all cases, to the extent expressly permitted by the DIP
Loan Debt Documents;


46

--------------------------------------------------------------------------------

 


(iv) any entry into any settlement, compromise or agreement with any authorized
representative of retirees or employees or a retiree committee, if any, unless
such settlement, compromise or agreement is in form and substance acceptable to
the Plan Sponsors; or
(v) any entry into any new agreement, contract or other arrangement, amend,
supplement or otherwise modify any existing agreement, contract or other
arrangement, effect any transaction or commit to enter into or otherwise effect
any of the foregoing, in any such case with any affiliate of the Debtors, in
each case, that involves payment of more than $250,000 in the aggregate on an
annual basis.
(f) During the Pre-Closing Period, each Plan Sponsor, severally and neither
jointly nor jointly and severally, (i) agrees to vote (when solicited to do so
after receipt of a Disclosure Statement approved by the Bankruptcy Court and
recognized by the Canadian Court and by the applicable deadline for doing so)
its Votable Claims and Additional Claims in favor of the Plan (and
contemporaneously with such vote, such Plan Sponsor shall not elect or opt out
of any releases to be given by such Plan Sponsor in connection with its Votable
Claims or Additional Claims pursuant to the terms of the Plan and the
Plan-Related Documents); provided, however, that such vote (and any
corresponding election) may be revoked (and, upon such revocation, deemed void
ab initio) by such Plan Sponsor at any time following the Termination Date (it
being understood by the Parties that any modification of the Plan that results
in a termination of this Agreement pursuant to ARTICLE IX shall entitle such a
Sponsor Party the opportunity to change its vote in accordance with section
1127(d) of the Bankruptcy Code, and all Plan-Related Documents with respect to
the Plan shall be consistent with this proviso); and (ii) shall not object to,
or vote any of its Votable Claims or Additional Claims to reject or impede the
Plan, support directly or indirectly any such objection or impediment or
otherwise take any action or commence any proceeding to oppose or to seek any
modification of the Plan or any Plan-Related Documents.
Section 6.2 Reasonable Best Efforts.
(a) Without in any way limiting any other obligation in this Agreement, during
the Pre-Closing Period, the Debtors shall use (and shall cause their
Subsidiaries and Affiliates to use), reasonable best efforts to take or cause to
be taken all actions, and do or cause to be done all things, reasonably
necessary, proper or advisable in order to consummate and make effective the
transactions contemplated by this Agreement and the Plan.
(b) Without in any way limiting any other respective obligation of the Debtors
or any Plan Sponsor in this Agreement, during the Pre-Closing Period, the
Debtors shall use (and shall cause its Subsidiaries to use), and each Plan
Sponsor shall use, reasonable best efforts in:
(i) timely preparing and filing all documentation reasonably necessary to effect
all necessary notices, reports and other filings of such Party and to obtain as
promptly as practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third party or
Governmental Entity;


47

--------------------------------------------------------------------------------

 


(ii) defending any Legal Proceedings in any way challenging (A) this Agreement,
the Plan or any other Transaction Agreement, (B) the UPA Approval Order, Plan
Solicitation Order, Confirmation Order, UPA Consummation Approval Order or any
corresponding Recognition Orders, or (C) the consummation of the transactions
contemplated hereby and thereby, including seeking to have any stay or temporary
restraining Order entered by any Governmental Entity vacated or reversed; and
(iii) working together in good faith to finalize the Reorganized Holdings
Corporate Documents, Transaction Agreements and all other documents relating
thereto for timely inclusion in the Plan and filing with the Bankruptcy Court
and the Canadian Court.
(c) Subject to applicable Laws relating to the exchange of information and
appropriate assurance of confidential treatment (and any confidentiality
agreements heretofore executed among any of the Parties), the Plan Sponsors and
the Company shall have the right, during the Pre-Closing Period, to review in
advance, and to the extent practicable each will consult with the other on all
of the information relating to Plan Sponsors or the Company, respectively, and
any of their respective Subsidiaries, that appears in any filing made with, or
written materials submitted to, any third party and/or any Governmental Entity
in connection with the transactions contemplated by this Agreement or the Plan;
provided, however, that neither the Company nor the Plan Sponsors are required
to provide for review in advance declarations or other evidence submitted in
connection with any filing with the Bankruptcy Court.
(d) Nothing contained in this Section 6.2 shall limit the approval rights of the
Plan Sponsors, including the approval rights with respect to the Plan-Related
Documents provided in Section 6.1. Nothing in this Agreement shall limit the
ability of any Plan Sponsor to consult with the Debtors, to appear and be heard,
or to file objections, concerning any matter arising in the Chapter 11
Proceedings or the Recognition Proceedings to the extent not inconsistent with
this Agreement and the Plan.
Section 6.3 Conduct of Business.
(a) Except (i) as set forth in this Agreement or Section 6.3 of the Company
Disclosure Schedule, (ii) as limited or restricted by the DIP Loan Debt
Documents, (iii) as ordered by the Bankruptcy Court or prohibited by
restrictions or limitations under the Bankruptcy Code on Chapter 11 debtors or
(iv) with the prior written consent of Requisite Plan Sponsors, during
Pre-Closing Period, each Debtor shall, and shall cause each of its Subsidiaries
to carry on its business in the ordinary course in compliance with applicable
Laws and use its reasonable best efforts to (A) preserve intact its business,
(B) keep available the services of its officers and employees and (C) preserve
its material relationships with customers, suppliers, licensors, licensees,
distributors and others having business dealings with such Debtor or its
Subsidiaries in connection with their business, in each case, in all material
respects.
(b) Except (X) as set forth in this Agreement or Section 6.3 of the Company
Disclosure Schedule, (Y) as ordered by the Bankruptcy Court or prohibited by
restrictions or limitations under the Bankruptcy Code on Chapter 11 debtors or
(Z) with the prior written consent of Requisite Plan Sponsors,


48

--------------------------------------------------------------------------------

 


during Pre-Closing Period, each Debtor shall not, and shall not permit any of
its Subsidiaries to, take any of the following actions:
(i) entry into, or any amendment, modification, termination waiver, supplement
or other change to, any employment agreement to which the Company or any of its
Subsidiaries is a party or any assumption of any such employment agreement in
connection with the Chapter 11 Proceedings;
(ii) other than as required by this Agreement or the Plan, any amendment or
proposal to amend of its respective certificates or articles of incorporation,
bylaws or comparable organizational documents;
(iii) enter into any Contract which would constitute a Material Contract (other
than in the ordinary course of business), or violate, amend or otherwise modify
or waive (other than in the ordinary course of business) any of the terms of any
Material Contract;
(iv) any split, combination or reclassification of any of its respective capital
stock, limited liability company interests, partnership interests or other
equity, ownership or profits interests, and any options, warrants, conversion
privileges or rights of any kind to acquire any capital stock, limited liability
company interests, partnership interests or other equity, ownership or profits
interests (collectively, “Equity Interests”), or any declaration, set aside or
payment of any dividend or other distribution payable in cash, stock, property
or otherwise with respect to any of their respective Equity Interests;
(v) any redemption, purchase or acquisition or any offer to acquire any of the
respective Equity Interests;
(vi) any sale (including, but not limited to, any sale leaseback transaction),
lease, mortgage, pledge, grant or incurrence of any encumbrance on, or otherwise
transfer of, any properties or asset, including any Equity Interests, other than
sales or disposals of properties or assets having an aggregate fair market value
with all other sales of the properties and assets not in excess of $250,000 or
in the ordinary course of business;
(vii) any purchase, lease or other acquisition (by merger, exchange,
consolidation, acquisition of stock or assets or otherwise) of any assets or
properties, other than assets or properties having an aggregate fair market
value with all other sales of the properties and assets not in excess of
$250,000 in the ordinary course of business;
(viii) any (A) purchase or acquisition of any indebtedness, debt securities or
equity securities of any Person, or (B) loan or advance to, or investments in,
any Person, other than in the ordinary course of business;
(ix) any merger with or into, or consolidation or amalgamation with, any other
Person, (in one transaction or a series of transactions and regardless of the
survivor or merging party);


49

--------------------------------------------------------------------------------

 


(x) any material change in its respective financial or tax accounting methods,
except insofar as may be required by GAAP or applicable Law;
(xi) any entry into any commitment or agreement with respect to
debtor-in-possession financing, cash collateral and/or exit financing, other
than the DIP Loan Debt Documents or any of the other credit facilities
contemplated by this Agreement and, in each case, other than in connection with
the DIP Loan being, or after the DIP Loan has been, repaid in cash in full in
accordance with the terms of the DIP Loan Debt Documents and in accordance with
the terms of the Final DIP Order (as defined in the Plan);
(xii) any (A) hiring, after the date hereof, of any officer or employee whose
aggregate annual compensation will exceed $100,000, (B) entry into, adoption or
amendment of any collective bargaining agreements, works council or similar
agreement with any labor union or labor organization representing employees; or
(C) entry into, adoption or amendment of any management compensation or
incentive plans, or increase in any manner the compensation or benefits
(including severance) of any director, officer or management level employee;
(xiii) any incurrence or assumption or permitting or suffering to exist any
Indebtedness, except (A) Indebtedness and guarantees of Indebtedness outstanding
on the date hereof, (B) trade payables and operating liabilities arising and
incurred in the ordinary course of business consistent with past practices, and
(C) as permitted by the DIP Loan Debt Documents;
(xiv) the creation of any liens or security interests in or on any of their
respective assets or properties (tangible or intangible), except (A) liens or
security interests in existence on the date hereof, and (B) Liens or security
interests that secure obligations under the DIP Loan or as otherwise permitted
by the DIP Loan Debt Documents;
(xv) any settlement or agreement to settle or compromise any litigation or other
action pending or threatened that would require a party to pay an amount in
excess of $250,000 or that would reasonably be expected to result in material
restrictions upon the business or operations; or
(xvi) any entry into any new agreement, contract or other arrangement; amend,
supplement or otherwise modify any existing agreement, contract or other
arrangement; effect any transaction; or commit to enter into or otherwise effect
any of the foregoing, in each case, with respect to any of the actions
contemplated by the foregoing clauses (i) through (xv).
(c) Except as otherwise provided in this Agreement, nothing in this Agreement
shall give the Plan Sponsors, directly or indirectly, any right to control or
direct the operations of the Company and its Subsidiaries prior to the Closing
Date. Prior to the Closing Date, the Company and its Subsidiaries shall
exercise, subject to the terms and conditions of this Agreement, complete
control and supervision of the business of the Company and its Subsidiaries.


50

--------------------------------------------------------------------------------

 


Section 6.4 Access to Information; Confidentiality.
(a) Subject to applicable Law and appropriate assurance of confidential
treatment (including Section 6.4(b) and any confidentiality agreements
heretofore executed among any of the Parties), upon reasonable notice prior to
the Closing Date, the Company shall (and shall cause its Subsidiaries to) afford
the Plan Sponsors and their Representatives upon request reasonable access,
during normal business hours and without unreasonable disruption or interference
with the Company’s and its Subsidiaries’ business or operations, to the
Company’s and its Subsidiaries’ employees, properties, books, Contracts and
records and, prior to the Closing Date, the Company shall (and shall cause its
Subsidiaries to) furnish promptly to such parties all reasonable information
concerning the Company’s and its Subsidiaries’ business, properties and
personnel as may reasonably be requested by any such party; provided, however,
that the foregoing shall not require the Company (a) to permit any inspection,
or to disclose any information, that in the reasonable judgment of the Company
would cause the Company or any of its Subsidiaries to violate any of their
respective obligations with respect to confidentiality to a third party if the
Company shall have used its reasonable best efforts to obtain, but failed to
obtain, the consent of such third party to such inspection or disclosure, (b) to
disclose any legally privileged information of the Company or any of its
Subsidiaries, or (c) to violate any applicable Laws; provided, further, however,
that the Company shall deliver to the Plan Sponsors a schedule setting forth a
description of any requested information not provided to the Plan Sponsors
pursuant to clauses (a) through (c) above (in each case, to the extent the
provision of such description would not itself conflict with the matters
contemplated by clauses (a) through (c)). All requests for information and
access made in accordance with this Section 6.4 shall be directed to the
Company's Chief Restructuring Officer, Lazard Middle Market LLC or
Kirkland &Ellis LLP or such Person as may be designated by the Company's Chief
Restructuring Officer, Lazard Middle Market LLC or Kirkland &Ellis LLP.
(b) Each Plan Sponsor acknowledges that, by virtue of its right of access
hereunder, such Plan Sponsor may become privy to confidential and other
information of the Debtors and any such confidential information shall be held
confidential by, and not disclosed or used by, such Plan Sponsor and its
Representatives in accordance with, and solely to the extent constituting
confidential information (or a similar term) under, such Plan Sponsor’s existing
confidentiality agreements with any of the Debtors (including the DIP Loan Debt
Documents and any applicable Prepetition Debt Documents).
Section 6.5 Transfers and Acquisitions of Claims.
(a) No Plan Sponsor may Transfer any of its Votable Claims or Additional Claims
other than (i) to another Plan Sponsor, (ii) to any party that signs a Joinder
Agreement, (iii) to any Affiliated Fund or (iv) to an Ultimate Purchaser (in
each case, the “Transferee Plan Sponsor”); provided, however, that the Plan
Sponsor (the “Transferring Plan Sponsor”) Transferring such Claims must also
Transfer a pro rata portion of its Emergence Equity Purchase to such Transferee
Plan Sponsor and such Transferee Plan Sponsor shall agree in writing to be
responsible for such Transferred portion of the Emergence Equity Purchase;
provided, further, however, that no such Transfer shall relieve such
Transferring Plan Sponsor of its obligations under this Agreement, in the event
that the Transferee Plan Sponsor fails to purchase its applicable Purchase
Percentage of the Emergence Equity Units. Any purported Transfer of Votable
Claims or Additional Claims not in accordance with this Section 6.5 will be void
ab initio.


51

--------------------------------------------------------------------------------

 


(b) In the event a Plan Sponsor set forth on Schedule 1 as of the date hereof
Transfers any of its Votable Claims on or prior to July 22, 2016, to a Plan
Sponsor set forth on Schedule 2 as of the date hereof (or any Affiliate or
investor or limited partner with respect to such Plan Sponsor or Affiliate) and
such Transferring Plan Sponsor was not set forth on Schedule 2 as of the date
hereof then each of the Plan Sponsors agrees to reallocate their Purchase
Percentages and resulting Emergence Equity Units set forth on Schedule 2 such
that their Purchase Percentages and resulting Emergence Equity Units are
calculated pro rata (calculated based on the percentage resulting from each Plan
Sponsor’s (collectively with its Affiliates and any investors or limited
partners with respect to such Plan Sponsor or Affiliates) respective Votable
Claims divided by the total amount of all Votable Claims of all Plan Sponsors
set forth on Schedule 2). Any such reallocation shall not require any consent or
approval of any Party.
(c) This Agreement shall in no way be construed to preclude any Plan Sponsor
from acquiring additional Claims under the Prepetition Debt Documents, including
any Prepetition Macquarie Facility Claims, Prepetition Convertible Senior Note
Claims, Votable Claims, Prepetition Senior Unsecured Note Claims, or Prepetition
BBVA Facility Claims; provided, however, that any such additional Claims shall
automatically be deemed to be subject to all of the applicable terms of this
Agreement, including Section 6.1. Each Plan Sponsor agrees to provide to counsel
for the Debtors notice of the acquisition of any such additional claims within
two (2) Business Days of the consummation of the transaction acquiring such
additional Claims, in addition to any notices or other documents required under
each of the Prepetition Debt Documents and the DIP Loan Debt Documents.
Section 6.6 New Board of Directors. On the Closing Date, the composition of the
board of directors of Reorganized Holdings shall be as described in the Plan.
Section 6.7 Reorganized Holdings Corporate Documents. The Plan will provide
that, on the Closing Date, Reorganized Holdings and each holder of New Common
Equity shall become a party to the New Limited Liability Company Agreement,
which New Limited Liability Company Agreement shall be the form attached hereto
as Exhibit D and shall be executed by each of the Plan Sponsors. No Plan Sponsor
shall be required to execute the signature page to any applicable Reorganized
Holdings Corporate Document or similar agreement and any Plan Sponsor who does
not execute such applicable Reorganized Holdings Corporate Document or similar
agreement shall be automatically deemed to have accepted the terms of such
applicable Reorganized Holdings Corporate Document or similar agreement (in
their capacity as parties to such applicable Reorganized Holdings Corporate
Document or similar agreement, as applicable) and to be parties thereto without
further action. Any such applicable Reorganized Holdings Corporate Document or
similar agreement shall be adopted on the Effective Date and shall be deemed to
be valid, binding and enforceable in accordance with its terms, and each Plan
Sponsor shall be bound thereby. The Company shall file the form of New Limited
Liability Company Agreement with the Bankruptcy Court as part of the Plan.
Section 6.8 Form D and Blue Sky. The Company shall timely file a Form D with the
SEC with respect to the Emergence Equity Units issued hereunder to the extent
required under Regulation D of the Securities Act and shall provide, upon
request, a copy thereof to each Plan Sponsor. The Company shall, on or before
the Closing Date, take such action as the Company shall reasonably determine is
necessary in


52

--------------------------------------------------------------------------------

 


order to obtain an exemption for, or to qualify the Emergence Equity Units
issued hereunder for, sale to the Plan Sponsors at the Closing Date pursuant to
this Agreement under applicable securities and “Blue Sky” Laws of the states of
the United States (or to obtain an exemption from such qualification) and any
applicable jurisdictions in Canada, and shall provide evidence of any such
action so taken to the Plan Sponsors on or prior to the Closing Date. The
Company shall timely make all filings and reports relating to the offer and sale
of the Emergence Equity Units issued hereunder required under applicable
securities and “Blue Sky” Laws of the states of the United States following the
Closing Date. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 6.8.
Section 6.9 No Integration; No General Solicitation. Neither the Company nor any
of its “affiliates” (as defined in Rule 501(b) of Regulation D promulgated under
the Securities Act) will, directly or through any agent, sell, offer for sale,
solicit offers to buy or otherwise negotiate in respect of, any security (as
defined in the Securities Act), that is or will be integrated with the sale of
the Emergence Equity Units or the Additional Capital Commitment Units in a
manner that would require registration of the New Common Equity to be issued by
the Company on the Closing Date under the Securities Act. None of the Company or
any of its affiliates (as defined in Rule 501(b) of Regulation D promulgated
under the Securities Act) or any other Person acting on its or their behalf will
solicit offers for, or offer or sell, any Emergence Equity Units or Additional
Capital Commitment Units by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D promulgated under
the Securities Act or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act.
Section 6.10 DTC Eligibility. The Company shall use reasonable best efforts to
promptly make, when applicable from time to time after the Closing, all
Unlegended Units eligible for deposit with The Depository Trust Company.
“Unlegended Units” means any units of New Common Equity acquired by the Plan
Sponsors (including any Related Purchaser or Ultimate Purchaser) pursuant to
this Agreement and the Plan, including all units issued to the Plan Sponsors
pursuant to this Agreement, that do not require, or are no longer subject to,
the Legend.
Section 6.11 Use of Proceeds. The Debtors will apply the proceeds from the
exercise of the Subscription Rights and the sale of the Emergence Equity Units
for the purposes identified in the Disclosure Statement and the Plan.
Section 6.12 Unit Legend. Each certificate evidencing Emergence Equity Units
that are issued hereunder, and each certificate issued in exchange for or upon
the Transfer of any such units, shall be stamped or otherwise imprinted with a
legend (the “Legend”) in substantially the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS,
AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”


53

--------------------------------------------------------------------------------

 


In the event that any such Emergence Equity Units are uncertificated, such units
shall be subject to a restrictive notation substantially similar to the Legend
in the stock ledger or other appropriate records maintained by the Company or
agent and the term “Legend” shall include such restrictive notation. The Company
shall remove the Legend (or restrictive notation, as applicable) set forth above
from the certificates evidencing any such Emergence Equity Units (or the
Company’s stock records, in the case of uncertified units) at any time after the
restrictions described in such Legend cease to be applicable, including, as
applicable, when such units may be sold under Rule 144. The Company may
reasonably request such opinions, certificates or other evidence that such
restrictions no longer apply.
Section 6.13 Alternative Transactions; Fiduciary Duties.
(a) From the date of this Agreement until the earlier of the Closing and the
termination of this Agreement in accordance with its terms (i) each Debtor and
each of their respective directors, officers, and members, each in its capacity
as a director, officer, or member of such Debtor, as applicable, shall
immediately cease and terminate any ongoing solicitations, discussions and
negotiations with any Person (including any Plan Sponsor) with respect to any
Alternative Transaction and (ii) no Debtor nor any of their respective
directors, officers, or members, each in its capacity as a director, officer, or
member of such Debtor, as applicable, shall, directly or indirectly, initiate or
solicit any inquiries or the making of any proposal or offer relating to an
Alternative Transaction, engage or participate in any discussions or
negotiations, or provide any non-public information to any Person (including any
Plan Sponsor), with respect to an Alternative Transaction. Notwithstanding the
foregoing sentence, from the date of this Agreement until the earlier of the
Closing and the termination of this Agreement in accordance with its terms, (A)
the Company and its Subsidiaries shall comply with, and shall be permitted to
comply with, the terms of the Exclusivity Order and nothing in this Section 6.13
shall restrict or prohibit such compliance and (B) if (1) the Company or any of
its Subsidiaries receives a bona fide, written unsolicited proposal or offer for
an Alternative Transaction (an “Alternative Transaction Proposal”) from any
Person (including any Plan Sponsor) that did not result from a breach of the
obligations of this Section 6.13(a) and (2) the Board of Directors of the
Company (the “Company Board”) has determined in good faith, after consultation
with its outside counsel and independent financial advisor, that such
Alternative Transaction Proposal constitutes, or is reasonably likely to lead to
or result in, a Superior Proposal, the Company and its Subsidiaries may, in
response to such Alternative Transaction Proposal: (x) furnish non-public
information in response to a request therefor by such Person if such Person has
executed and delivered to the Company a confidentiality agreement on customary
terms if the Company also promptly (and in any event within twenty-four (24)
hours after the time such information is provided to such Person) makes such
information available to the Plan Sponsors, to the extent not previously
provided to the Plan Sponsors; and (y) engage or participate, or instruct and
direct their respective representatives to engage or participate, in discussions
and negotiations with such Person regarding such Alternative Transaction
Proposal.
(b) The Debtors shall notify the Plan Sponsors promptly (and, in any event,
within twenty-four (24) hours) if any Alternative Transaction is received by and
in connection therewith any non-public information is requested from, or any
discussions or negotiations are sought to be initiated or continued with, the
Company or its Subsidiaries or their respective representatives, which notice
shall indicate the identity of the parties and the material terms and conditions
of such Alternative Transaction Proposal (including, if


54

--------------------------------------------------------------------------------

 


applicable, copies of any written inquiries, requests, proposals or offers,
including any proposed agreements) and, thereafter, the Company shall keep the
Plan Sponsors reasonably informed of the status and material terms of such
Alternative Transaction Proposal (including any material amendments thereto) and
the status of any such discussions or negotiations, including any change in the
Company’s or its Subsidiaries’ intentions as previously notified. None of the
Debtors or any of their Subsidiaries shall, after the date of this Agreement,
enter into any confidentiality or similar agreement that would prohibit it from
providing such information to the Plan Sponsors.
(c) Subject to the Debtors’ compliance with this Section 6.13, prior to the
earlier of the occurrence of the Closing and the termination of this Agreement
in accordance with its terms, the Company Board may approve an Alternative
Transaction Proposal that was not the result of a breach of this Section 6.13
that the Company Board has determined in good faith, after consultation with its
outside legal counsel and its independent financial advisor, constitutes a
Superior Proposal, if and only if, (i) prior to taking such action the Company
Board determines in good faith, after consultation with its outside legal
counsel, that failure to take such action would be inconsistent with the
directors’ fiduciary or other duties under applicable Law and (ii) the Company
Board notifies the Plan Sponsors in writing at least forty-eight (48) hours in
advance and prior to taking such action that it intends to take such action or
that the Company intends to terminate this Agreement pursuant to Section 9.1(f),
which notice shall specify the identity of the Person making such Alternative
Transaction Proposal and all of the material terms and conditions of such
Alternative Transaction Proposal and attach the most current version of any
proposed transaction agreement (and any related agreements) providing for such
Alternative Transaction Proposal); provided, however, that such forty-eight (48)
hours’ notice shall be given again in the event of any revision to the financial
terms or any other material terms of such Alternative Transaction Proposal and
(iii) on the date of such termination pursuant to Section 9.1(f), the Debtors
shall pay the Termination Fee and repay the DIP Loan in full in cash.
(d) With respect to any Alternative Transaction that is premised, whether
directly or indirectly, on one or more asset sales under Section 363 of the
Bankruptcy Code or pursuant to a chapter 11 plan, each Plan Sponsor and/or the
respective agents under the Prepetition Senior Secured Notes Indenture
(including the Collateral Agent under and as defined in the Prepetition Senior
Secured Notes Indenture) shall (in the manner provided for in the Prepetition
Senior Secured Notes Indenture and the Prepetition Senior Secured Notes) have
the right to “credit bid” (whether pursuant to Section 363(k) of the Bankruptcy
Code or otherwise) all (or such lesser portion as they may determine under the
Prepetition Senior Secured Notes Indenture and the Prepetition Senior Secured
Note) of the obligations under the Prepetition Senior Secured Notes Indenture
(including all principal, premium, interest (at the default rate to the extent
applicable under the Prepetition Senior Secured Notes Indenture and Prepetition
Senior Secured Notes and irrespective of whether permissible under the
Bankruptcy Code), penalties, fees, charges, expenses, indemnifications,
reimbursements, damages, and all other amounts and liabilities payable under the
Prepetition Senior Secured Notes Indenture and the Prepetition Senior Secured
Notes), the principal amount of which shall be no less than $205,000,000 as of
the Petition Date, notwithstanding any provision of the Bankruptcy Code or any
applicable Law (including Section 363(k) of the Bankruptcy Code to the extent
permitted by the terms of the DIP Loan Debt Documents and in accordance with the
terms of the Final DIP Order (as defined in the Plan)) to the contrary, subject
only to any applicable term or condition of the Prepetition Senior Secured


55

--------------------------------------------------------------------------------

 


Notes Indenture, to the extent that such term or condition is found to be
enforceable. The UPA Approval Order shall provide for the foregoing.
Section 6.14 Administrative Claims, Priority Tax Claims, Other Priority Claims,
and Other Secured Claims. The Debtors shall deliver an estimate of the amount of
Allowed Administrative Claims, Priority Tax Claims, Other Priority Claims, and
Other Secured Claims (each as defined in the Plan and which shall include any
liabilities under or with respect to any Company Plan or any Foreign Company
Plan), in each case, excluding any DIP Claims (as defined in the Plan) or any
fees, expenses or indemnities due or payable pursuant to this Agreement or the
DIP Loan Debt Documents (other than any Expense Reimbursement) on or before ten
(10) Business Days before the anticipated Closing, which estimate will be
prepared in good faith and require the consent of the Requisite Plan Sponsors
(such estimate, the “Estimate of Allowed Specified Claims”).
ARTICLE VII
    
CONDITIONS TO THE CLOSING
Section 7.1 Conditions to the Obligation of the Plan Sponsors. The obligations
of each Plan Sponsor to consummate the Closing shall be subject to (unless
waived in accordance with Section 7.2) the satisfaction of the following
conditions:
(a) UPA Approval Order. The Bankruptcy Court shall have entered the UPA Approval
Order, and such Order shall be a Final Order.
(b) Recognition of UPA Approval Order. The Canadian Court shall have granted
Recognition Orders with respect to the UPA Approval Order, and such Order shall
be a Final Order.
(c) Plan Solicitation Order. The Bankruptcy Court shall have entered the Plan
Solicitation Order, and such Order shall be in full force and effect.
(d) Recognition of Plan Solicitation Order. The Canadian Court shall have
granted a Recognition Order with respect to the Plan Solicitation Order, and
such Order shall be in full force and effect.
(e) UPA Consummation Approval Order. The Bankruptcy Court shall have entered the
UPA Consummation Approval Order (which may be the Confirmation Order), and such
Order shall be a Final Order.
(f) Recognition of UPA Consummation Approval Order. The Canadian Court shall
have granted a Recognition Order with respect to the UPA Consummation Approval
Order, and such Order shall be a Final Order.
(g) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order, and such Order shall be a Final Order.


56

--------------------------------------------------------------------------------

 


(h) Recognition of Confirmation Order. The Canadian Court shall have granted a
Recognition Order with respect to the Confirmation Order, and such Order shall
be a Final Order.
(i) Plan. The Company and all of the other Debtors shall have complied, in all
respects, with the terms of the Plan that are to be performed by the Company and
the other Debtors on or prior to the Effective Date.
(j) Additional Capital Commitment. The Additional Capital Commitment shall have
been conducted, in all material respects, in accordance with the terms of this
Agreement, and the Expiration Time shall have occurred.
(k) Conditions to the Plan. The conditions to the occurrence of the Effective
Date of the Plan set forth in the Plan and the Confirmation Order shall have
been satisfied or, with the prior written consent of the Requisite Plan
Sponsors, waived in accordance with the terms thereof and the Plan and the
Confirmation Order and the Effective Date of the Plan shall have occurred.
(l) Reorganized Holdings Corporate Documents. The Reorganized Holdings Corporate
Documents shall duly have become in full force and effect in accordance with the
Plan.
(m) Expense Reimbursement. The Debtors shall have paid all Expense Reimbursement
accrued through the Closing Date pursuant to Section 3.1.
(n) DIP Loan Event of Default. No DIP Loan Event of Default shall exist and be
continuing.
(o) Consents. All governmental and third-party notifications, filings, consents,
waivers and approvals set forth on Schedule 4 and required for the consummation
of the transactions contemplated by this Agreement and the Plan shall have been
made or received.
(p) No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Plan or the transactions contemplated by this Agreement nor shall any
Governmental Entity have alleged or asserted that the transactions contemplated
by this Agreement are subject to any waiting periods pursuant to or under, or
require any filings with or review by any Antitrust Authorities pursuant to or
under, any Antitrust Laws (nor shall any Order have been enacted, adopted or
issued by any Governmental Entity confirming such an allegation or assertion or
otherwise imposing any such waiting periods or review).
(q) Representations and Warranties.
(i) The representations and warranties of the Debtors contained in Sections 4.2,
4.3, 4.4, 4.5, 4.6(b), and 4.28 shall be true and correct in all respects at and
as of the date hereof and as of the Closing Date after giving effect to the Plan
with the same effect as if made at and as of such date after giving effect to
the Plan (except for such representations and warranties made as of a specified
date, which shall be true and correct only as of the specified date).


57

--------------------------------------------------------------------------------

 


(ii) The other representations and warranties of the Debtors contained in
ARTICLE IV shall be true and correct in all material respects (disregarding all
materiality or Material Adverse Effect qualifiers) at and as of the date hereof
and as of the Closing Date with the same effect as if made at and as of such
date (except for such representations and warranties made as of a specified
date, which shall be true and correct only as of the specified date).
(r) Covenants. The Debtors shall have performed and complied, in all material
respects, with all of their respective covenants and agreements contained in
this Agreement that contemplate, by their terms, performance or compliance prior
to the Closing Date.
(s) Material Adverse Effect. Since September 30, 2015, there shall not have
occurred, and there shall not exist, a Material Adverse Effect.
(t) Officer’s Certificate. The Plan Sponsors shall have received on and as of
the Closing Date a certificate of the chief executive officer or chief financial
officer of the Company confirming that the conditions set forth in Sections
7.1(q), (r) and (s) have been satisfied.
(u) Amount of Claims. The Debtors shall have delivered the Estimate of Allowed
Specified Claims on or before ten (10) Business Days before the anticipated
Closing and the amount of Administrative Claims, Priority Tax Claims, Other
Priority Claims, and Other Secured Claims (each as defined in the Plan and which
shall include any liabilities under or with respect to any Company Plan or any
Foreign Company Plan) reasonably estimated to be Allowed Administrative Claims,
Allowed Priority Tax Claims, Allowed Other Priority Tax Claims, and Allowed
Other Secured Claims (each as defined in the Plan and which shall include any
liabilities under or with respect to any Company Plan or any Foreign Company
Plan), but excluding any DIP Claims or any fees, expenses or indemnities due or
payable pursuant to this Agreement or the DIP Loan Debt Documents (other than
any Expense Reimbursement), by the Company and as set forth in the Estimate of
Allowed Specified Claims shall be less than $65,500,000.00, in the aggregate.
Section 7.2 Waiver of Conditions to Obligation of Plan Sponsors. All or any of
the conditions set forth in Section 7.1 may only be waived in whole or in part
with respect to all Plan Sponsors by a written instrument executed by the
Requisite Plan Sponsors in their sole discretion and if so waived, all Plan
Sponsors shall be bound by such waiver.
Section 7.3 Conditions to the Obligation of the Company. The obligation of the
Company to consummate the Closing is subject to (unless waived by the Company)
the satisfaction of each of the following conditions:
(a) UPA Approval Order. The Bankruptcy Court shall have entered the UPA Approval
Order.
(b) Recognition of UPA Approval Order. The Canadian Court shall have granted a
Recognition Order with respect to the UPA Approval Order, and such Order shall
be a Final Order.


58

--------------------------------------------------------------------------------

 


(c) Plan Solicitation Order. The Bankruptcy Court shall have entered the Plan
Solicitation Order, and such Order shall be in full force and effect.
(d) Recognition of Plan Solicitation Order. The Canadian Court shall have
granted a Recognition Order with respect to the Plan Solicitation Order, and
such Order shall be in full force and effect.
(e) UPA Consummation Approval Order. The Bankruptcy Court shall have entered the
UPA Consummation Approval Order (which may be the Confirmation Order).
(f) Recognition of UPA Consummation Approval Order. The Canadian Court shall
have granted a Recognition Order with respect to the UPA Consummation Approval
Order, and such Order shall be in full force and effect.
(g) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order.
(h) Recognition of Confirmation Order. The Canadian Court shall have granted a
Recognition Order with respect to the Confirmation Order, and such Order shall
be in full force and effect.
(i) Conditions to the Plan. The conditions to the occurrence of the Effective
Date of the Plan set forth in the Plan and the Confirmation Order shall have
been satisfied or, with the prior written consent of the Requisite Plan
Sponsors, waived in accordance with the terms thereof and the Plan and the
Confirmation Order and the Effective Date of the Plan shall have occurred.
(j) No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Plan or the transactions contemplated by this Agreement nor shall any
Governmental Entity have alleged or asserted that the transactions contemplated
by this Agreement are subject to any waiting periods pursuant to or under, or
require any filings with or review by any Antitrust Authorities pursuant to or
under, any Antitrust Laws (nor shall any Order have been enacted, adopted or
issued by any Governmental Entity confirming such an allegation or assertion or
otherwise imposing any such waiting periods or review).
(k) Representations and Warranties. The representations and warranties of each
Plan Sponsor contained in this Agreement shall be true and correct in all
material respects at and as of the date hereof and as of the Closing Date with
the same effect as if made at and as of such date (except for such
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date).
(l) Covenants. The applicable Plan Sponsor shall have performed and complied, in
all material respects, with all of its covenants and agreements contained in
this Agreement and in any other document delivered pursuant to this Agreement.
(m) Subscription Escrow Account. The Subscription Escrow Account shall be funded
in accordance with this Agreement in cash in an amount equal to the full
Purchase Price for all Emergence Equity Units.


59

--------------------------------------------------------------------------------

 


Section 7.4 Frustration of Closing Conditions. Neither any of the Plan Sponsors
nor the Company may rely on the failure of any condition set forth in this
ARTICLE VII to be satisfied to prevent the Closing from occurring, if such
failure was caused by such Party’s failure to comply with the terms of this
Agreement.
Section 7.5 Waiver of Conditions. Following the occurrence of the Closing, any
condition set forth in this ARTICLE VII that was not satisfied as of the Closing
will be deemed to have been waived for all purposes by the Party having the
benefit of such condition as of and after the Closing, in each case, absent
fraud.
ARTICLE VIII
    
INDEMNIFICATION AND CONTRIBUTION
Section 8.1 Indemnification Obligations. Following the entry of the UPA Approval
Order and the Recognition Order applicable thereto, the Company and the other
Debtors (the “Indemnifying Parties” and each an “Indemnifying Party”) shall,
jointly and severally (subject to Section 10.1), indemnify and hold harmless
each Plan Sponsor, its Affiliates, shareholders, members, partners and other
equity holders, general partners, managers and its and their respective
Representatives, agents and controlling persons (each, an “Indemnified Person”)
from and against any and all losses, claims, damages, Liabilities and costs and
expenses (other than Taxes of the Plan Sponsors except to the extent otherwise
provided for in this Agreement) (collectively, “Losses”) that any such
Indemnified Person may incur or to which any such Indemnified Person may become
subject arising out of or in connection with any claim, challenge, litigation,
investigation or proceeding relating to this Agreement, the Plan, the Chapter 11
Proceedings, the Recognition Proceedings, and the transactions contemplated
hereby and thereby, including, the Emergence Equity Purchase, the Additional
Capital Commitment or the use of the proceeds of the sale of the Emergence
Equity Units or the Additional Capital Commitment Units, or any breach by the
Debtors of this Agreement, or the negotiation and documentation of the Plan
regardless of whether any Indemnified Person is a party thereto, whether or not
such proceedings are brought by the Company, the other Debtors, their respective
equity holders, Affiliates, creditors or any other Person, and reimburse each
Indemnified Person upon demand for reasonable (subject to redaction to preserve
attorney client and work product privileges) legal or other third-party expenses
incurred in connection with investigating, preparing to defend or defending, or
providing evidence in or preparing to serve or serving as a witness with respect
to, any lawsuit, investigation, claim or other proceeding relating to any of the
foregoing (including in connection with the enforcement of the indemnification
obligations set forth herein), irrespective of whether or not the transactions
contemplated by this Agreement or the Plan are consummated or whether or not
this Agreement is terminated; provided, however, that the foregoing indemnity
will not, as to any Indemnified Person, apply to Losses (a) as to a Defaulting
Plan Sponsor and its Related Parties, caused by a Plan Sponsor Default by such
Plan Sponsor (as found by a final, non-appealable judgment of a court of
competent jurisdiction), or (b) to the extent they are found by a final,
non-appealable judgment of a court of competent jurisdiction to arise from the
bad faith, willful misconduct or gross negligence of such Indemnified Person.


60

--------------------------------------------------------------------------------

 


Section 8.2 Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation,
investigation or proceeding (an “Indemnified Claim”), such Indemnified Person
will, if a claim is to be made hereunder against the Indemnifying Party in
respect thereof, notify the Indemnifying Party in writing of the commencement
thereof; provided, however, that (a) the omission to so notify the Indemnifying
Party will not relieve the Indemnifying Party from any liability that it may
have hereunder except to the extent it has been materially prejudiced by such
failure and (b) the omission to so notify the Indemnifying Party will not
relieve the Indemnifying Party from any liability that it may have to such
Indemnified Person otherwise than on account of this ARTICLE VIII. In case any
such Indemnified Claims are brought against any Indemnified Person and it
notifies the Indemnifying Party of the commencement thereof, the Indemnifying
Party will be entitled to participate therein, and, to the extent that it may
elect by written notice delivered to such Indemnified Person, to assume the
defense thereof, with counsel acceptable to such Indemnified Person; provided,
however, that if the parties (including any impleaded parties) to any such
Indemnified Claims include both such Indemnified Person and the Indemnifying
Party and based on advice of such Indemnified Person’s counsel there are legal
defenses available to such Indemnified Person that are different from or
additional to those available to the Indemnifying Party, such Indemnified Person
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such Indemnified Claims. Upon
receipt of notice from the Indemnifying Party to such Indemnified Person of its
election to so assume the defense of such Indemnified Claims with counsel
acceptable to the Indemnified Person, the Indemnifying Party shall not be liable
to such Indemnified Person for expenses incurred by such Indemnified Person in
connection with the defense thereof (other than reasonable costs of
investigation) unless (i) such Indemnified Person shall have employed separate
counsel (in addition to any local counsel) in connection with the assertion of
legal defenses in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that the Indemnifying Party shall not be
liable for the expenses of more than one separate counsel representing the
Indemnified Persons who are parties to such Indemnified Claims (in addition to
one local counsel in each jurisdiction in which local counsel is required) and
that all such expenses shall be reimbursed as they occur), (ii) the Indemnifying
Party shall not have employed counsel acceptable to such Indemnified Person to
represent such Indemnified Person within a reasonable time after notice of
commencement of the Indemnified Claims, (iii) the Indemnifying Party shall have
failed or is failing to defend such claim, and is provided written notice of
such failure by the Indemnified Person and such failure is not reasonably cured
within ten (10) Business Days of receipt of such notice, or (iv) the
Indemnifying Party shall have authorized in writing the employment of counsel
for such Indemnified Person. Notwithstanding anything herein to the contrary,
the Company and its Subsidiaries shall have sole control over any Tax
controversy or Tax audit and shall be permitted to settle any liability for
Taxes of the Company and its Subsidiaries.
Section 8.3 Settlement of Indemnified Claims. The Indemnifying Party shall not
be liable for any settlement of any Indemnified Claims effected without its
written consent (which consent shall not be unreasonably withheld). If any
settlement of any Indemnified Claims is consummated with the written consent of
the Indemnifying Party or if there is a final judgment for the plaintiff in any
such Indemnified Claims, the Indemnifying Party agrees to indemnify and hold
harmless each Indemnified Person from and against any and all Losses by reason
of such settlement or judgment to the extent such Losses are otherwise subject
to indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, the provisions of this ARTICLE VIII. The
Indemnifying Party shall not, without the prior


61

--------------------------------------------------------------------------------

 


written consent of an Indemnified Person (which consent shall be granted or
withheld in the Indemnified Person’s sole discretion), effect any settlement of
any pending or threatened Indemnified Claims in respect of which indemnity or
contribution has been sought hereunder by such Indemnified Person unless (i)
such settlement includes an unconditional release of such Indemnified Person in
form and substance satisfactory to such Indemnified Person from all liability on
the claims that are the subject matter of such Indemnified Claims and (ii) such
settlement does not include any statement as to or any admission of fault,
culpability or a failure to act by or on behalf of any Indemnified Person.
Section 8.4 Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 8.1, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative benefits to the Indemnifying Party, on the
one hand, and all Indemnified Persons with respect to any Plan Sponsor, on the
other hand, shall be deemed to be in the same proportion as the total value
received or proposed to be received by the Company pursuant to the issuance and
sale of the Emergence Equity Units contemplated by this Agreement and the Plan
bears to such Plan Sponsor’s Purchase Percentage of the aggregate Purchase
Price. The Indemnifying Parties also agree that no Indemnified Person shall have
any liability based on their comparative or contributory negligence or otherwise
to the Indemnifying Parties, any Person asserting claims on behalf of or in
right of any of the Indemnifying Parties, or any other Person in connection with
an Indemnified Claim except to the extent (a) as to a Defaulting Plan Sponsor
and its Related Parties, caused by a Plan Sponsor Default by such Plan Sponsor
(as found by a final, non-appealable judgment of a court of competent
jurisdiction), or (b) found by a final, non-appealable judgment of a court of
competent jurisdiction to arise from the bad faith, willful misconduct or gross
negligence of such Indemnified Person.
Section 8.5 Treatment of Indemnification Payments. All amounts paid by the
Indemnifying Party to an Indemnified Person under this ARTICLE VIII shall, to
the extent permitted by applicable Law, be treated as adjustments to the
Purchase Price for all Tax purposes. The provisions of this ARTICLE VIII are an
integral part of the transactions contemplated by this Agreement and without
these provisions the Plan Sponsors would not have entered into this Agreement,
and the obligations of the Company under this ARTICLE VIII shall constitute
allowed administrative expenses of the Debtors’ estate under Sections 503(b) and
507 of the Bankruptcy Code and are payable without further Order of the
Bankruptcy Court, and the Company may comply with the requirements of this
ARTICLE VIII without further Order of the Bankruptcy Court.
Section 8.6 No Survival. All representations, warranties, covenants and
agreements made in this Agreement shall not survive the Closing Date except for
covenants and agreements that by their terms are to be satisfied after the
Closing Date, which covenants and agreements shall survive until satisfied in
accordance with their terms.


62

--------------------------------------------------------------------------------

 


ARTICLE I
    
TERMINATION
Section 9.1 Termination Rights. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing Date:
(a) by mutual written consent of the Company and the Requisite Plan Sponsors;
(b) by the Company by written notice to counsel to the Plan Sponsors or by the
Requisite Plan Sponsors by written notice to the Company if any Law or Order
shall have been enacted, adopted or issued by any Governmental Entity and
remains in effect that prohibits the implementation of the Plan or the
transactions contemplated by this Agreement or the other Transaction Agreements;
(c) by the Requisite Plan Sponsors upon written notice to the Company if:
(i) the Bankruptcy Court has not entered the Plan Solicitation Order on or prior
to 5:00 p.m., New York City time on July 11, 2016, in form and substance
mutually satisfactory to the Requisite Plan Sponsors and the Company;
(ii) the Canadian Court has not granted a Recognition Order with respect to the
Plan Solicitation Order on or prior to 5:00 p.m., New York City time on July 12,
2016
(iii) the Bankruptcy Court has not entered the UPA Approval Order on or prior to
5:00 p.m., New York City time on August 31, 2016, in form and substance mutually
satisfactory to the Requisite Plan Sponsors and the Company;
(iv) the Canadian Court has not granted a Recognition Order with respect to the
UPA Approval Order on or prior to 5:00 p.m., New York City time on September 2,
2016;
(v) the Bankruptcy Court has not entered the Confirmation Order and UPA
Consummation Approval Order on or prior to 5:00 p.m., New York City time on
August 31, 2016, in each case, in form and substance mutually satisfactory to
the Requisite Plan Sponsors and the Company;
(vi) the Canadian Court has not granted the Recognition Order with respect to
the Confirmation Order and granted the UPA Recognition Order on or prior to 5:00
p.m., New York City time on September 2, 2016;
(vii) if the Effective Date has not occurred on or prior to 5:00 p.m., New York
City time on September 19, 2016 in accordance with the terms of this Agreement
and the Plan;
(viii) any of the UPA Approval Order, UPA Consummation Approval Order, Plan
Solicitation Order, Confirmation Order, any corresponding Recognition Order or
any Order of the


63

--------------------------------------------------------------------------------

 


Bankruptcy Court or the Canadian Court approving the DIP Loan is reversed,
stayed, dismissed, vacated, reconsidered or is modified or amended after entry
without the prior written consent of the Requisite Plan Sponsors and the
Company;
(ix) any of this Agreement, DIP Loan Debt Documents, Disclosure Statement, Plan
or any documents related to the Plan, including notices, exhibits or appendices,
or any of the other Plan-Related Documents is amended or modified without the
prior written consent of the Requisite Plan Sponsors and the Company; or
(x) either (A) the Requisite Plan Sponsors determine in good faith and in
consultation with the Debtors, that the amount of Administrative Claims,
Priority Tax Claims, Other Priority Claims, and Other Secured Claims (each as
defined in the Plan and which shall include any liabilities under or with
respect to any Company Plan or any Foreign Company Plan), but excluding any DIP
Claims or any fees, expenses or indemnities due or payable pursuant to this
Agreement or the DIP Loan Debt Documents (other than any Expense Reimbursement),
exceed $65,500,000.00, in the aggregate, or (B) the amount of Administrative
Claims, Priority Tax Claims, Other Priority Claims, and Other Secured Claims
(each as defined in the Plan and which shall include any liabilities under or
with respect to any Company Plan or any Foreign Company Plan), but excluding any
DIP Claims or any fees, expenses or indemnities due or payable pursuant to this
Agreement or the DIP Loan Debt Documents (other than any Expense Reimbursement),
set forth in the Estimate of Allowed Specified Claims exceed $65,500,000.00, in
the aggregate;
(d) by the Requisite Plan Sponsors upon written notice to the Company if:
(i) the Company or any of the other Debtors file any motion, application or
adversary proceeding challenging the validity, enforceability, perfection or
priority of or seeking avoidance of the Liens securing the obligations referred
to in the Prepetition Senior Secured Notes Indenture or the documents related
thereto or any other cause of action against and/or seeking to restrict the
rights of holders of Prepetition Senior Secured Notes in their capacity as such,
or the prepetition Liens securing the Prepetition Senior Secured Notes (or if
the Company or any of the Debtors support any such motion, application or
adversary proceeding commenced by any third party or consents to the standing of
any such third party), in all cases, other than as expressly permitted under the
DIP Loan Debt Documents;
(ii) the Company or the other Debtors shall have breached any representation,
warranty, covenant or other agreement made by the Company or the other Debtors
in this Agreement, or any such representation and warranty shall have become
inaccurate after the date hereof, and, in each case, such breach or inaccuracy
would, individually or in the aggregate with other such breaches or
inaccuracies, if continuing on the Closing Date, result in a failure of any
condition set forth in Sections 7.1(q), 7.1(r) or 7.1(s) being satisfied and
such breach or inaccuracy is not cured by the Company or the other Debtors by
the earlier of (A) the tenth (10th) Business Day after the giving of notice
thereof to the Company by the Requisite Plan Sponsors and (B) the third
(3rd) Business Day prior to the Outside Date;


64

--------------------------------------------------------------------------------

 


(iii) the Company or the Debtors shall have filed or entered into any
Transaction Agreement, including any Plan-Related Document, without the required
approval of the Requisite Plan Sponsors pursuant hereto;
(iv) (A) a DIP Loan Event of Default has occurred and is continuing unwaived,
(B) an acceleration of the obligations or termination of the DIP Loan, including
the commitments thereunder, has occurred, (C) the termination or revocation of
any interim or final debtor in possession financing Order and/or cash collateral
Order entered in the Chapter 11 Proceedings with respect to the DIP Loan has
occurred or (D) a modification or amendment of any interim or final debtor in
possession financing Order and/or cash collateral Order entered in the Chapter
11 Proceedings or the Recognition Proceedings with respect to the DIP Loan that
is not satisfactory to the Requisite Plan Sponsors, in their sole and absolute
discretion, in each case of (A), (B), (C) and (D), other than in connection with
the DIP Loan being, or after the DIP Loan has been, repaid in cash in full in
accordance with its terms;
(v) (A) any of the Chapter 11 Proceedings shall have been dismissed or converted
to a chapter 7 case; (B) a chapter 11 trustee with plenary powers or an examiner
with enlarged powers relating to the operation of the businesses of the Debtors
beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code
shall have been appointed in any of the Chapter 11 Proceedings or the Debtors
shall file a motion or other request for such relief or (C) the Recognition
Proceedings shall have been dismissed or the stay granted therein shall be
lifted or the proceedings shall be continued as proceedings under the BIA or
other proceedings under the CCAA;
(vi) there shall have occurred a Material Adverse Effect; or
(vii) (A) the Bankruptcy Court approves or authorizes an Alternative Transaction
at the request of any party in interest, (B) the Debtors or any of their
Subsidiaries approve or enter into any Contract or written agreement in
principle providing for the consummation of any Alternative Transaction (such
Contract or written agreement in principle, an “Alternative Transaction
Agreement”) or (C) any Debtor or any of its Subsidiaries breaches Section 6.13.
(e) automatically without further action or notice by any Party if the Closing
Date has not occurred by 5:00 p.m., New York City time on September 19, 2016,
unless prior thereto the Effective Date occurs (the “Outside Date”); provided,
however, that the Outside Date may be waived or extended pursuant to
Section 10.10 and Section 10.12; or
(f) by the Company upon written notice to counsel to the Plan Sponsors if:
(i) subject to the right of the Plan Sponsors to arrange an Plan Sponsor
Replacement in accordance with Section 2.3(a), if any Plan Sponsor Default shall
have occurred; or
(ii) any Plan Sponsor shall have breached any representation, warranty, covenant
or other agreement made by such Plan Sponsor in this Agreement (other than a
Plan Sponsor Default)


65

--------------------------------------------------------------------------------

 


or any such representation and warranty shall have become inaccurate after the
date hereof, and, in each case, such breach or inaccuracy would, individually or
in the aggregate with other such breaches or inaccuracies, if continuing on the
Closing Date, result in a failure of a condition set forth in Section 7.3(k) or
Section 7.3(l) being satisfied and such breach or inaccuracy is not cured by
such Plan Sponsor by the earlier of (A) the tenth (10th) Business Day after the
giving of notice thereof to such Plan Sponsor by the Company and (B) the third
(3rd) Business Day prior to the Outside Date;
(iii) any Debtor or any of their Subsidiaries enters into any Alternative
Transaction Agreement or the Bankruptcy Court approves or authorizes an
Alternative Transaction at the request of the Debtors or any of its Subsidiaries
or the Company Board approves an Alternative Transaction Proposal in accordance
with Section 6.13(c); provided, however, that the Debtors may only terminate
this Agreement pursuant to this Section 9.1(f)(iii) if the Debtors and the
Subsidiaries have not breached any of their obligations under Section 6.13 and,
concurrently with such termination, the Company pays the Termination Fee and
repays the DIP Loan in full in cash to the Plan Sponsors pursuant to
Section 9.2(b)(ii);
provided, however, that neither the Company nor the Requisite Plan Sponsors
shall have the right to terminate this Agreement pursuant to Sections 9.1(c),
9.1(d) (other than Sections 9.1(d)(v), 9.1(d)(vi) and 9.1(d)(vii)) or 9.1(f)(i))
if the Company or any Plan Sponsor, respectively, is then in breach of any
representation, warranty, covenant or other agreement hereunder that would
result in, or has been a cause of, the failure of any condition set forth in
Section 7.1 or Section 7.3, respectively, being satisfied.
Section 9.2 Effect of Termination.
(a) Upon termination of this Agreement pursuant to Section 9.1 (such date of
termination, the “Termination Date”), this Agreement shall forthwith become void
ab initio and there shall be no further obligations or liabilities on the part
of the Debtors or the Plan Sponsors; provided, however, that (i) the obligations
of the Debtors to pay the Expense Reimbursement pursuant to ARTICLE III (other
than in the case of termination pursuant to Section 9.1(f)(i), in which case
such obligations to pay the Expense Reimbursement will not survive), to satisfy
their indemnification obligations pursuant to ARTICLE VIII and to pay the
Termination Fee pursuant to this ARTICLE IX shall survive the termination of
this Agreement indefinitely and shall remain in full force and effect to the
extent applicable by the terms of this Agreement; (ii) ARTICLE X shall survive
the termination of this Agreement in accordance with its terms and (iii) subject
to Section 10.13, nothing in this Section 9.2 shall relieve any Party from
liability for its willful or intentional breach of this Agreement. For purposes
of this Agreement, “willful or intentional breach” shall mean a breach of this
Agreement that is a consequence of an act undertaken by the breaching party with
the knowledge that the taking of such act would, or would reasonably be expected
to, cause a breach of this Agreement.
(b) The Debtors shall make payments to the Plan Sponsors or their designees
based upon their respective Purchase Percentages, by wire transfer of
immediately available funds to such accounts as the Requisite Plan Sponsors may
designate, if this Agreement is terminated as follows:


66

--------------------------------------------------------------------------------

 


(i) if this Agreement is terminated pursuant to Section 9.1(b), Section 9.1(c)
or Section 9.1(d) prior to the Closing Date, then the Debtors shall pay the sum
of $7,500,000 and the amount of any Expense Reimbursement then outstanding
(collectively, the “Termination Fee”) on or prior to the second (2nd) Business
Day following such termination in cash;
(ii) if this Agreement shall be terminated pursuant to Section 9.1(f)(iii), then
the Debtors shall pay the Termination Fee and shall repay the DIP Loan in full
in cash simultaneously with such termination;
(iii) if this Agreement shall be terminated prior to the Closing Date pursuant
to Section 9.1(e), and, within twelve (12) months after the date of such
termination, any of the Debtors executes a definitive agreement with respect to,
or consummates, an Alternative Transaction, then the Company shall pay the
Termination Fee in cash on or prior to the second (2nd) Business Day following
such execution or consummation; or
(iv) the Company acknowledges and agrees that upon any termination of this
Agreement, pursuant to Sections 9.1(a) or 9.1(e) (subject to any additional
payments contemplated by Section 9.2(b)(iii)), the Company shall be required to
pay any and all unpaid Expense Reimbursement incurred prior to such termination
in cash simultaneously with such termination.
Furthermore, in the event of any breach of this Agreement by the Company,
subject to the rights of the Plan Sponsors pursuant to Section 10.12, the sole
and exclusive remedies of the Plan Sponsors will be, if applicable, to terminate
this Agreement pursuant to Section 9.1 and receive, if applicable, any payments
payable pursuant to this Section 9.2(b). Subject to the rights of the Plan
Sponsors pursuant to Section 10.12, in no event will the Company or any of its
Affiliates be liable for any monetary damages for any breach of this Agreement,
other than (i) for such payments or liability for willful or intentional breach
of the Agreement or (ii) any payments payable pursuant to this Section 9.2(b).
(c) The Company acknowledges and agrees that (i) the provisions for the payment
of the Termination Fee and of the Expense Reimbursement are an integral part of
the transactions contemplated by this Agreement and without these provisions the
Plan Sponsors would not have entered into this Agreement, and the Termination
Fee and the Expense Reimbursement shall, pursuant to the UPA Approval Order,
constitute allowed administrative expenses of the Debtors’ estate under
Sections 503(b) and 507 of the Bankruptcy Code. To the extent that all amounts
due in respect of the Termination Fee and the Expense Reimbursement pursuant to
this Section 9.2 have actually been paid by the Debtors to the Plan Sponsors,
the Plan Sponsors shall not have any additional recourse against the Debtors for
any obligations or liabilities relating to or arising from this Agreement,
except for liability for willful or intentional breach of this Agreement
pursuant to Section 9.2.




67

--------------------------------------------------------------------------------

 


ARTICLE X
    
GENERAL PROVISIONS
Section 10.1 No Zochem Liability. Notwithstanding anything to the contrary
herein, Zochem Inc. will not have any Liability to any Person under or relating
to this Agreement.
Section 10.2 No Survival. All representations, warranties, covenants and
agreements made in this Agreement shall not survive the Closing Date except for
covenants and agreements that by their terms are to be satisfied after the
Closing Date, which covenants and agreements shall survive until satisfied in
accordance with their terms.
Section 10.3 No Outside Reliance. Each Plan Sponsor acknowledges that, in making
its determination to proceed with the transactions contemplated by this
Agreement, such Plan Sponsor has relied solely on the results of its own
independent investigation and verification, and has not relied on, is not
relying on, and will not rely on, the Company, any of its Subsidiaries or any of
their Representatives or any information, statements, disclosures, documents,
projections, forecasts or other material provided or otherwise made available to
the Plan Sponsors or any of their Affiliates or Representatives, in each case,
whether written or oral, or any failure of any of the foregoing to disclose or
contain any information, except for the express representations, warranties,
covenants and agreements of the Debtors set forth in this Agreement and the
other Transaction Agreements.
Section 10.4 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given when delivered
personally, when sent via electronic facsimile or electronic mail (in either
case, with confirmation), on the day following the day on which the same has
been delivered prepaid to a reputable national overnight air courier service or
on the third (3rd) Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid, in each case, to the Parties at
the following addresses (or at such other address for a Party as will be
specified by like notice).
(a) If to the Company:
Horsehead Holding Corp.
4955 Steubenville Pike, Suite 405
Pittsburgh, PA 15205
Facsimile:    (412) 788-1812
Attention:    Timothy D. Boates, Chief Restructuring Officer


68

--------------------------------------------------------------------------------

 


with a copy (which shall not constitute notice) to:
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654
Facsimile:    (312) 862-2200
Attention:    Patrick J. Nash, Jr., P.C.
Steve Toth
Ryan Preston Dahl
(b) If to the Plan Sponsors (or to any of them), to the address set forth
opposite each such Plan Sponsor’s name on Schedule 5 hereto.
Section 10.5 Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Company and the Requisite Plan Sponsors, other than
an assignment by a Plan Sponsor expressly permitted by Sections 2.3, 2.6, 6.5 or
10.10 or any other provision of this Agreement and any purported assignment in
violation of this Section 10.5 shall be void ab initio. Except as provided in
ARTICLE VIII with respect to the Indemnified Persons, this Agreement (including
the documents and instruments referred to in this Agreement) is not intended to
and does not confer upon any Person any rights or remedies under this Agreement
other than the Parties.
Section 10.6 Prior Negotiations; Entire Agreement.
(a) This Agreement (including the agreements attached as Exhibits to and the
documents and instruments referred to in this Agreement) constitutes the entire
agreement of the Parties and supersedes all prior agreements, arrangements or
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement, except that the Parties hereto acknowledge
that any confidentiality agreements heretofore executed among any of the Parties
will continue in full force and effect.
(b) Notwithstanding anything to the contrary in the Plan (including any
amendments, supplements or modifications thereto) or the Confirmation Order (and
any amendments, supplements or modifications thereto) or an affirmative vote to
accept the Plan submitted by any Plan Sponsor, nothing contained in the Plan
(including any amendments, supplements or modifications thereto) or Confirmation
Order (including any amendments, supplements or modifications thereto) shall
alter, amend or modify the rights of the Plan Sponsors under this Agreement
unless such alteration, amendment or modification has been made in accordance
with Section 10.10.
Section 10.7 Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
FOR ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANY OTHER
JURISDICTION, AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE. THE PARTIES
CONSENT AND AGREE THAT ANY ACTION TO ENFORCE THIS AGREEMENT OR ANY DISPUTE,
WHETHER SUCH DISPUTES ARISE IN LAW OR EQUITY,


69

--------------------------------------------------------------------------------

 


ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND
DOCUMENTS CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN THE BANKRUPTCY
COURT (OR, SOLELY TO THE EXTENT THE BANKRUPTCY COURT DECLINES JURISDICTION OVER
SUCH ACTION OR DISPUTE, IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK OR ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY). THE
PARTIES CONSENT TO AND AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
BANKRUPTCY COURT (OR, SOLELY TO THE EXTENT THE BANKRUPTCY COURT DECLINES
JURISDICTION OVER SUCH ACTION OR DISPUTE, THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY). EACH OF THE PARTIES HEREBY WAIVES AND AGREES NOT TO ASSERT IN ANY
SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT
(I) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY
COURT, (II) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL
PROCESS ISSUED BY THE BANKRUPTCY COURT OR (III) ANY LITIGATION OR OTHER
PROCEEDING COMMENCED IN THE BANKRUPTCY COURT IS BROUGHT IN AN INCONVENIENT
FORUM. THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER AND TO AN ADDRESS
PROVIDED IN SECTION 10.4, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW,
SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO
SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.
Section 10.8 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS TO TRIAL
BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER IN CONTRACT,
TORT OR OTHERWISE.
Section 10.9 Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.
Section 10.10 Waivers and Amendments; Rights Cumulative; Consent. This Agreement
may be amended, restated, modified, or changed only by a written instrument
signed by the Company and the Requisite Plan Sponsors; provided, however, that
each Plan Sponsor’s prior written consent shall be required for any amendment
that would have the effect of: (a) increasing the Purchase Price to be paid in
respect of the Emergence Equity Units , (b) modifying such Plan Sponsor’s
Purchase Percentage (unless such Plan Sponsor is a Defaulting Plan Sponsor), (c)
modifying any terms or provisions of the New Limited Liability Company
Agreement, or (d) extending the Outside Date beyond an additional ninety (90)
days (other than in accordance with Section 2.3(a) or Section 10.12, if
applicable); provided, further, however, that Schedules 1 and 2 may be amended
and restated (i) to reflect any Plan Sponsor Default and reallocation for such a
Plan Sponsor Default, in each case, as contemplated by and pursuant to
Section 2.3 without the consent of any Party other than such consents required
by and as contemplated by Section 2.3 or (ii) to reflect


70

--------------------------------------------------------------------------------

 


any Transfers and reallocations contemplated by the provisions of Section 2.6 or
Section 6.5 with respect to a Transfer or reallocation in accordance with such
Section(s). The terms and conditions of this Agreement (other than the
conditions set forth in Section 7.1 and Section 7.3, the waiver of which shall
be governed solely by ARTICLE VII and the termination right set forth in
Section 9.1(e), the waiver of which shall require each Plan Sponsor's prior
written consent) may be waived (y) by the Debtors only by a written instrument
executed by the Company and (z) by the Plan Sponsors only by a written
instrument executed by the Requisite Plan Sponsors on behalf of, and which
waiver shall be binding on all, Plan Sponsors. Notwithstanding anything to the
contrary contained in this Agreement, the Plan Sponsors set forth on Schedule 2
may agree, among themselves, with the prior written consent of the Company (not
to be unreasonably withheld), to reallocate their Purchase Percentages, without
any consent or approval of any other Party; provided, however, for the avoidance
of doubt, any such agreement among such Plan Sponsors shall require the consent
or approval of all Plan Sponsors affected by such reallocation. No delay on the
part of any Party in exercising any right, power or privilege pursuant to this
Agreement will operate as a waiver thereof, nor will any waiver on the part of
any Party of any right, power or privilege pursuant to this Agreement, nor will
any single or partial exercise of any right, power or privilege pursuant to this
Agreement, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege pursuant to this Agreement. Except as otherwise
provided in this Agreement, the rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any Party otherwise may have at law or in equity.
Section 10.11 Headings. The headings in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.
Section 10.12 Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof, including if any of the Parties fails to take any action
required of it hereunder to consummate the transactions contemplated by this
Agreement, and that the Parties shall be entitled to seek an injunction or
injunctions without proof of damages or posting a bond or other security to
prevent breaches of this Agreement or to enforce specifically the performance of
the terms and provisions hereof, in addition to any other remedy to which they
are entitled at law or in equity. Unless otherwise expressly stated in this
Agreement, no right or remedy described or provided in this Agreement is
intended to be exclusive or to preclude a Party from pursuing other rights and
remedies to the extent available under this Agreement, at law or in equity. The
right of specific performance and other equitable relief is an integral part of
the transactions contemplated by this Agreement and without that right, neither
the Company nor the Plan Sponsors would have entered into this Agreement. If,
prior to the Outside Date, any Party brings any action to enforce specifically
the performance of the terms and provisions hereof by any other Party, the
Outside Date will automatically be extended (a) for the period during which such
action is pending, plus ten (10) Business Days or (b) by such other time period
established by the court presiding over such action, as the case may be.
Notwithstanding anything herein to the contrary, in no event will this
Section 10.12 be used to require the Company to remedy any breach of any
representation or warranty of the Company made herein.


71

--------------------------------------------------------------------------------

 


Section 10.13 Damages. The Parties agree that no Party will be liable for, and
none of the Parties shall claim or seek to recover, any special or punitive
damages, lost revenue, profits or income, diminution in value, loss of business
reputation or opportunity or similar damages, costs or losses.
Section 10.14 No Reliance. No Plan Sponsor or any of its Related Parties shall
have any duties or obligations to the other Plan Sponsors in respect of this
Agreement, the Plan or the transactions contemplated hereby or thereby, except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Plan Sponsor or any of its Related Parties shall be subject to
any fiduciary or other implied duties to the other Plan Sponsors, (b) no Plan
Sponsor or any of its Related Parties shall have any duty to take any
discretionary action or exercise any discretionary powers on behalf of any other
Plan Sponsor, (c) (i) no Plan Sponsor or any of its Related Parties shall have
any duty to the other Plan Sponsors to obtain, through the exercise of diligence
or otherwise, to investigate, confirm, or disclose to the other Plan Sponsors
any information relating to the Company or any of its Subsidiaries that may have
been communicated to or obtained by such Plan Sponsor or any of its Affiliates
in any capacity and (ii) no Plan Sponsor may rely, and confirms that it has not
relied, on any due diligence investigation that any other Plan Sponsor or any
Person acting on behalf of such other Plan Sponsor may have conducted with
respect to the Company or any of its Affiliates or any of their respective
securities and (d) each Plan Sponsor acknowledges that no other Plan Sponsor is
acting as a placement agent, initial purchaser, underwriter, broker or finder
with respect to its Purchase Percentage of its Emergence Equity Purchase.
Section 10.15 Publicity. At all times prior to the Closing Date, the Company and
the other Debtors shall not, and shall cause each of their Subsidiaries to not,
(a) use the name of any Plan Sponsor in any press release without such Plan
Sponsor’s prior written consent or (b) disclose to any person, other than legal,
accounting, financial and other advisors to the Company, the other Debtors, or
their Subsidiaries, the principal amount or percentage of Votable Claims,
Additional Claims, DIP Loan Claims, or any other claims held by any Plan Sponsor
or any of its respective subsidiaries or affiliates, except to the extent such
Claims and the information in such disclosure related thereto that is prohibited
by this sentence have otherwise been publicly disclosed (including through any
filing made pursuant to Rule 2019 of the Bankruptcy Rules); provided, however,
that the Company, the other Debtors, and their Subsidiaries shall be permitted
to disclose at any time the aggregate principal amount of, and aggregate
percentage of, the Prepetition Senior Secured Note Claims and DIP Loan Claims
held by the Plan Sponsors as a group. Notwithstanding the foregoing, the Plan
Sponsors hereby consent to the disclosure by the Company, the other Debtors, and
their Subsidiaries in the Plan-Related Documents or the Plan, as applicable, or
as otherwise required by Law or regulation, of the execution, terms and contents
of this Agreement (but not the signature pages, Schedule 1, Schedule 2, Schedule
3-A, Schedule 3-B or Schedule 5 hereto or any information set forth thereon
which information, unless otherwise required by the Bankruptcy Court or the
Canadian Court or applicable Law, will be redacted to the extent this Agreement
is filed or the docket maintained in the Chapter 11 Proceedings or otherwise
made publicly available). Notwithstanding the foregoing, the Company and the
other Debtors will, and will cause their Subsidiaries to, submit to Akin Gump
Strauss Hauer & Feld LLP, on behalf of the Plan Sponsors, all press releases,
public filings, public announcements or other communications with any news
media, in each case, to be made by the Company, the other Debtors, and their
Subsidiaries relating to this Agreement or the transactions contemplated hereby
and any amendments thereof for review, consultation and prior approval by Akin
Gump Strauss Hauer & Feld LLP on behalf of the Requisite Plan Sponsors. The
Company,


72

--------------------------------------------------------------------------------

 


the other Debtors, and their Subsidiaries will submit to the Requisite Plan
Sponsors in advance all communications with dealers, customers and employees
relating to the transactions contemplated by this Agreement, and will take the
Requisite Plan Sponsors’ views with respect to such communications into account.
The Plan Sponsors will submit to counsel for the Company, the other Debtors, and
their Subsidiaries all press releases, public filings, public announcements or
other communications with any news media relating to this Agreement or the
transactions contemplated hereby and any amendments thereof for review,
consultation and prior approval by the Company. The Plan Sponsors shall not use
the name of the Company, the other Debtors, and their Subsidiaries in any press
release without the Company’s prior written consent. Nothing contained herein
shall be deemed to waive, amend or modify the terms of any confidentiality or
non-disclosure agreement between of the Company, the other Debtors, and their
Subsidiaries and any Plan Sponsor, including the confidentiality and
non-disclosure provisions contained in the Prepetition Debt Documents and the
DIP Loan Debt Documents.
Section 10.16 Settlement Discussions. This Agreement and the transactions
contemplated herein are part of a proposed settlement of a dispute between the
Parties. Nothing herein shall be deemed an admission of any kind. Pursuant to
Section 408 of the U.S. Federal Rule of Evidence and any applicable federal,
foreign, state or provincial rules of evidence, this Agreement and all
negotiations relating thereto shall not be admissible into evidence in any Legal
Proceeding, except to the extent filed with, or disclosed to, the Bankruptcy
Court in connection with the Chapter 11 Proceedings or as required by the
Canadian Court in connection with the Recognition Proceedings (other than a
Legal Proceeding to approve or enforce the terms of this Agreement).
Section 10.17 Reservation of Rights. Except as expressly provided in this
Agreement or in the Plan, nothing herein is intended to, or does, in any manner
waive, limit, impair or restrict (a) the ability of each Party to protect and
preserve its rights, remedies and interests, including the Claims, and any other
claims against or interests in any of the Debtors or any other parties, or its
full participation in any bankruptcy proceeding, (b) any right of any party
under (i) any Prepetition Debt Documents or any DIP Loan Debt Documents, or
constitute a waiver or amendment of any provision of any Prepetition Debt
Documents or any DIP Loan Debt Documents, as applicable, and (ii) any other
applicable agreement, instrument or document that gives rise to a party’s
Claims, or constitute a waiver or amendment of any provision of any such
agreement, instrument or document, (c) the ability of a party to consult with
other parties, any Debtor, or any other party, or (d) the ability of a party to
enforce any right, remedy, condition, consent or approval requirement under this
Agreement or any Transaction Agreement (including any Plan-Related Documents).
Without limiting the foregoing sentence in any way, after the termination of
this Agreement pursuant to ARTICLE IX, the Parties each fully reserve any and
all of their respective rights, remedies, claims and interests, subject to
ARTICLE IX, in the case of any claim for breach of this Agreement. Further,
nothing in this Agreement shall be construed to prohibit any Party from
appearing as a party-in-interest in any matter to be adjudicated in the Chapter
11 Proceedings, so long as such appearance and the positions advocated in
connection therewith are consistent with the obligations of such Party set forth
in, or otherwise permitted by, this Agreement and the Plan and, unless otherwise
permitted by this Agreement, are not for the purpose of, and would not
reasonably be expected to have the effect of, hindering, delaying or preventing
the consummation of the Restructuring pursuant to the terms of this Agreement.
Except as expressly provided in this Agreement, if the transactions contemplated
by the Restructuring are not consummated, or if this


73

--------------------------------------------------------------------------------

 


Agreement is terminated for any reason, each Party fully reserves any and all of
its rights, remedies, claims and interests.
Section 10.18 Further Assurances. Each of the Plan Sponsors and the Company
shall, and the Company shall cause each of its Subsidiaries to, use their
respective reasonable best efforts to (a) take all actions necessary or
appropriate to consummate the transactions contemplated by this Agreement and
(b) cause the fulfillment at the earliest practicable date of all of the
conditions to their respective obligations to consummate the transactions
contemplated by this Agreement.
Section 10.19 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable Law in any jurisdiction, such provision will be
ineffective only to the extent of such prohibition or invalidity in such
jurisdiction, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or in any other jurisdiction.
Section 10.20 Representation by Counsel. Each Party acknowledges that it has had
the opportunity to be represented by counsel in connection with this Agreement
and the transactions contemplated by this Agreement and the Plan. Accordingly,
any rule of law or any legal decision that would provide any Party with a
defense to the enforcement of the terms of this Agreement against such Party
based upon lack of legal counsel, shall have no application and is expressly
waived.
Section 10.21 No Fiduciary Duties; No Commitment To Finance. None of the Plan
Sponsors shall have any fiduciary duty or other duties or responsibilities to
each other, any Prepetition Macquarie Facility Lender, any Prepetition
Convertible Senior Noteholders, any Prepetition Senior Secured Noteholder, any
Prepetition Senior Unsecured Noteholders, BBVA, any DIP Lender, the Company, any
other Debtor, or any equity holders, creditors or other stakeholders of any of
the Company or any other Debtor. Further, the Parties agree that this Agreement
does not constitute a commitment to, nor shall it obligate any of the Parties
to, provide any new financing or credit support, except as expressly provided in
ARTICLE III.
Section 10.22 No Solicitation. This Agreement, the Plan, the Plan-Related
Documents and transactions contemplated herein and therein are the product of
negotiations among the Parties, together with their respective Representatives.
Notwithstanding anything herein to the contrary, this Agreement is not, and
shall not be deemed to be, (a) a solicitation of votes for the acceptance of the
Plan or any other plan of reorganization for the purposes of Sections 1125 and
1126 of the Bankruptcy Code or otherwise or (b) an offer for the issuance,
purchase, sale, exchange, hypothecation, or other transfer of securities or a
solicitation of an offer to purchase or otherwise acquire securities for
purposes of the Securities Act or the Exchange Act and none of the Company, the
other Debtors, and their Subsidiaries will solicit acceptances of the Plan from
any party until such party has been provided with copies of a Disclosure
Statement containing adequate information as required by Section 1125 of the
Bankruptcy Code.
Section 10.23 UPA Approval Order. Notwithstanding anything herein to the
contrary, if the UPA Approval Order is not entered by 5:00 p.m., prevailing
Eastern time on August 31, 2016, then this


74

--------------------------------------------------------------------------------

 


Agreement shall be automatically void ab initio, without the necessity of any
Person taking any action or giving of any notice.
[Signature Pages Follow]




75

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.
HORSEHEAD HOLDING CORP., on behalf of itself and each of the other Debtors
By: _/s/ James M. Hensler____________________________
Name: James M. Hensler
Title:


Signature pages of Plan Sponsors on file with the Company.


[Signature Page to Unit Purchase and Support Agreement]

--------------------------------------------------------------------------------








SCHEDULE 4
CONSENTS


None.



